Exhibit 10.2
Customer CUSIP 50178DAA0
Revolver Facility CUSIP 50178DAB8


$120,000,000 REVOLVING CREDIT FACILITY
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
by and among
L.B. FOSTER COMPANY,
as a Borrower,
THE OTHER BORROWERS PARTY HERETO,
THE GUARANTORS PARTY HERETO,
and
THE LENDERS PARTY HERETO,
and
PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent,


and


BANK OF AMERICA, N.A., CITIZENS BANK, N.A. and WELLS FARGO BANK, NATIONAL
ASSOCIATION,
as Co-Syndication Agents,


and


PNC CAPITAL MARKETS LLC, MERRILL LYNCH PIERCE FENNER & SMITH, INC., CITIZENS
BANK, N.A. and WELLS FARGO SECURITIES, LLC
as Joint Lead Arrangers and Joint Bookrunners
Dated as of April 30, 2019






--------------------------------------------------------------------------------





TABLE OF CONTENTS




1. CERTAIN DEFINITIONS
2
1.1 Certain Definitions.
2
1.2 Construction.
36
1.3 Accounting Principles; Changes in GAAP.
38
1.4 Currency Calculations.
39
2. REVOLVING CREDIT AND SWING LOAN FACILITIES
39
2.1 Revolving Credit Commitments.
39
2.1.1 Revolving Credit Loans.
39
2.1.2 Swing Loan Commitment.
39
2.1.3 Optional Currency Sublimit.
39
2.1.4 Termination or Reduction of Revolving Credit Commitments.
40
2.2 Nature of Lenders' Obligations with Respect to Revolving Credit Loans.
40
2.3 Commitment Fees.
40
2.4 Loan Requests; Swing Loan Requests.
41
2.4.1 Loan Requests.
41
2.4.2 Swing Loan Requests.
42
2.5 Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans.
42
2.5.1 Making Revolving Credit Loans.
42
2.5.2 Presumptions by the Administrative Agent.
42
2.5.3 Making Swing Loans.
43
2.5.4 Repayment of Revolving Credit Loans.
43
2.5.5 Borrowings to Repay Swing Loans.
43
2.5.6 Swing Loans Under Cash Management Agreements.
43
2.6 Notes.
44
2.7 Use of Proceeds.
44
2.8 Letter of Credit Subfacility.
44
2.8.1 Issuance of Letters of Credit.
44
2.8.2 Letter of Credit Fees.
45
2.8.3 Disbursements, Reimbursement.
46
2.8.4 Repayment of Participation Advances.
47
2.8.5 Documentation.
48
2.8.6 Determinations to Honor Drawing Requests.
48
2.8.7 Nature of Participation and Reimbursement Obligations.
48
2.8.8 Indemnity.
50




--------------------------------------------------------------------------------



2.8.9 Liability for Acts and Omissions.
50
2.8.10 Issuing Lender Reporting Requirements.
51
2.9 Utilization of Commitments in Optional Currencies.
52
2.9.1 Periodic Computations of Dollar Equivalent Amounts of Revolving Credit
Loans that are Optional Currency Loans and Letters of Credit Outstanding;
Repayment in Same Currency.
52
2.9.2 Notices From Lenders That Optional Currencies Are Unavailable to Fund New
Loans.
52
2.9.3 Notices From Lenders That Optional Currencies Are Unavailable to Fund
Renewals of the Euro-Rate Option.
52
2.9.4 European Monetary Union.
53
2.9.5 Requests for Additional Optional Currencies.
53
2.10 Defaulting Lenders.
54
2.11 Provisions Applicable to All Loans.
56
2.11.1 Notes.
56
2.11.2 Joint and Several Obligations.
56
3. [RESERVED]
56
4. INTEREST RATES
57
4.1 Interest Rate Options.
57
4.1.1 Revolving Credit Interest Rate Options; Swing Line Interest Rate.
57
4.1.2 Swing Loan Interest Rate Options.
58
4.1.3 Rate Quotations.
58
4.2 Interest Periods.
58
4.2.1 Amount of Borrowing Tranche.
58
4.2.2 Renewals.
58
4.3 Interest After Default.
58
4.3.1 Letter of Credit Fees, Interest Rate.
59
4.3.2 Other Obligations.
59
4.3.3 Acknowledgment.
59
4.4 Euro-Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available.
59
4.4.1 Unascertainable.
59
4.4.2 Illegality; Increased Costs; Deposits Not Available.
59
4.4.3 Administrative Agent's and Lender's Rights.
60
4.5 Selection of Interest Rate Options.
60
4.6 Interest Act (Canada) Disclosure.
60
4.7 Canadian Usury Provision.
61
4.8 Successor Euro-Rate Index.
61

        2



--------------------------------------------------------------------------------



5. PAYMENTS
62
5.1 Payments.
62
5.2 Pro Rata Treatment of Lenders.
63
5.3 Sharing of Payments by Lenders.
63
5.4 Presumptions by Administrative Agent.
64
5.5 Interest Payment Dates.
64
5.6 Voluntary Prepayments.
64
5.6.1 Right to Prepay.
64
5.6.2 Replacement of a Lender.
65
5.6.3 Designation of a Different Lending Office.
66
5.7 Mandatory Prepayments.
66
5.7.1 Revolving Facility Usage exceeds Revolving Credit Commitments.
66
5.7.2 Application Among Interest Rate Options.
67
5.7.3 Cash Collateralization.
67
5.7.4 Application of Prepayments
67
5.7.5 No Deemed Cure
67
5.8 Increased Costs.
68
5.8.1 Increased Costs Generally.
68
5.8.2 Capital Requirements.
69
5.8.3 Certificates for Reimbursement; Repayment of Outstanding Loans; Borrowing
of New Loans.
69
5.8.4 Delay in Requests.
69
5.8.5 Additional Reserve Requirements.
70
5.9 Taxes.
70
5.9.1 Issuing Lender.
70
5.9.2 Payments Free of Taxes.
70
5.9.3 Payment of Other Taxes by the Loan Parties.
70
5.9.4 Indemnification by the Loan Parties.
71
5.9.5 Indemnification by the Lenders.
71
5.9.6 Evidence of Payments.
71
5.9.7 Status of Lenders.
71
5.9.8 Treatment of Certain Refunds.
73
5.9.9 Survival.
74
5.9.10 Tax Gross Up and Indemnities for UK Borrowers.
74
5.10 Indemnity.
74
5.11 Settlement Date Procedures.
75
5.12 Currency Conversion Procedures for Judgments.
75
5.13 Indemnity in Certain Events.
75
6. REPRESENTATIONS AND WARRANTIES
76
6.1 Representations and Warranties.
76

        3



--------------------------------------------------------------------------------



6.1.1 Organization and Qualification; Power and Authority; Compliance With Laws;
Title to Properties; Event of Default.
76
6.1.2 Subsidiaries and Owners; Investment Companies.
76
6.1.3 Validity and Binding Effect.
76
6.1.4 No Conflict; Material Agreements; Consents.
77
6.1.5 Litigation.
77
6.1.6 Financial Statements.
77
6.1.7 Margin Stock.
78
6.1.8 Full Disclosure.
78
6.1.9 Taxes.
78
6.1.10 Patents, Trademarks, Copyrights, Licenses, Etc.
78
6.1.11 [Reserved].
78
6.1.12 Insurance.
79
6.1.13 ERISA Compliance.
79
6.1.14 Environmental Matters.
80
6.1.15 Solvency.
80
6.1.16 Business and Property of Borrowers.
80
6.1.17 Anti-Terrorism Laws.
80
6.1.18 Prior Security Interests.
81
6.1.19 Plan Assets..
81
6.1.20 Certificate of Beneficial Ownership.
81
6.2 Updates to Schedules.
81
7. CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT
81
7.1 First Loans and Letters of Credit.
82
7.1.1 Deliveries.
82
7.1.2 Payment of Fees.
83
7.2 Each Loan or Letter of Credit.
83
8. COVENANTS
83
8.1 Affirmative Covenants.
84
8.1.1 Preservation of Existence, Etc.
84
8.1.2 Payment of Liabilities, Including Taxes, Etc.
84
8.1.3 Maintenance of Insurance.
84
8.1.4  Maintenance of Properties and Leases.
85
8.1.5 Visitation Rights.
85
8.1.6 Keeping of Records and Books of Account.
85
8.1.7 Compliance with Laws; Use of Proceeds.
85
8.1.8 Anti-Terrorism Laws; International Trade Law Compliance.
86
8.1.9 Keepwell.
86
8.1.10 [Reserved].
86

        4



--------------------------------------------------------------------------------



8.1.11 Further Assurances.
86
8.1.12 Additional Information.
86
8.1.13 Certificate of Beneficial Ownership and Other Additional Information..
87
8.2 Negative Covenants.
87
8.2.1 Indebtedness.
87
8.2.2 Liens; Lien Covenants.
87
8.2.3 Guaranties.
88
8.2.4 Loans and Investments.
88
8.2.5 Dividends and Related Distributions.
89
8.2.6 Liquidations, Mergers, Consolidations, and Acquisitions.
89
8.2.7 Dispositions of Assets or Subsidiaries.
91
8.2.8 Affiliate Transactions.
92
8.2.9 Subsidiaries, Partnerships and Joint Ventures.
92
8.2.10 Continuation of or Change in Business.
92
8.2.11 Fiscal Year.
92
8.2.12 Changes in Organizational Documents.
92
8.2.13 Maximum Gross Leverage Ratio.
93
8.2.14 Minimum Consolidated Fixed Charge Coverage Ratio.
93
8.2.15 Minimum Working Capital to Revolving Facility Usage Ratio.
94
8.2.16 Immaterial Subsidiaries.
94
8.2.17 Canadian Pension Plans
94
8.2.18 UK Pension Plans
94
8.3 Reporting Requirements.
94
8.3.1 Quarterly Financial Statements.
94
8.3.2 Annual Financial Statements.
94
8.3.3 Certificate of the Company.
95
8.3.4 Notices.
95
9. DEFAULT
96
9.1 Events of Default.
96
9.1.1 Payments Under Loan Documents.
96
9.1.2 Breach of Warranty.
96
9.1.3 Anti-Terrorism Laws.
96
9.1.4 Breach of Negative Covenants, Visitation Rights or Anti-Terrorism Laws.
97
9.1.5 Breach of Other Covenants.
97
9.1.6 Defaults in Other Agreements or Indebtedness.
97
9.1.7 Final Judgments or Orders.
97
9.1.8 Loan Document Unenforceable.
97
9.1.9 Events Relating to Plans and Benefit Arrangements.
97

        5



--------------------------------------------------------------------------------



9.1.10 Change of Control.
98
9.1.11 Relief Proceedings.
98
9.1.12 Uninsured Losses; Proceedings Against Assets
98
9.2 Consequences of Event of Default.
98
9.2.1 Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings.
98
9.2.2 Bankruptcy, Insolvency or Reorganization Proceedings.
99
9.2.3 Set-off.
99
9.2.4 Application of Proceeds.
100
10. THE ADMINISTRATIVE AGENT
101
10.1 Appointment and Authority.
101
10.2 Rights as a Lender.
102
10.3 Exculpatory Provisions.
102
10.4 Reliance by Administrative Agent.
103
10.5 Delegation of Duties.
103
10.6 Resignation of Administrative Agent.
103
10.7 Non-Reliance on Administrative Agent and Other Lenders.
104
10.8 No Other Duties, etc.
104
10.9 Administrative Agent's Fee.
105
10.10 No Reliance on Administrative Agent's Customer Identification Program.
105
10.11 Authorization to Release Collateral and Guarantors.
105
10.12 Plan Assets.
106
11. [RESERVED]
107
12. MISCELLANEOUS
107
12.1 Modifications, Amendments or Waivers.
107
12.1.1 Increase of Commitment.
107
12.1.2 Extension of Payment; Reduction of Principal Interest or Fees;
Modification of Terms of Payment.
107
12.1.3 Release of Collateral or Guarantor.
107
12.1.4  Miscellaneous.
107
12.2 No Implied Waivers; Cumulative Remedies.
108
12.3 Expenses; Indemnity; Damage Waiver.
108
12.3.1 Costs and Expenses.
108
12.3.2 Indemnification by the Loan Parties.
109
12.3.3 Reimbursement by Lenders.
109
12.3.4 Waiver of Consequential Damages, Etc.
110
12.3.5 Payments.
110
12.4 Holidays.
110

        6



--------------------------------------------------------------------------------



12.5 Notices; Effectiveness; Electronic Communication.
110
12.5.1 Notices Generally.
110
12.5.2 Electronic Communications.
111
12.5.3 Change of Address, Etc.
111
12.6 Severability.
111
12.7 Duration; Survival.
111
12.8 Successors and Assigns.
111
12.8.1 Successors and Assigns Generally.
111
12.8.2 Assignments by Lenders.
112
12.8.3 Register.
113
12.8.4 Participations.
114
12.8.5 Limitations upon Participant Rights Successors and Assigns Generally.
115
12.8.6 Certain Pledges; Successors and Assigns Generally.
115
12.9 Confidentiality.
115
12.9.1 General.
115
12.9.2 Sharing Information With Affiliates of the Lenders.
116
12.10 Counterparts; Integration; Effectiveness.
116
12.10.1 Counterparts; Integration; Effectiveness.
116
12.10.2 Electronic Execution of Assignments.
116
12.11 CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF
PROCESS; WAIVER OF JURY TRIAL.
117
12.11.1 Governing Law.
117
12.11.2 SUBMISSION TO JURISDICTION.
117
12.11.3 WAIVER OF VENUE.
117
12.11.4 SERVICE OF PROCESS.
118
12.11.5 WAIVER OF JURY TRIAL.
118
12.12 USA PATRIOT Act Notice.
118
12.13 Borrower Agent.
118
12.14 Foreign Loan Parties.
118
12.15 Joinder of Borrowers and Guarantors..
119
12.16 Increase in Commitments.
120
12.17 No Advisory or Fiduciary Responsibility.
123
12.18 No Novation.
123
12.19 English Language.
124





        7




--------------------------------------------------------------------------------





LIST OF SCHEDULES AND EXHIBITS


SCHEDULES
SCHEDULE 1.1(A) - PRICING GRID
SCHEDULE 1.1(B) - COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES
SCHEDULE 1.1(P) - PERMITTED LIENS
SCHEDULE 2.8.1 - LETTERS OF CREDIT
SCHEDULE 5.9.10 - TAX GROSS UP AND INDEMNITIES FOR UK BORROWERS
SCHEDULE 6.1.1 - QUALIFICATIONS TO DO BUSINESS
SCHEDULE 6.1.2 - SUBSIDIARIES
SCHEDULE 6.1.5 - LITIGATION
SCHEDULE 6.1.13 - DEFINED BENEFIT PLANS
SCHEDULE 6.1.14 - ENVIRONMENTAL DISCLOSURES
SCHEDULE 8.2.1 - PERMITTED INDEBTEDNESS
SCHEDULE 8.2.3 - GUARANTIES
SCHEDULE 8.2.4  - INVESTMENTS
SCHEDULE 8.2.9 - SUBSIDIARIES, PARTNERSHIPS, JOINT VENTURES


EXHIBITS
EXHIBIT 1.1(A) - ASSIGNMENT AND ASSUMPTION AGREEMENT
EXHIBIT 1.1(B) - BORROWER JOINDER
EXHIBIT 1.1(G)(1) - GUARANTOR JOINDER
EXHIBIT 1.1(G)(2) - GUARANTY AGREEMENT
EXHIBIT 1.1(I) - INTERCOMPANY SUBORDINATION AGREEMENT
EXHIBIT 1.1(L) - LENDER JOINDER
EXHIBIT 1.1(N)(1) - REVOLVING CREDIT NOTE
EXHIBIT 1.1(N)(2) - SWING LOAN NOTE
EXHIBIT 1.1(P) - PLEDGE AGREEMENT
EXHIBIT 1.1(S) - SECURITY AGREEMENT
EXHIBIT 2.4.1 - LOAN REQUEST
EXHIBIT 2.4.2 - SWING LOAN REQUEST
EXHIBIT 5.9.7(A) - U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are
Not Partnerships For U.S. Federal Income Tax Purposes)
EXHIBIT 5.9.7(B) - U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants
That Are Not Partnerships For U.S. Federal Income Tax Purposes)
EXHIBIT 5.9.7(C) - U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants
That Are Partnerships For U.S. Federal Income Tax Purposes)
EXHIBIT 5.9.7(D) - U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)
EXHIBIT 8.2.6 - ACQUISITION COMPLIANCE CERTIFICATE
EXHIBIT 8.3.3 - QUARTERLY COMPLIANCE CERTIFICATE




--------------------------------------------------------------------------------





THIRD AMENDED AND RESTATED CREDIT AGREEMENT


THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT (as hereafter amended, the
"Agreement") is dated as of April 30, 2019 and is made by and among L.B. FOSTER
COMPANY, a Pennsylvania corporation (the "Company"), CXT INCORPORATED, a
Delaware corporation ("CXT"), SALIENT SYSTEMS, INC., an Ohio corporation
("Salient Systems"), L.B. FOSTER RAIL TECHNOLOGIES, INC., a West Virginia
corporation ("Rail Technologies, Inc."), L.B. FOSTER RAIL TECHNOLOGIES CANADA
LTD., a corporation incorporated under the laws of Canada ("Rail Technologies
Canada"), L.B. FOSTER RAIL TECHNOLOGIES, CORP., a corporation amalgamated under
the laws of Canada ("Rail Technologies, Corp."), L.B. FOSTER RAIL TECHNOLOGIES
(UK) LIMITED, a private limited company existing under the laws of England and
Wales ("Rail Technologies (UK)"), TEW ENGINEERING LIMITED, a private limited
company existing under the laws of England and Wales ("TEW Engineering"),
NETPRACTISE LIMITED, a private limited company existing under the laws of
England and Wales ("Netpractise"), and TEW PLUS LIMITED, a private limited
company existing under the laws of England and Wales ("TEW Plus" and together
with the Company, CXT, Salient Systems, Rail Technologies, Inc., Rail
Technologies Canada, Rail Technologies, Corp., Rail Technologies (UK), TEW
Engineering, Netpractise, and each Person joining this Agreement as a Borrower
from time to time, collectively referred to herein as the "Borrowers"), each of
the GUARANTORS (as hereinafter defined) from time to time a party hereto, the
LENDERS (as hereinafter defined) from time to time a party hereto, PNC BANK,
NATIONAL ASSOCIATION, in its capacity as administrative agent for the Lenders
under this Agreement (hereinafter referred to in such capacity as the
"Administrative Agent"), and Bank of America, N.A., as a Co-Syndication Agent,
Citizens Bank, N.A., as a Co-Syndication Agent and Wells Fargo Bank, National
Association, as a Co-Syndication Agent.
The Borrowers, the Administrative Agent, and certain of the Lenders hereunder
are parties to a Second Amended and Restated Credit Agreement, dated as of March
13, 2015 (as amended to the date hereof, the "Existing Credit Agreement"),
providing for a revolving credit facility and a term loan; and


The Borrowers and the Lenders amended and restated the Existing Credit Agreement
pursuant to this Agreement to provide (i) a revolving credit facility to the
Borrowers in an aggregate principal amount not to exceed $140,000,000, with
sublimits for (a) the issuance of Letters of Credit in Dollars and in Optional
Currencies in an amount not to exceed $30,000,000, (b) borrowings of Swing Loans
in Dollars in an amount not to exceed $15,000,000, and (c) borrowings in
Optional Currencies in an amount not to exceed $25,000,000; and with an
incremental loan feature not to exceed $50,000,000, and (ii) a $25,000,000.00
term loan facility. As of the First Amendment Closing Date, the revolving credit
facility shall be reduced to an aggregate principal amount not to exceed
$120,000,000 and the term loan facility shall be paid in full. In consideration
of their mutual covenants and agreements hereinafter set forth and intending to
be legally bound hereby, the parties hereto covenant and agree as follows:





--------------------------------------------------------------------------------



1. CERTAIN DEFINITIONS
1.1 Certain Definitions.
In addition to words and terms defined elsewhere in this Agreement, the
following words and terms shall have the following meanings, respectively,
unless the context hereof clearly requires otherwise:
Acquisition Compliance Certificate shall mean a compliance certificate
substantially in the form of Exhibit 8.2.6 or any other form approved by the
Administrative Agent.
Acquisition Period shall mean a period of four (4) consecutive fiscal quarters
of the Loan Parties beginning with a fiscal quarter during which a Loan Party
consummates a Permitted Acquisition for which the aggregate consideration
payable exceeds Twenty-Five Million and 00/100 Dollars ($25,000,000), and
including such fiscal quarter and the immediately three (3) succeeding fiscal
quarters. The Loan Parties may elect to designate in writing to the
Administrative Agent the commencement of an Acquisition Period (which election
shall be made prior to the last day of the fiscal quarter in which the relevant
Permitted Acquisition is consummated); provided that (a) only two (2)
Acquisition Periods shall be designated during the term of this Agreement, (b)
no more than one (1) Acquisition Period may be invoked by the Loan Parties at
any one time, and (c) the maximum Gross Leverage Ratio set forth in Section
8.2.13 [Maximum Gross Leverage Ratio] hereof shall not exceed the ratio set
forth below for the applicable fiscal period for at least two (2) full
consecutive fiscal quarters of the Loan Parties before the second Acquisition
Period may be invoked by the Loan Parties:

Fiscal PeriodMaximum Ratio
Closing Date through Fiscal Quarter Ending June 30, 2020
3.25 to 1.00


Fiscal Quarter Ending September 30, 2020 through Fiscal Quarter Ending March 31,
2022
3.00 to 1.00


Fiscal Quarter Ending June 30, 2022 and all Fiscal Quarters Ending thereafter
2.75 to 1.00



Administrative Agent shall mean PNC Bank, National Association, and its
successors and assigns, in its capacity as administrative agent hereunder.
Administrative Agent's Fee shall have the meaning specified in Section 10.9
[Administrative Agent's Fee].
Administrative Agent's Letter shall have the meaning specified in Section 10.9
[Administrative Agent's Fee].
- 2 -



--------------------------------------------------------------------------------



Affected Financial Institution means any EEA Financial Institution or UK
Financial Institituion.
Affiliate as to any Person shall mean any other Person (i) which directly or
indirectly controls, is controlled by, or is under common control with such
Person, (ii) which beneficially owns or holds 20% or more of any class of the
voting or other equity interests of such Person, or (iii) 20% or more of any
class of voting interests or other equity interests of which is beneficially
owned or held, directly or indirectly, by such Person. For purposes of this
definition, "control" of a Person means the power, directly or indirectly, to
direct or cause the direction of the management and policies of such Person,
whether by contract or otherwise.
AML Legislation shall have the meaning specified in Section 10.10.
Anti-Terrorism Laws shall mean any Laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering or bribery,
and any regulation, order, or directive promulgated, issued or enforced pursuant
to such Laws, including the Proceeds of Crime (Money Laundering) & Terrorist
Financing Act (Canada),the Corruption of Foreign Public Officials Act (Canada),
the Proceeds of Crime Act 2002 (as amended by the Crime and Courts Act 2013 and
the Serious Crime Act 2015), the Money Laundering Regulations 2007 and the
Terrorism Act 2000 (as amended by the Anti-Terrorism, Crime and Security Act
2001, the Terrorism Act 2006 and the Terrorism Act 2000 and Proceeds of Crime
Act 2002 (Amendment) Regulations 2007) all as amended, supplemented or replaced
from time to time.
Applicable Commitment Fee Rate shall mean the percentage rate per annum based on
the Leverage Ratio then in effect according to the pricing grid on
Schedule 1.1(A) below the heading "Commitment Fee".
Applicable Letter of Credit Fee Rate shall mean the percentage rate per annum
based on the Leverage Ratio then in effect according to the pricing grid on
Schedule 1.1(A) below the heading "Standby Letter of Credit Fee" or "Commercial
Letter of Credit Fee", as applicable.
Applicable Margin shall mean, as applicable:
(A) the percentage spread to be added to the Base Rate applicable to Loans under
the Base Rate Option based on the Leverage Ratio then in effect according to the
pricing grid on Schedule 1.1(A) below the heading "Base Rate Spread", or
(B) the percentage spread to be added to the Euro-Rate applicable to Loans under
the Euro-Rate Option based on the Leverage Ratio then in effect according to the
pricing grid on Schedule 1.1(A) below the heading "Euro-Rate Spread".
Approved Fund shall mean any fund that is engaged in making, purchasing, holding
or investing in bank loans and similar extensions of credit in the ordinary
course of
- 3 -



--------------------------------------------------------------------------------



business and that is administered or managed by (a) a Lender, (b) an Affiliate
of a Lender or (c) an entity or an Affiliate of an entity that administers or
manages a Lender.
Arrangers shall mean collectively, and Arranger shall mean separately, PNC
Capital Markets LLC, Merrill Lynch Pierce Fenner & Smith, Inc. (or any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement), Citizens
Bank, N.A. and Wells Fargo Securities, LLC.
Assignment and Assumption Agreement shall mean an assignment and assumption
agreement entered into by a Lender and an assignee permitted under Section 12.8
[Successors and Assigns], in substantially the form of Exhibit 1.1(A).
Authorized Officer shall mean, with respect to any Loan Party, the Chief
Executive Officer, President, Chief or Deputy Chief Financial Officer, director,
Treasurer or Assistant Treasurer of such Loan Party or such other individuals,
designated by written notice to the Administrative Agent from such Loan Party,
authorized to execute notices, reports and other documents on behalf of the Loan
Parties required hereunder. The Loan Parties may amend such list of individuals
from time to time by giving written notice of such amendment to the
Administrative Agent.
Bail-In Action shall mean the exercise of any Write-Down and Conversion Powers
by the applicable Resolution Authority in respect of any liability of an
Affected Financial Institution.
Bail-In Legislation shall mean, with respect to (a) any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule, or (b) the United Kingdom, Part I of the United Kingdom Banking Act
2009 and any other law applicable in the United Kingdom relating to the
resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administrative
or other insolvency proceeding).
Bankruptcy Event shall have the meaning specified in the definition of
Defaulting Lender.
Base Rate shall mean, for any day, a fluctuating per annum rate of interest
equal to the highest of (a) the Overnight Bank Funding Rate, plus fifty basis
points (0.50%), (b) the Prime Rate, or (c) the Daily Euro-Rate, plus one hundred
basis points (1.00%). Any change in the Base Rate (or any component thereof)
shall take effect at the opening of business on the day such change occurs.
Notwithstanding the foregoing, if the Base Rate as determined above would be
less than one hundred basis points (1.00%), such rate shall be deemed to be one
hundred basis points (1.00%) for purposes of this Agreement.
- 4 -



--------------------------------------------------------------------------------



Base Rate Option shall mean the option of the Borrowers to have Loans bear
interest at the rate and under the terms set forth in Section 4.1.1(i)
[Revolving Credit Base Rate Option].
Beneficial Owner shall mean, for each Foreign Borrower, each of the following:
(a) each individual, if any, who, directly or indirectly, owns 25% or more of
such Borrower’s Equity Interests; and (b) a single individual with significant
responsibility to control, manage, or direct such Borrower.


Benefit Plan shall mean any of (i) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (ii) a “plan” as defined in and
subject to Section 4975 of the Code, or (iii) any Person whose assets include
(for purposes of ERISA Section 3(42) or otherwise for purposes of Title I of
ERISA or Section 4975 of the Code) the assets of any such “employee benefit
plan” or “plan”.
Borrower Agent shall have the meaning ascribed to such term in Section 12.13
[Borrower Agent] hereof.
Borrower Joinder shall mean a joinder by a Person as a Borrower under this
Agreement and the other Loan Documents in substantially the form of
Exhibit 1.1(B).
Borrowers shall mean the Company, CXT, Salient Systems, Rail Technologies, Inc.,
Rail Technologies Canada, Rail Technologies, Corp., Rail Technologies (UK), TEW
Engineering, Netpractise, TEW Plus, and any other Person which joins this
Agreement as a Borrower after the date hereof, and the successors and assigns of
each of the foregoing to the extent permitted under this Agreement.
Borrowing Date shall mean, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which shall be a Business Day.
Borrowing Tranche shall mean specified portions of Loans outstanding as follows:
(i) any Euro-Rate Loans denominated in currencies which are available in LIBOR
which become subject to the same Loan Request by the Borrowers and which have
the same Interest Period shall constitute one Borrowing Tranche, (ii) all Loans
to which a Base Rate Option applies shall constitute one Borrowing Tranche,
(iii) all Optional Currency Loans denominated in Australian dollars which become
subject to same Loan Request by the Borrowers shall each constitute one
Borrowing Tranche; (iv) all Optional Currency Loans denominated in Canadian
Dollars which become subject to same Loan Request by the Borrowers shall each
constitute one Borrowing Tranche; (v) all Optional Currency Loans denominated in
Mexican Pesos which become subject to same Loan Request by the Borrowers shall
each constitute one Borrowing Tranche; and (iv) all Optional Currency Loans
denominated in any other currency which is not available in LIBOR which become
subject to the same Loan Request by the Borrowers shall each constitute one
Borrowing Tranche.
- 5 -



--------------------------------------------------------------------------------



Business Day shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in Pittsburgh, Pennsylvania, and if the applicable Business Day relates
to any Loan to which the Euro-Rate Option applies, such day must also be a day
on which dealings are carried on in the Relevant Interbank Market.
Canadian Benefit Plans shall mean any plan, fund, program, or policy, whether or
not written, formal or informal, funded or unfunded, insured or uninsured,
providing benefits including medical, hospital care, dental, sickness, accident,
disability, life insurance, pension, retirement or savings benefits under which
any Loan Party has any liability with respect to any employees or former
employees, arising from employment in Canada, but excluding any Canadian Pension
Plan.
Canadian Borrower shall mean any Borrower incorporated or otherwise organized
under the laws of Canada or any province or territory thereof.
Canadian Dollar shall mean the lawful money of Canada.
Canadian Pension Event shall mean (a) the termination or wind-up in whole or in
part of any Canadian Pension Plan that contains a defined benefit provision, as
such term is defined in subsection 147.1(1) of the Income Tax Act (Canada) or
the institution of proceedings by any Official Body to terminate or wind-up in
whole or in part or have a trustee or a replacement administrator appointed to
administer a Canadian Pension Plan that contains a defined benefit provision, as
such term is defined in subsection 147.1(1) of the Income Tax Act (Canada), (b)
the occurrence of an event under the Income Tax Act (Canada) that could
reasonably be expected to affect the registered status of any Canadian Pension
Plan that contains a defined benefit provision, as such term is defined in
subsection 147.1(1) of the Income Tax Act (Canada), (c) the taking of any action
with respect to any Canadian Pension Plan which could reasonably be expected to
result in a Material Adverse Change, (d) receipt by a Borrower of any order or
notice of intention to issue an order from the applicable pension standards
regulator or similar Official Body that could reasonably be expected to affect
the registered status or cause the termination or wind-up (in whole or in part)
of any Canadian Pension Plan that contains a defined benefit provision, as such
term is defined in subsection 147.1(1) of the Income Tax Act (Canada), (e) the
receipt of notice by the administrator or the funding agent of any failure to
remit contributions to a Canadian Pension Plan, where such failure could
reasonably be expected to result in a Material Adverse Change, (f) the adoption
of any amendment to a Canadian Pension Plan that would require the provision of
security pursuant to applicable Law, or (g) any other extraordinary event or
condition with respect to a Canadian Pension Plan that could reasonably be
expected to result in a Lien or any acceleration of any statutory requirements
to fund all or a substantial portion of the unfunded accrued benefit liabilities
of such plan.
Canadian Pension Plans shall mean a pension plan that is a “registered pension
plan” as defined in subsection 248(1) the Income Tax Act (Canada) and which is
maintained or contributed to by, or to which there is or may be an obligation to
contribute by any Borrower in respect of its employees or former employees,
arising from employment in Canada, but does not
- 6 -



--------------------------------------------------------------------------------



include the Canada Pension Plan or the Quebec Pension Plan as maintained by the
Government of Canada or the Province of Quebec.
Cash Collateralize means to pledge and deposit with or deliver to Administrative
Agent, for the benefit of each Issuing Lender and the Lenders, as collateral for
the Letter of Credit Obligations, cash or deposit account balances pursuant to
documentation satisfactory to Administrative Agent and the Issuing Lenders
(which documents are hereby consented to by the Lenders). Such cash collateral
shall be maintained in blocked, interest bearing deposit accounts at the
Administrative Agent.
Cash On Hand shall mean, as of any date of determination, an amount equal to the
aggregate amount of all cash and cash equivalents of the Company and its
Subsidiaries as of such date, other than cash pledged, escrowed or on deposit to
secure performance obligations.
Cash Management Agreements shall have the meaning specified in Section 2.5.6
[Swing Loans under Cash Management Agreements].
CEA shall mean the Commodity Exchange Act (7 U.S.C.§1 et seq.), as amended from
time to time, and any successor statute.
Certificate of Beneficial Ownership shall mean, for each Foreign Borrower, in
form and substance satisfactory to the Administrative Agent (as amended or
modified by Administrative Agent from time to time in its sole discretion),
certifying, among other things, the Beneficial Owner of such Borrower.
CFTC shall mean the Commodity Futures Trading Commission.
Change in Law shall mean the occurrence, after the date of this Agreement, of
any of the following: (i) the adoption or taking effect of any Law, (ii) any
change in any Law or in the administration, interpretation, implementation or
application thereof by any Official Body or (iii) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of Law)
by any Official Body; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines, interpretations or directives
thereunder or issued in connection therewith (whether or not having the force of
Law) and (y) all requests, rules, regulations, guidelines, interpretations or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities (whether or not having the force
of Law), in each case pursuant to Basel III, shall in each case be deemed to be
a Change in Law regardless of the date enacted, adopted, issued, promulgated or
implemented.
CIP Regulations shall have the meaning specified in Section 10.10 [No Reliance
on Administrative Agent's Customer Identification Program].
Closing Date shall mean April 30, 2019.
- 7 -



--------------------------------------------------------------------------------



Co-Syndication Agents shall mean collectively, and Co-Syndication Agent shall
mean separately, Bank of America, N.A., Citizens Bank, N.A. and Wells Fargo
Bank, National Association.
Code shall mean the Internal Revenue Code of 1986, as the same may be amended or
supplemented from time to time, and any successor statute of similar import, and
the rules and regulations thereunder, as from time to time in effect.
Collateral shall mean all of the personal property of the Loan Parties granted
as collateral to secure the Obligations pursuant to (i) any Security
Agreement(s), (ii) the Pledge Agreement(s) and (iii) any other Collateral
Documents.
Collateral Documents shall mean any Security Agreement, any Pledge Agreement,
any Deed of Hypothec, the UK Security Documents and any other agreement document
or instrument granting a Lien in Collateral to the Administrative Agent for the
benefit of the Lenders.
Commercial Letter of Credit shall mean a commercial letter of credit issued in
respect of the purchase of goods or services in the ordinary course of business.
Commitment shall mean as to any Lender the aggregate of its Revolving Credit
Commitment (and in the case of PNC, its Swing Loan Commitment), and Commitments
shall mean the aggregate of the Revolving Credit Commitments of all of the
Lenders.
Commitment Fee shall have the meaning specified in Section 2.3 [Commitment
Fees].
Commodity Hedge shall mean a commodity swap, commodity hedge, commodity option
and any other commodity future contract that provides protection to, or
minimizes the impact upon, price fluctuations with respect to commodities.
Commodity Hedge Liabilities shall have the meaning assigned in the definition of
Lender Provided Commodity Hedge.
Compliance Certificate shall have the meaning specified in Section 8.3.3
[Certificate of the Company].
Computation Date shall have the meaning specified in Section 2.9.1 [Periodic
Computations of Dollar Equivalent amounts of Revolving Credit Loans and Letters
of Credit Outstanding; Repayment in Same Currency].
Connection Income Taxes shall mean Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
Consolidated EBITDA for any period of determination shall mean (a) the sum of:
(i) net income, (ii) depreciation, (iii) amortization, (iv) interest expense,
(v) income tax expense,
- 8 -



--------------------------------------------------------------------------------



(vi) non-cash expenses in connection with the Borrowers' employee equity and
long-term incentive compensation plans, (vii) reasonable transaction costs and
expenses related to Permitted Acquisitions in an aggregate amount not to exceed
$2,500,000 applied by the Borrowers in the period that any such Permitted
Acquisition occurred, (viii) any other non-cash charges, non-cash expenses or
non-cash losses of the Company or any of its consolidated Subsidiaries
(including but not limited to costs recognized related to an acquisition
purchase price allocation to tangible or intangible assets not classified as
depreciation or amortization); (ix) any non-cash charges, expenses or losses in
respect of the UP Settlement or any warranty claim (subject to year-end
reconciliation), as reasonably determined by the Administrative Agent; provided,
however, that cash payments made in such period or in any future period in
respect of such non-cash charges, expenses or losses shall be subtracted from
consolidated net income in calculating Consolidated EBITDA (subject to year-end
reconciliation) in the period when such payments are made, (x) identifiable and
factually supported operating losses attributable to, in connection with, or
otherwise relating to the IOS Companies which are sustained through the period
ending on December 31, 2020 in an aggregate amount not to exceed $4,500,000;
provided such losses shall be calculated on a pro forma basis as if such
disposition or conveyance had been consummated at the beginning of such period;
and (xi) restructuring charges or expenses attributable to, in connection with,
or otherwise relating to the IOS Companies which are incurred through the period
ending on December 31, 2020 and paid through the period ending on December 31,
2021 in an aggregate amount not to exceed $4,000,000; minus (b)  non-cash
credits to net income, in each case of the Company and its Subsidiaries
(including but not limited to benefits recognized related to an acquisition
purchase price allocation to tangible or intangible assets not classified as
depreciation or amortization) for such period determined and consolidated in
accordance with GAAP; provided, however, that for the purposes of calculating
Consolidated EBITDA, (i) items related to Joint Ventures shall be excluded,
except that cash dividends paid by any Joint Venture to the Company or a
wholly-owned Subsidiary of the Company shall be included in Consolidated EBITDA,
(ii) gains or losses on non-ordinary course asset sales shall be excluded, and
(iii) with respect to a business acquired by the Loan Parties pursuant to a
Permitted Acquisition, Consolidated EBITDA shall be calculated on a pro forma
basis in a manner acceptable to the Administrative Agent, using historical
numbers, in accordance with GAAP as if the Permitted Acquisition had been
consummated at the beginning of such period.


Consolidated Fixed Charge Coverage Ratio shall mean, for any period of
determination, the ratio of (i) Consolidated EBITDA to (ii) Fixed Charges.
Consolidated Indebtedness shall mean, for any period of determination, the
aggregate of all Indebtedness of the Company and its Subsidiaries (excluding the
indebtedness described in clause (iv) of the definition of Indebtedness)
consolidated in accordance with GAAP.
Consolidated Total Assets shall mean, on any date of determination, the total
assets of the Company and its Subsidiaries calculated in accordance with GAAP on
a consolidated basis.
- 9 -



--------------------------------------------------------------------------------



Consolidated Total Net Indebtedness shall mean as of any date of determination
the aggregate of all Indebtedness of the Company and its Subsidiaries (excluding
the indebtedness described in Section (iv) of the definition of Indebtedness) as
of such date determined and consolidated in accordance with GAAP minus Cash on
Hand in excess of $15,000,000 which is held by the Company and its Subsidiaries.
Consolidated Total Net Indebtedness shall be measured at the end of each fiscal
quarter or the quarter most recently ended if such date is not a fiscal quarter
end.
Contribution Notice shall mean a contribution notice issued by the Pensions
Regulator under section 38 or section 47 of the Pensions Act 2004.
Covered Entity shall mean (a) each Borrower, each of Borrower's Subsidiaries,
all Guarantors and all pledgors of Collateral, and (b) each Person that,
directly or indirectly, is in control of a Person described in clause (a) above.
For purposes of this definition, control of a Person shall mean the direct or
indirect (x) ownership of, or power to vote, 25% or more of the issued and
outstanding equity interests having ordinary voting power for the election of
directors of such Person or other Persons performing similar functions for such
Person, or (y) power to direct or cause the direction of the management and
policies of such Person whether by ownership of equity interests, contract or
otherwise.
Customer shall mean and include the account debtor with respect to any account
receivable and/or the prospective purchaser of goods, services or both with
respect to any contract or contract right, and/or any party who enters into or
proposes to enter into any contract or other arrangement with any Borrower,
pursuant to which such Borrower is to deliver any personal property or perform
any services.
Daily Euro-Rate shall mean, for any day, the rate per annum determined by the
Administrative Agent as the Published Rate, as adjusted for any additional costs
pursuant to Section 5.8.5 [Additional Reserve Requirements]. Notwithstanding the
foregoing, if the Daily Euro-Rate as determined above would be less than one
hundred basis points (1.00%) or if Section 4.4.3 [Administrative Agent’s and
Lender’s Rights] is applicable to the Euro-Rate, such rate shall be deemed to be
one hundred basis points (1.00%) for purposes of this Agreement.
Defaulting Lender shall mean any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or Swing
Loans or (iii) pay over to the Administrative Agent, the Issuing Lender, PNC (as
the Swing Loan Lender) or any Lender any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender's
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrowers or the Administrative Agent in writing, or has
made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender's good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under
- 10 -



--------------------------------------------------------------------------------



other agreements in which it commits to extend credit, (c) has failed, within
two Business Days after request by the Administrative Agent, acting in good
faith, to provide a certification in writing from an authorized officer of such
Lender that it will comply with its obligations (and is financially able to meet
such obligations) to fund prospective Loans and participations in then
outstanding Letters of Credit and Swing Loans under this Agreement, provided
that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon the Administrative Agent's receipt of such certification in form
and substance satisfactory to the Administrative Agent, (d) has become the
subject of a Bankruptcy Event or Bail-In Action or (e) has failed at any time to
comply with the provisions of Section 5.3 [Sharing of Payments by Lenders] with
respect to purchasing participations from the other Lenders, whereby such
Lender's share of any payment received, whether by setoff or otherwise, is in
excess of its Ratable Share of such payments due and payable to all of the
Lenders.
As used in this definition and in Section 2.10 [Defaulting Lenders], the term
"Bankruptcy Event" means, with respect to any Person, such Person or such
Person's direct or indirect parent company becomes the subject of a stay of
proceedings or a bankruptcy or insolvency proceeding, or has had a receiver,
interim receiver, receiver manager, conservator, trustee, administrator,
custodian, monitor, assignee for the benefit of creditors or similar Person
charged with the, or otherwise relating to any, reorganization, arrangement,
wind-up, sale, administration or liquidation of its business appointed for it,
or, in the good faith determination of the Administrative Agent, has taken any
action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any such proceeding or appointment, provided that a Bankruptcy
Event shall not result solely by virtue of any ownership interest, or the
acquisition of any ownership interest, in such Person or such Person's direct or
indirect parent company by an Official Body or instrumentality thereof if, and
only if, such ownership interest does not result in or provide such Person with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Official Body or instrumentality) to reject, repudiate, disavow
or disaffirm any contracts or agreements made by such Person.
Dollar, Dollars, U.S. Dollars and the symbol $ shall mean lawful money of the
United States of America.
Dollar Equivalent shall mean, with respect to any amount of any currency, as of
any Computation Date, the Equivalent Amount of such currency expressed in
Dollars.
Domestic Borrower shall mean a Borrower which is organized under the laws of the
United States of America, any State thereof or the District of Columbia, and
Domestic Borrowers shall mean all such Domestic Borrowers hereunder.
Domestic Guarantor shall mean a Guarantor which is organized under the laws of
the United States of America, any State thereof or the District of Columbia, and
Domestic Borrowers shall mean all such Domestic Guarantors hereunder.
- 11 -



--------------------------------------------------------------------------------



Domestic Loan Party shall mean any Domestic Borrower or Domestic Guarantor, and
Domestic Loan Parties shall mean all Domestic Borrowers and Domestic Guarantors
hereunder.
Drawing Date shall have the meaning specified in Section 2.8.3 [Disbursements,
Reimbursement].
EEA Financial Institution shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
EEA Member Country shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
EEA Resolution Authority shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
Effective Date means the date indicated in a document or agreement to be the
date on which such document or agreement becomes effective, or, if there is no
such indication, the date of execution of such document or agreement.
Eligibility Date shall mean, with respect to each Loan Party and each Swap, the
date on which this Agreement or any other Loan Document becomes effective with
respect to such Swap (for the avoidance of doubt, the Eligibility Date shall be
the Effective Date of such Swap if this Agreement or any other Loan Document is
then in effect with respect to such Loan Party, and otherwise it shall be the
Effective Date of this Agreement and/or such other Loan Document(s) to which
such Loan Party is a party).
Eligible Contract Participant shall mean an "eligible contract participant" as
defined in the CEA and regulations thereunder.
Environmental Laws shall mean all applicable federal, state, local, tribal,
provincial, territorial and foreign Laws (including common law), constitutions,
statutes, treaties, regulations, rules, ordinances and codes and any consent
decrees, settlement agreements, judgments, orders, directives, policies or
programs issued by or entered into with an Official Body pertaining or relating
to: (i) pollution or pollution control; (ii) protection of human health from
exposure to regulated substances; (iii) protection of the environment and/or
natural resources; (iv) employee safety in the workplace; (v) the presence, use,
management, generation, manufacture, processing, extraction, treatment,
recycling, refining, reclamation, labeling, packaging, sale, transport, storage,
collection, distribution, disposal or release or threat of release of regulated
substances; (vi) the presence of contamination; (vii) the protection of
endangered or threatened species; and (viii) the protection of environmentally
sensitive areas.
- 12 -



--------------------------------------------------------------------------------



Equity Interests shall have the meaning specified in Section 6.1.2 [Subsidiaries
and Owners; Investment Companies].
Equivalent Amount shall mean, at any time, as determined by Administrative Agent
(which determination shall be conclusive absent manifest error), with respect to
an amount of any currency (the "Reference Currency") which is to be computed as
an equivalent amount of another currency (the "Equivalent Currency"), the amount
of such Equivalent Currency converted from such Reference Currency at
Administrative Agent's spot selling rate (based on the market rates then
prevailing and available to Administrative Agent) for the sale of such
Equivalent Currency for such Reference Currency at a time determined by
Administrative Agent on the second Business Day immediately preceding the event
for which such calculation is made.
Equivalent Currency shall have the meaning specified in the definition of
Equivalent Amount.
ERISA shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.
ERISA Affiliate shall mean, at any time, any trade or business (whether or not
incorporated) under common control with the Borrowers and are treated as a
single employer under Section 414 of the Code.
ERISA Event shall mean (a) a reportable event (under Section 4043 of ERISA and
regulations thereunder) with respect to a Pension Plan; (b) a withdrawal by
Borrowers or any ERISA Affiliate from a Pension Plan subject to Section 4063 of
ERISA during a plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (c) a complete or partial
withdrawal by any Borrower or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization; (d) the filing of a
notice of intent to terminate, the treatment of a Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon Borrowers or any ERISA Affiliate.
ERISA Group shall mean, at any time, the Borrowers and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
the Borrowers, are treated as a single employer under Section 414 of the
Internal Revenue Code.
EU Bail-In Legislation Schedule shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
- 13 -



--------------------------------------------------------------------------------



Euro shall refer to the lawful currency of the Participating Member States.
Eurocurrency Liabilities shall have the meaning assigned to such term in the
definition of Euro-Rate.
European Interbank Market shall mean the European interbank market for Euro
operating in Participating Member States.
Euro-Rate shall mean the following:
(a) with respect to the Dollar Loans comprising any Borrowing Tranche to which
the Euro-Rate Option applies for any Interest Period, the interest rate per
annum determined by the Administrative Agent by dividing (the resulting quotient
rounded upwards, if necessary, to the nearest 1/100th of 1% per annum) (i) the
rate which appears on the Bloomberg Page BBAM1 (or on such other substitute
Bloomberg page that displays rates at which US dollar deposits are offered by
leading banks in the London interbank deposit market), or the rate which is
quoted by another source selected by the Administrative Agent as an authorized
information vendor for the purpose of displaying rates at which US dollar
deposits are offered by leading banks in the London interbank deposit market, at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period as the Relevant Interbank Market offered
rate for U.S. Dollars for an amount comparable to such Borrowing Tranche and
having a borrowing date and a maturity comparable to such Interest Period.
         (b)  with respect to Optional Currency Loans in Euros or British Pounds
Sterling comprising any Borrowing Tranche for any Interest Period, the interest
rate per annum determined by Administrative Agent by dividing (i) the rate which
appears on the Bloomberg Page BBAM1 (or on such other substitute Bloomberg page
that displays rates at which deposits in the relevant Optional Currency are
offered by leading banks in the Relevant Interbank Market), or the rate which is
quoted by another source selected by the Administrative Agent as an authorized
information vendor for the purpose of displaying rates at which Euros or British
Pounds Sterling deposits are offered by leading banks in the London interbank
deposit market, at approximately 11:00 a.m., London time, two (2) Business Days
prior to the commencement of such Interest Period as the Relevant Interbank
Market offered rate for deposits in the Euros or British Pounds Sterling for an
amount comparable to the principal amount of such Borrowing Tranche and having a
borrowing date and a maturity comparable to such Interest Period.


         (c) with respect to Optional Currency Loans denominated in Canadian
Dollars comprising any Borrowing Tranche, the interest rate per annum (the "CDOR
Rate") as determined by the Administrative Agent, equal to the arithmetic
average rate applicable to Canadian Dollar bankers' acceptances (C$BAs) for the
applicable Interest Period appearing on the Bloomberg page BTMM CA, rounded to
the nearest 1/100th of 1% (with .005% being rounded up), at approximately 11:00
a.m. Eastern Time, two Business Days prior to the commencement of such Interest
Period, or if such day is not a Business Day, then on the immediately preceding
Business Day, provided that if such rate does not appear on the Bloomberg page
BTMM CA on such day the CDOR Rate on such day shall be the rate for such period
applicable to Canadian Dollar bankers' acceptances quoted by a bank listed in
Schedule I
- 14 -



--------------------------------------------------------------------------------



of the Bank Act (Canada), as selected by the Administrative Agent, as of 11:00
a.m. Eastern Time on such day or, if such day is not a Business Day, then on the
immediately preceding Business Day.


         (d) with respect to Optional Currency Loans denominated in Australian
Dollar comprising any Borrowing Tranche to which the Euro-Rate Option applies
for any Interest Period, the rate per annum equal to the Australian Bank Bill
Swap Bid Rate or the successor thereto as approved by the Administrative Agent
as published by Bloomberg (or on any successor or substitute service providing
rate quotations comparable to those currently provided by such service, as
determined by the Administrative Agent from time to time) at approximately 10:00
a.m., Sydney, Australia time, two (2) Business Days prior to the commencement of
such Interest Period, as the rate for deposits in Australian Dollars with a
maturity comparable to such Interest Period; provided that if such rate is not
available at such time for any reason, the Administrative Agent may substitute
such rate with a reasonably acceptable alternative published interest rate that
adequately reflects the all-in-cost of funds to the Administrative Agent for
funding such Optional Currency Loans in Australian Dollars.


(e) with respect to Optional Currency Loans denominated in Mexican Pesos for any
Interest Period, the rate per annum equal to the Mexican Interbank Equilibrium
Interest Rate or the successor thereto as approved by the Administrative Agent
as published by Banco de México (or on any successor or substitute service
providing rate quotations comparable to those currently provided by such
service, as determined by the Administrative Agent from time to time) at
approximately 12:30 p.m., Mexico City, Mexico time, two (2) Business Days prior
to the commencement of such Interest Period, as the rate for deposits in Mexican
Pesos with a maturity comparable to such Interest Period; provided that if such
rate is not available at such time for any reason, the Administrative Agent may
substitute such rate with a reasonably acceptable alternative published interest
rate that adequately reflects the all-in-cost of funds to the Administrative
Agent for funding such Optional Currency Loans in Mexican Pesos.


The Euro-Rate for any Loans shall be based upon the Euro-Rate for the currency
in which such Loans are requested.
(f) Notwithstanding the foregoing, if the Euro-Rate as determined under any
method above would be less than one hundred basis points (1.00%), such rate
shall be deemed to be one hundred basis points (1.00%) for purposes of this
Agreement.
Euro-Rate Option shall mean the option of the Borrowers to have Loans bear
interest at the rate and under the terms and conditions set forth in
Section 4.1.1(ii) [Revolving Credit Euro-Rate Option].
Euro-Rate Termination Date shall have the meaning assigned to such term in
Section 4.8 [Euro-Rate Successor Rate Index].
Event of Default shall mean any of the events described in Section 9.1 [Events
of Default] and referred to therein as an "Event of Default".
- 15 -



--------------------------------------------------------------------------------



Excluded Hedge Liability or Liabilities shall mean, with respect to each Loan
Party, each of its Swap Obligations if, and only to the extent that, all or any
portion of this Agreement or any other Loan Document that relates to such Swap
Obligation is or becomes illegal under the CEA, or any rule, regulation or order
of the CFTC, solely by virtue of such Loan Party's failure to qualify as an
Eligible Contract Participant on the Eligibility Date for such Swap.
Notwithstanding anything to the contrary contained in the foregoing or in any
other provision of this Agreement or any other Loan Document, the foregoing is
subject to the following provisos: (a) if a Swap Obligation arises under a
master agreement governing more than one Swap, this definition shall apply only
to the portion of such Swap Obligation that is attributable to Swaps for which
such guaranty or security interest is or becomes illegal under the CEA, or any
rule, regulations or order of the CFTC, solely as a result of the failure by
such Loan Party for any reason to qualify as an Eligible Contract Participant on
the Eligibility Date for such Swap, (b) if a guarantee of a Swap Obligation
would cause such obligation to be an Excluded Hedge Liability but the grant of a
security interest would not cause such obligation to be an Excluded Hedge
Liability, such Swap Obligation shall constitute an Excluded Hedge Liability for
purposes of the guaranty but not for purposes of the grant of the security
interest, and (c) if there is more than one Loan Party executing this Agreement
or the other Loan Documents and a Swap Obligation would be an Excluded Hedge
Liability with respect to one or more of such Persons, but not all of them, the
definition of Excluded Hedge Liability or Liabilities with respect to each such
Person shall only be deemed applicable to (i) the particular Swap Obligations
that constitute Excluded Hedge Liabilities with respect to such Person, and
(ii) the particular Person with respect to which such Swap Obligations
constitute Excluded Hedge Liabilities.
Excluded Subsidiary shall mean any Immaterial Subsidiary.
Excluded Taxes shall mean any of the following Taxes imposed on or with respect
to a Recipient or required to be withheld or deducted from a payment to a
Recipient, (i) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (a) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(b) that are Other Connection Taxes, (ii) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (a) such Lender acquires such interest
in such Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 5.6.2 [Replacement of a Lender]) or (b) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 5.9.7 [Status of Lenders], amounts with respect to such Taxes were
payable either to such Lender's assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its lending office,
(iii) Taxes attributable to such Recipient's failure to comply with
Section 5.9.7 [Status of Lenders], and (iv) any U.S. federal withholding Taxes
imposed under FATCA (except to the extent imposed due to the failure of the
Borrower to provide documentation or information to the IRS).
- 16 -



--------------------------------------------------------------------------------



Existing Credit Agreement shall have the meaning set forth in the preamble to
this Agreement.
Executive Order No. 13224 shall mean the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.
Expiration Date shall mean, with respect to the Revolving Credit Commitments,
the earlier of (A) April 30, 2024 or (B) the date the Revolving Credit
Commitments are terminated and the Revolving Credit Loans are accelerated
hereunder.
FATCA shall mean Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
Federal Funds Effective Rate for any day shall mean the rate per annum (based on
a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the "Federal Funds
Effective Rate" as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
"Federal Funds Effective Rate" for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.
Financial Support Direction shall mean a financial support direction issued by
the Pensions Regulator under section 43 of the Pensions Act 2004.
First Amendment Closing Date shall mean June 26, 2020.
Fixed Charges shall mean, for any period of determination, the sum of each of
the following, to the extent actually paid in cash during such fiscal period,
(i) income taxes (excluding taxes related to repatriation of foreign cash and
taxes related to non-ordinary course asset sales), (ii) required principal
payments on Indebtedness (without giving effect to any voluntary or mandatory
prepayments), (iii) required capital lease payments, (iv) dividends and
redemptions, (v) capital expenditures (excluding the rail car lease transaction
once consummated in an amount not to exceed $5,700,000), and (vi) interest paid.
Foreign Borrower shall mean a Borrower organized under the laws of a
jurisdiction outside the United States of America, any State thereof or the
District of Columbia, and Foreign Borrowers shall mean all Foreign Borrowers
hereunder.
- 17 -



--------------------------------------------------------------------------------



Foreign Currency Hedge shall mean any foreign exchange transaction, including
spot and forward foreign currency purchases and sales, listed or
over-the-counter options on foreign currencies, non-deliverable forwards and
options, foreign currency swap agreements, currency exchange rate price hedging
arrangements, and any other similar transaction providing for the purchase of
one currency in exchange for the sale of another currency.
Foreign Currency Hedge Liabilities shall have the meaning assigned in the
definition of Lender Provided Foreign Currency Hedge.
Foreign Guarantor shall mean a Guarantor organized under the laws of a
jurisdiction outside the United States of America, any State thereof or the
District of Columbia, and Foreign Guarantors shall mean all Foreign Guarantors
hereunder.
Foreign Lender shall mean (i) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (ii) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the Laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.
Foreign Loan Party shall mean a Foreign Borrower or Foreign Guarantor, and
Foreign Loan Parties shall mean all Foreign Borrowers and Foreign Guarantors
hereunder.
Foreign Subsidiary shall mean a Subsidiary of a Loan Party organized under the
laws of a jurisdiction outside the United States of America, any State thereof
or the District of Columbia, and Foreign Subsidiaries shall mean all Foreign
Subsidiaries of the Loan Parties.
GAAP shall mean generally accepted accounting principles as are in effect from
time to time, subject to the provisions of Section 1.3 [Accounting Principles],
and applied on a consistent basis both as to classification of items and
amounts.
Gross Leverage Ratio shall mean, as of the end of any date of determination, the
ratio of (i) Consolidated Indebtedness to (ii) Consolidated EBITDA for the four
(4) consecutive fiscal quarters then ending.
Guarantor shall mean each of the parties to this Agreement which is designated
as a "Guarantor" on the signature page hereof and each other Person which joins
this Agreement as a Guarantor after the date hereof.
Guarantor Joinder shall mean a joinder by a Person as a Guarantor under the Loan
Documents in the form of Exhibit 1.1(G)(1).
Guaranty of any Person shall mean any obligation of such Person guaranteeing or
in effect guaranteeing any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person, any performance bond or other suretyship
arrangement and any other form of assurance against loss, except endorsement of
negotiable or other instruments for deposit or collection in the ordinary course
of business.
- 18 -



--------------------------------------------------------------------------------



Guaranty Agreement shall mean the Third Amended and Restated Continuing
Agreement of Guaranty and Suretyship in substantially the form of
Exhibit 1.1(G)(2) executed and delivered by each of the Guarantors.
Immaterial Subsidiary shall mean a Subsidiary of a Loan Party which does not
qualify as a Material Subsidiary.
Increasing Lender shall have the meaning assigned to such term in Section 12.16
[Increase in Commitments] hereof.
Incremental Lenders shall have the meaning assigned to such term in
Section 12.16 [Increase in Commitments] hereof.


Incremental Commitments shall have the meaning assigned to such term in
Section 12.16 [Increase in Commitments] hereof.


Incremental Loans shall have the meaning assigned to such term in Section 12.16
[Increase in Commitments] hereof.


Incremental Revolving Credit Commitment shall have the meaning assigned to such
term in Section 12.16 [Increase in Commitments] hereof.


Incremental Revolving Credit Increase shall have the meaning assigned to such
term in Section 12.16 [Increase in Commitments] hereof.


Indebtedness shall mean, as to any Person at any time, any and all indebtedness,
obligations or liabilities (whether matured or unmatured, liquidated or
unliquidated, direct or indirect, absolute or contingent, or joint or several)
of such Person for or in respect of: (i) borrowed money, (ii) amounts raised
under or liabilities in respect of any note purchase or acceptance credit
facility, (iii) reimbursement obligations (contingent or otherwise) under any
letter of credit agreement, (iv) obligations under any currency swap agreement,
interest rate swap, cap, collar or floor agreement or other interest rate
management device calculated in accordance with GAAP, (v) any other transaction
(including forward sale or purchase agreements, capitalized leases and
conditional sales agreements) having the commercial effect of a borrowing of
money entered into by such Person to finance its operations or capital
requirements (but not including trade payables and accrued expenses incurred in
the ordinary course of business which are not represented by a promissory note
or other evidence of indebtedness and which are not more than sixty (60) days
past due), or (vi) any Guaranty of Indebtedness for borrowed money.
Notwithstanding anything in this Agreement to the contrary, the obligations of
any Loan Parties under UP Settlement shall not constitute Indebtedness.
Indemnified Taxes shall mean (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document, and (ii) to the extent not otherwise described in
the preceding clause (i), Other Taxes.
- 19 -



--------------------------------------------------------------------------------



Indemnitee shall have the meaning specified in Section 12.3.2 [Indemnification
by the Loan Parties].
Information shall mean all information received from the Loan Parties or any of
their Subsidiaries relating to the Loan Parties or any of such Subsidiaries or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the Issuing Lender on a
non-confidential basis prior to disclosure by the Loan Parties or any of their
Subsidiaries, provided that, in the case of information received from the Loan
Parties or any of their Subsidiaries after the date of this Agreement, such
information is clearly identified at the time of delivery as confidential.
Insolvency Proceeding shall mean, with respect to any Person, (a) a case, action
or proceeding with respect to such Person (i) before any court or any other
Official Body under any bankruptcy, insolvency, administration, reorganization,
arrangement, wind-up or other similar Law now or hereafter in effect, or
(ii) for the appointment of a receiver, interim receiver, receiver and manager,
administrator, liquidator, assignee, custodian, monitor, trustee, sequestrator,
conservator (or similar official) of any Loan Party or otherwise relating to the
liquidation, sale, dissolution, winding-up or relief of such Person, or (b) any
general assignment for the benefit of creditors, composition, marshaling of
assets for creditors, or other, similar arrangement in respect of such Person's
creditors generally or any substantial portion of its creditors; undertaken
under any Law.
Intercompany Subordination Agreement shall mean the Third Amended and Restated
Intercompany Subordination Agreement among the Loan Parties in the form attached
hereto as Exhibit 1.1(I).
Interest Period shall mean the period of time selected by the Borrowers in
connection with (and to apply to) any election permitted hereunder by the
Borrowers to have Revolving Credit Loans bear interest under the Euro-Rate
Option. Subject to the last sentence of this definition, such period shall be
one Month with respect to Optional Currency Loans and one week or one, two,
three or six Months with respect to all other Revolving Credit Loans. Such
Interest Period shall commence on the effective date of such Interest Rate
Option, which shall be (i) the Borrowing Date if the Borrowers is requesting new
Loans, or (ii) the date of renewal of or conversion to the Euro-Rate Option if
the Borrowers are renewing or converting to the Euro-Rate Option applicable to
outstanding Loans. Notwithstanding the second sentence hereof: (A) any Interest
Period which would otherwise end on a date which is not a Business Day shall be
extended to the next succeeding Business Day unless such Business Day falls in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (B) the Borrowers shall not select, convert to
or renew an Interest Period for any portion of the Loans that would end after
the Expiration Date or the Maturity Date, as applicable.
Interest Rate Hedge shall mean an interest rate exchange, collar, cap, swap,
adjustable strike cap, adjustable strike corridor, cross-currency swap or
similar agreements entered into by any Loan Party or its Subsidiaries in order
to provide protection to, or minimize the impact upon, such Loan Party of
increasing floating rates of interest applicable to Indebtedness.
- 20 -



--------------------------------------------------------------------------------



Interest Rate Hedge Liabilities shall have the meaning assigned in the
definition of Lender Provided Interest Rate Hedge.
Interest Rate Option shall mean any Euro-Rate Option or Base Rate Option.
IOS Companies shall mean IOS Holdings, Inc., and all of its subsidiaries,
including IOS Acquisitions, LLC, James Clark Inspections, Inc., IOS/PCI, LLC;
Castronics, LLC; Mike’s Pipe Inspection, Inc.; and OTI Operating, Inc.
IRS shall mean the Internal Revenue Service.
ISP98 shall have the meaning specified in Section 12.11.1 [Governing Law].
Issuing Lender shall mean PNC, in its individual capacity as issuer of Letters
of Credit hereunder, and any other Lender that Borrowers, Administrative Agent
(whose consent shall not be unreasonably withheld) and such other Lender may
agree may from time to time issue Letters of Credit hereunder.
Joint Venture shall mean a corporation, partnership, limited or unlimited
liability company or other entity in which any Person other than the Loan
Parties and their Subsidiaries holds, directly or indirectly, an equity
interest.
Law shall mean any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, issued guidance, release, ruling, order,
executive order, injunction, writ, decree, bond, judgment, authorization or
approval, lien or award of or any settlement arrangement, by agreement, consent
or otherwise, with any Official Body, foreign or domestic.
Lender Joinder shall mean a joinder by a Lender under this Agreement and the
other Loan Documents in substantially the form of Exhibit 1.1(L).
Lender Provided Commodity Hedge shall mean a Commodity Hedge which is provided
by any Lender or its Affiliate and: (a) is documented in a standard
International Swaps and Derivatives Association Master Agreement or another
reasonable and customary manner, (b) provides for the method of calculating the
reimbursable amount of the provider's credit exposure in a reasonable and
customary manner, and (c) is entered into for hedging (rather than speculative)
purposes. The liabilities owing to the provider of any Lender Provided Commodity
Hedge (the "Commodity Hedge Liabilities") by any Loan Party that is party to
such Lender Provided Commodity Hedge shall, for purposes of this Agreement and
all other Loan Documents be "Obligations" of such Person and of each other Loan
Party, be guaranteed obligations under any Guaranty Agreement and secured
obligations under any other Loan Document, as applicable, and otherwise treated
as Obligations for purposes of the other Loan Documents, except to the extent
constituting Excluded Hedge Liabilities of such Person.
Lender Provided Foreign Currency Hedge shall mean a Foreign Currency Hedge which
is provided by any Lender or its Affiliate and: (a) is documented in a standard
- 21 -



--------------------------------------------------------------------------------



International Swaps and Derivatives Association Master Agreement or another
reasonable and customary manner, (b) provides for the method of calculating the
reimbursable amount of the provider's credit exposure in a reasonable and
customary manner, and (c) is entered into for hedging (rather than speculative)
purposes. The liabilities owing to the provider of any Lender Provided Foreign
Currency Hedge (the "Foreign Currency Hedge Liabilities") by any Loan Party that
is party to such Lender Provided Foreign Currency Hedge shall, for purposes of
this Agreement and all other Loan Documents be "Obligations" of such Person and
of each other Loan Party, be guaranteed obligations under any Guaranty Agreement
and secured obligations under any other Loan Document, as applicable, and
otherwise treated as Obligations for purposes of the other Loan Documents,
except to the extent constituting Excluded Hedge Liabilities of such Person.
Lender Provided Interest Rate Hedge shall mean an Interest Rate Hedge which is
provided by any Lender or its Affiliate and (a) is documented in a standard
International Swaps and Derivatives Association Master Agreement, or another
reasonable and customary manner, (b) provides for the method of calculating the
reimbursable amount of the provider's credit exposure in a reasonable and
customary manner, and (c) is entered into for hedging (rather than speculative)
purposes. The liabilities owing to the provider of any Lender Provided Interest
Rate Hedge (the "Interest Rate Hedge Liabilities") by any Loan Party that is
party to such Lender Provided Interest Rate Hedge shall, for purposes of this
Agreement and all other Loan Documents be "Obligations" of such Person and of
each other Loan Party, be guaranteed obligations under any Guaranty Agreement
and secured obligations under any other Loan Document, as applicable, and
otherwise treated as Obligations for purposes of the other Loan Documents,
except to the extent constituting Excluded Hedge Liabilities of such Person. The
Liens securing the Interest Rate Hedge Liabilities shall be pari passu with the
Liens securing all other Obligations under this Agreement and the other Loan
Documents, subject to the express provisions of Section 9.2.4 [Application of
Proceeds].
Lenders shall mean the financial institutions named on Schedule 1.1(B) and their
respective successors and assigns as permitted hereunder, each of which is
referred to herein as a Lender. For the purpose of any Loan Document which
provides for the granting of a security interest or other Lien to the Lenders or
to the Administrative Agent for the benefit of the Lenders as security for the
Obligations, "Lenders" shall include any Affiliate of a Lender to which such
Obligation is owed.
Letter of Credit shall have the meaning specified in Section 2.8.1 [Issuance of
Letters of Credit].
Letter of Credit Borrowing shall have the meaning specified in Section 2.8.3
[Disbursements, Reimbursement].
Letter of Credit Fee shall have the meaning specified in Section 2.8.2 [Letter
of Credit Fees].
Letter of Credit Obligation shall mean, as of any date of determination, the
aggregate Dollar Equivalent amount available to be drawn under all outstanding
Letters of Credit
- 22 -



--------------------------------------------------------------------------------



on such date (if any Letter of Credit shall increase in amount automatically in
the future, such aggregate Dollar Equivalent amount available to be drawn shall
currently give effect to any such future increase) plus the aggregate Dollar
Equivalent amount of Reimbursement Obligations and Letter of Credit Borrowings
on such date.
Letter of Credit Sublimit shall have the meaning specified in Section 2.8.1
[Issuance of Letters of Credit].
Leverage Ratio shall mean, as of the end of any date of determination, the ratio
of (A) Consolidated Total Net Indebtedness to (B) Consolidated EBITDA (i) for
the four fiscal quarters then ending if such date is a fiscal quarter end or
(ii) for the four fiscal quarters most recently ended if such date is not a
fiscal quarter end.
Lien shall mean any mortgage, deed of trust, pledge, lien, adverse claim or
right or deemed trust (statutory or otherwise), security interest, charge or
other encumbrance or security arrangement of any nature whatsoever, whether
voluntarily or involuntarily given, including any conditional sale or title
retention arrangement, and any assignment, deposit arrangement or lease intended
as, or having the effect of, security and any filed financing statement or other
notice of any of the foregoing (whether or not a lien or other encumbrance is
created or exists at the time of the filing).
Liquidity shall mean, on any date of determination, the sum of unrestricted cash
(including cash maintained with a Lender but excluding cash held in a foreign
account) of any Loan Party and Undrawn Availability on such date.
Loan Documents shall mean this Agreement, the Administrative Agent's Letter, any
Guaranty Agreement, the Notes, the Collateral Documents, the Intercompany
Subordination Agreement, any Borrower Joinder, any Cash Management Agreements,
any documents entered into with respect to a Letter of Credit and any other
instruments, certificates or documents delivered in connection herewith or
therewith.
Loan Parties shall mean the Borrowers and the Guarantors.
Loan Request shall have the meaning specified in Section 2.4 [Revolving Credit
Loan Requests; Swing Loan Requests].
Loans shall mean collectively and Loan shall mean separately all Revolving
Credit Loans, Swing Loans and the Optional Currency Loans or any Revolving
Credit Loan, Swing Loan or Optional Currency Loan. Letters of Credit shall not
be considered Loans hereunder unless drawings under such Letters of Credit are
deemed to be a Revolving Credit Loan pursuant to Section 2.8.3 [Disbursements,
Reimbursement] or a Letter of Credit Borrowing pursuant to Section 2.8.3.3, in
which case such Letters of Credit shall be a Loan hereunder.
Material Adverse Change shall mean any set of circumstances or events which
(a) has or could reasonably be expected to have any material adverse effect
whatsoever upon the validity or enforceability of this Agreement or any other
Loan Document, (b) is or could
- 23 -



--------------------------------------------------------------------------------



reasonably be expected to be material and adverse to the business, properties,
assets, financial condition, or results of operations of the Loan Parties taken
as a whole, (c) impairs materially or could reasonably be expected to impair
materially the ability of the Loan Parties taken as a whole to duly and
punctually pay or perform any of the Obligations, or (d) impairs materially or
could reasonably be expected to impair materially the ability of the
Administrative Agent or any of the Lenders, to the extent permitted, to enforce
their legal remedies pursuant to this Agreement or any other Loan Document.
Material Subsidiary shall mean any (A) Domestic Subsidiary of the Company and
(B) any Foreign Subsidiary of the Company which is incorporated, registered,
amalgamated or otherwise formed under the laws of Canada or the United Kingdom,
which in either case of clause (A) or (B), as of the most recent fiscal quarter
of the Company, for the period of four (4) consecutive fiscal quarters then
ended, for which financial statements have been delivered pursuant to
Section 8.3.2 [Annual Financial Statements] or Section 8.3.1 [Quarterly
Financial Statements] (or, if prior to the date of the delivery of the first
financial statements to be delivered pursuant to Section 8.3.2 [Annual Financial
Statements] or Section 8.3.1 [Quarterly Financial Statements], the most recent
financial statements referred to in Section 6.1.6(i) [Historical Statements]),
either (a) contributed greater than five percent (5%) of Consolidated EBITDA for
such period or (b) contributed greater than five percent (5%) of Consolidated
Total Assets as of such date.
Moody's shall mean Moody's Investors Service, Inc. and its successors.
Month, with respect to an Interest Period under the Euro-Rate Option, shall mean
the interval between the days in consecutive calendar months numerically
corresponding to the first day of such Interest Period. If any Euro-Rate
Interest Period begins on a day of a calendar month for which there is no
numerically corresponding day in the month in which such Interest Period is to
end, the final month of such Interest Period shall be deemed to end on the last
Business Day of such final month.
Multiemployer Plan shall mean any employee benefit plan which is a
"multiemployer plan" within the meaning of Section 4001(a)(3) of ERISA and to
which the Borrowers or any member of the ERISA Group is then making or accruing
an obligation to make contributions or, within the preceding five Plan years,
has made or had an obligation to make such contributions.
Net Cash Proceeds shall mean (a) in connection with any asset sale or any
Recovery Event, the proceeds thereof in the form of cash and cash equivalents
(including any such proceeds actually received from deferred payments of
principal pursuant to a note, a receivable or otherwise), net of attorneys’
fees, accountants’ fees, investment banking fees, amounts required to be
reserved for indemnification, adjustment of purchase price or similar
obligations pursuant to the agreements governing such asset sale, amounts
required to be applied to the repayment of Indebtedness secured by a Lien
expressly permitted hereunder on any asset that is the subject of such asset
sale or Recovery Event (other than any Lien pursuant to a Collateral Document)
and other customary fees and expenses actually incurred in connection therewith
and net of taxes paid (after taking into account any available tax credits or
deductions
- 24 -



--------------------------------------------------------------------------------



and any tax sharing arrangements) and (b) in connection with any equity issuance
or sale or any incurrence of Indebtedness, the cash proceeds received from such
issuance or incurrence, net of attorneys’ fees, investment banking fees,
accountants’ fees, underwriting discounts and commissions and other customary
fees and expenses actually incurred in connection therewith and net of taxes
paid (after taking into account any available tax credits or deductions and any
tax sharing arrangements).
New Lender shall have the meaning assigned to such term in Section 12.16
[Increase in Commitments] hereof.
Non-Consenting Lender shall have the meaning specified in Section 12.1
[Modifications, Amendments or Waivers].
Non-Material Foreign Subsidiary shall mean a Foreign Subsidiary of a Loan Party
which does not qualify as a Material Subsidiary.
Non-Qualifying Party shall mean any Loan Party that fails for any reason to
qualify as an Eligible Contract Participant on the Effective Date of the
applicable Swap.
Notes shall mean, collectively, the promissory notes in substantially the form
of Exhibit 1.1(N)(1) evidencing the Revolving Credit Loans, in substantially the
form of Exhibit 1.1(N)(2) evidencing the Swing Loan, and Note shall also include
all other promissory notes accepted from time to time in connection with any
Incremental Commitment.
Obligation shall mean any obligation or liability of any of the Loan Parties,
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due, under or in
connection with (i) this Agreement, the Notes, the Letters of Credit, the
Administrative Agent's Letter or any other Loan Document whether to the
Administrative Agent, any of the Lenders or their Affiliates or other persons
provided for under such Loan Documents, (ii) any Lender Provided Interest Rate
Hedge, (iii) any Lender Provided Foreign Currency Hedge, (iv) any Lender
Provided Commodity Hedge and (v) any Other Lender Provided Financial Service
Product. Notwithstanding anything to the contrary contained in the foregoing,
the Obligations shall not include any Excluded Hedge Liabilities.
Official Body shall mean the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including the Financial Accounting
Standards Board, the Bank for International Settlements or the Basel Committee
on Banking Supervision or any successor or similar authority to any of the
foregoing).
- 25 -



--------------------------------------------------------------------------------



Optional Currency shall mean the following lawful currencies: Canadian Dollars,
British Pounds Sterling, the Euro, Australian Dollars, Mexican Peso and, solely
with respect to Letters of Credit issued hereunder, Chinese Renminbi and
Brazilian Real, and any other currency approved by Administrative Agent and all
of the Lenders pursuant to Section 2.9.5 [Requests for Additional Optional
Currencies]. Subject to Section 2.9.4 [European Monetary Union], each Optional
Currency must be the lawful currency of the specified country.
Optional Currency Loans shall mean have the meaning ascribed to such term in
Section 2.1.3 [Optional Currency Sublimit].
Optional Currency Loan Sublimit shall have the meaning ascribed to such term in
Section 2.1.3 [Optional Currency Sublimit].
Order shall have the meaning specified in Section 2.8.9 [Liability for Acts and
Omissions].
Original Currency shall have the meaning specified in Section 5.12 [Currency
Conversion Procedures for Judgments].
Other Currency shall have the meaning specified in Section 5.12 [Currency
Conversion Procedures for Judgments].
Other Connection Taxes shall mean, with respect to any Recipient, Taxes imposed
as a result of a present or former connection between such Recipient (or an
agent or affiliate thereof) and the jurisdiction imposing such Tax (other than
connections arising solely from such Recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected or enforced a security interest under, engaged in any
other transaction pursuant to or enforced any Loan Document, or sold or assigned
an interest in any Loan or Loan Document).
Other Lender Provided Financial Service Product shall mean agreements or other
arrangements under which any Lender or Affiliate of a Lender provides, or
arranges for the provision of pursuant to any guarantee, indemnity or other
credit enhancement, any of the following products or services to any of the Loan
Parties: (a) credit cards, (b) credit card processing services, (c) debit cards,
(d) purchase cards, (e) ACH transactions, (f) cash management, including
controlled disbursement, accounts or services, or (g) foreign currency exchange.
Other Taxes shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise (i) from any payment
made under, (ii) from the execution, delivery, performance, enforcement or
registration of, (iii) from the receipt or perfection of a security interest
under, or (iv) otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 5.6.2 [Replacement of a
Lender]).
- 26 -



--------------------------------------------------------------------------------



Overnight Bank Funding Rate means, for any day, the rate comprised of both
overnight federal funds and overnight Eurocurrency borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB, as set forth on its public website from time to time,
and as published on the next succeeding Business Day as the overnight bank
funding rate by the NYFRB (or by such other recognized electronic source (such
as Bloomberg) selected by the Administrative Agent for the purpose of displaying
such rate); provided, that if such day is not a Business Day, the Overnight Bank
Funding Rate for such day shall be such rate on the immediately preceding
Business Day; provided, further, that if such rate shall at any time, for any
reason, no longer exist, a comparable replacement rate determined by the
Administrative Agent at such time (which determination shall be conclusive
absent manifest error). If the Overnight Bank Funding Rate determined as above
would be less than one hundred basis points (1.00%), then such rate shall be
deemed to be one hundred basis points (1.00%). The rate of interest charged
shall be adjusted as of each Business Day based on changes in the Overnight Bank
Funding Rate without notice to the Borrowers.
Overnight Rate shall mean for any day with respect to any Loans in an Optional
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight deposits in such currency, in an amount approximately
equal to the amount with respect to which such rate is being determined, would
be offered for such day in the Relevant Interbank Market.
Participant has the meaning specified in Section 12.8.4 [Participations].
Participant Register has the meaning specified in Section 12.8.4
[Participations].
Participating Member State shall mean any member State of the European
Communities that adopts or has adopted the euro as its lawful currency in
accordance with legislation of the European Community relating to Economic and
Monetary Union.
Participation Advance shall have the meaning specified in Section 2.8.3
[Disbursements, Reimbursement].
Payment Date shall mean the first Business Day of each calendar quarter after
the date hereof and on the Expiration Date or upon acceleration of the Notes.
Payment In Full shall mean the indefeasible payment in full in cash of the Loans
and other Obligations hereunder, termination of the Commitments and expiration
or termination of all Letters of Credit.
PBGC shall mean the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor.
Pension Plan shall mean any "employee pension benefit plan" (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Borrower or
any ERISA Affiliate or to which any
- 27 -



--------------------------------------------------------------------------------



Borrower or any ERISA Affiliate contributes or has an obligation to contribute,
or in the case of a multiple employer or other plan described in Section 4064(a)
of ERISA, has made contributions at any times during the immediately preceding
five plan years.
Pensions Regulator shall mean the body corporate called the Pension Regulator
established under Part I of the Pensions Act 2004.
Permitted Acquisition shall have the meaning assigned to such term in Section
8.2.6 [Liquidations, Mergers, Consolidations, and Acquisitions] hereof.
Permitted Investments shall mean:
(i) direct obligations of the United States of America or any agency or
instrumentality thereof or obligations backed by the full faith and credit of
the United States of America maturing in twelve (12) months or less from the
date of acquisition;
(ii) commercial paper maturing in 180 days or less rated not lower than A-1, by
Standard & Poor's or similar rating by a nationally recognized rating agency on
the date of acquisition;
(iii) demand deposits, time deposits, banker's acceptances or certificates of
deposit maturing within one year in commercial banks whose obligations are rated
A-1, A or the equivalent or better by Standard & Poor's or similar rating by a
nationally recognized rating agency on the date of acquisition;
(iv) money market or mutual funds which are rated not lower than AAA by Standard
& Poor's or similar rating by a nationally recognized rating agency;
(v) corporate debt obligations issued by a domestic corporation or a domestic
bank holding company whose obligations are rated A-1, A or the equivalent or
better by Standard & Poor's or similar rating by a nationally recognized rating
agency on the date of acquisition;
(vi) municipal bonds and notes issued by cities, states, or other municipal
entities which are rated not lower than AAA by Standard & Poor's or similar
rating by a nationally recognized rating agency on the date of acquisition; and
(vii) investments made under the Cash Management Agreements or under cash
management agreements with any other Lenders.
Permitted Liens shall mean:
(i) Liens for taxes, assessments, or other governmental charges not delinquent
or being contested in good faith and by appropriate proceedings and with respect
to which proper reserves in accordance with GAAP have been taken by the
Borrowers;
- 28 -



--------------------------------------------------------------------------------



(ii) Pledges or deposits made in the ordinary course of business to secure
payment of workmen's compensation, or to participate in any fund in connection
with workmen's compensation, unemployment insurance, old-age pensions or other
social security programs;
(iii) Liens of mechanics, materialmen, warehousemen, carriers, or other like
Liens, securing obligations incurred in the ordinary course of business that are
not yet due and payable and statutory and common law Liens of landlords securing
obligations to pay lease payments that are not yet due and payable or in
default;
(iv) Good-faith pledges or deposits made in the ordinary course of business to
secure performance of bids, tenders, contracts (other than for the repayment of
borrowed money) or leases, not in excess of the aggregate amount due thereunder,
or to secure statutory obligations, or surety, appeal, indemnity, performance or
other similar bonds required in the ordinary course of business;
(v) Encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, none of which materially impairs the
use of such property or the value thereof, and none of which is violated in any
material respect by existing or proposed structures or land use;
(vi) Liens, security interests and mortgages in favor of the Administrative
Agent for the benefit of the Lenders and their Affiliates securing the
Obligations (including Lender Provided Interest Rate Hedges, Lender Provided
Foreign Currency Hedges, Lender Provided Commodity Hedges and Other Lender
Provided Financial Services Obligations);
(vii) Any Lien existing on the date of this Agreement and described on
Schedule 1.1(P), provided that the principal amount secured thereby is not
hereafter increased, and no additional assets become subject to such Lien;
(viii) Subject to the restrictions set forth in Section 8.2.2(ii), Purchase
Money Security Interests, capitalized leases and Liens securing other secured
Indebtedness permitted under Section 8.2.1(iii) [Indebtedness] (excluding for
the purpose of this computation any loans or deferred payments secured by Liens
described on Schedule 1.1(P));
(ix) The following, (A) if the validity or amount thereof is being contested in
good faith by appropriate and lawful proceedings diligently conducted so long as
levy and execution thereon have been stayed and continue to be stayed or (B) if
a final judgment is entered and such judgment is discharged within thirty (30)
days of entry, and in either case they do not, in the aggregate, materially
impair the ability of any Loan Party to perform its Obligations hereunder or
under the other Loan Documents:
(1) Claims or Liens for taxes, assessments or charges due and payable and
subject to interest or penalty; provided that the applicable Loan Party
maintains such reserves or other appropriate provisions as shall be required by
GAAP and pays all such taxes, assessments or charges forthwith upon the
commencement of proceedings to foreclose any such Lien;
- 29 -



--------------------------------------------------------------------------------



(2) Claims, Liens or encumbrances upon, and defects of title to, real or
personal property, other than Collateral, including any attachment of personal
or real property or other legal process prior to adjudication of a dispute on
the merits;
(3) Claims or Liens of mechanics, materialmen, warehousemen, carriers, or other
statutory nonconsensual Liens; or
(4) Liens resulting from final judgments or orders described in Section 9.1.7
[Final Judgments or Orders].
Person shall mean any individual, corporation, partnership, limited or unlimited
liability company, association, joint-stock company, trust, unincorporated
organization, joint venture, government or political subdivision or agency
thereof, or any other entity.
Plan shall mean at any time an employee pension benefit plan (including a
Multiple Employer Plan, but not a Multiemployer Plan) which is covered by Title
IV of ERISA or is subject to the minimum funding standards under Section 412 of
the Code and either (i) is maintained by any member of the ERISA Group for
employees of any member of the ERISA Group or (ii) has at any time within the
preceding five years been maintained by any entity which was at such time a
member of the ERISA Group for employees of any entity which was at such time a
member of the ERISA Group.
Pledge Agreement shall collectively mean the First Amended and Restated Pledge
Agreement, dated as of the Closing Date, substantially in the form of Exhibit
1.1(P), and any other pledge agreement executed and delivered by each of the
Loan Parties to the Administrative Agent for the benefit of the Lenders.
PNC shall mean PNC Bank, National Association, its successors and assigns.
Potential Default shall mean any event or condition which with notice or passage
of time, or both, would constitute an Event of Default.
PPSA shall mean the Personal Property Security Act (British Columbia), the Civil
Code of Quebec, as amended, supplemented, restated and superseded, or any other
applicable Canadian federal or provincial statute pertaining to the granting,
perfecting, priority or ranking of security interests, liens, hypothecs on
personal and moveable property, and any successor statutes, together with any
regulations thereunder, in each case as in effect from time to time. References
to sections of the PPSA shall be construed to also refer to any successor
sections.
Prime Rate shall mean the interest rate per annum announced (or its applicable
reference rate for Canadian Dollars loans in Canada) from time to time by the
Administrative Agent at its Principal Office as its then prime rate, which rate
may not be the lowest or most favorable rate then being charged commercial
borrowers or others by the Administrative Agent. Any change in the Prime Rate
shall take effect at the opening of business on the day such change is
announced.
- 30 -



--------------------------------------------------------------------------------



Principal Office shall mean the main banking office of the Administrative Agent
in Pittsburgh, Pennsylvania.
Priority Payables shall mean (a) the full amount of the liabilities of any
Canadian Loan Party which (i) have a trust imposed to provide for payment or a
security interest, pledge, lien, hypothec or charge ranking or capable of
ranking senior to or pari passu with security interests, liens, hypothecs or
charges securing the Obligations on any Collateral under any federal,
provincial, state, county, district, municipal, local or foreign law or (ii)
have a right imposed to provide for payment ranking or capable of ranking senior
to or pari passu with the Obligations under federal, provincial, state, county,
district, municipal, local or foreign law, regulation or directive, including,
but not limited to, claims for unremitted and/or accelerated rents, taxes,
wages, withholdings taxes, value added taxes, amounts payable to an insolvency
administrator, employee withholdings or deductions, vacation pay, severance and
termination pay, workers’ compensation obligations, government royalties or
pension obligations in each case to the extent such trust, or security interest,
lien hypothec or charge has been or may be imposed, including under the Wage
Earner Protection Program Act (Canada) and (b) the amount which the
Administrative Agent, in good faith, and on a reasonable basis, considers is or
may have to be paid or incurred to realize upon any inventory which is or may be
subject to retention of title by a supplier or a right of a supplier to recover
possession thereof, where such supplier’s right has priority over the security
interests, liens, hypothecs or charges securing the Obligations, including,
without limitation, inventory subject to a right of a supplier to repossess
goods pursuant to Section 81.1 of the Bankruptcy and Insolvency Act (Canada) or
any applicable laws granting revendication or similar rights to unpaid suppliers
or any similar laws of Canada or any other applicable jurisdiction.
Prior Security Interest shall mean a valid and enforceable perfected
first-priority security interest in the Collateral which is subject only to
Permitted Liens.
PTE means a prohibited transaction class exemption issued by the U.S. Department
of Labor, as any such exemption may be amended from time to time.
Published Rate shall mean the rate of interest published each Business Day in
The Wall Street Journal "Money Rates" listing under the caption "London
Interbank Offered Rates" for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the rate at
which U.S. Dollar deposits are offered by leading banks in the London interbank
deposit market for a one month period as published in another publication
selected by the Administrative Agent).
Purchase Money Security Interest shall mean Liens upon tangible personal
property securing loans to any Loan Party or Subsidiary of a Loan Party or
deferred payments by such Loan Party or Subsidiary for the purchase of such
tangible personal property.
Qualified ECP Loan Party shall mean each Loan Party that on the Eligibility Date
is (a) a corporation, partnership, proprietorship, organization, trust, or other
entity other than a "commodity pool" as defined in Section 1a(10) of the CEA and
CFTC regulations thereunder that has total assets exceeding $10,000,000, or (b)
an Eligible Contract Participant that can cause
- 31 -



--------------------------------------------------------------------------------



another person to qualify as an Eligible Contract Participant on the Eligibility
Date under Section 1a(18)(A)(v)(II) of the CEA by entering into or otherwise
providing a "letter of credit or keepwell, support, or other agreement" for
purposes of Section 1a(18)(A)(v)(II) of the CEA.
Ratable Share shall mean:
(i) with respect to a Lender's obligation to make Revolving Credit Loans,
participate in Letters of Credit and other Letter of Credit Obligations and
receive payments, interest, and fees related thereto, the proportion that such
Lender's Revolving Credit Commitment (excluding the Swing Loan Commitment) bears
to the Revolving Credit Commitments (excluding the Swing Loan Commitment) of all
of the Lenders, provided however that if the Revolving Credit Commitments have
terminated or expired, the Ratable Shares for purposes of this clause shall be
determined based upon the Revolving Credit Commitments (excluding the Swing Loan
Commitment) most recently in effect, giving effect to any assignments;
(ii)[reserved]; and
(iii)with respect to all other matters as to a particular Lender, the percentage
obtained by dividing (i) such Lender's Revolving Credit Commitment, by (ii) the
sum of the aggregate amount of the Revolving Credit Commitments of all Lenders;
provided however that if the Revolving Credit Commitments have terminated or
expired, the computation in this clause shall be determined based upon the
Revolving Credit Commitments most recently in effect, giving effect to any
assignments, and not on the current amount of the Revolving Credit Commitments
and provided further in the case of Section 2.10 [Defaulting Lenders] when a
Defaulting Lender shall exist, "Ratable Share" shall mean the percentage of the
aggregate Commitments (disregarding any Defaulting Lender's Commitment)
represented by such Lender's Commitment.
Recipient shall mean (i) the Administrative Agent, (ii) any Lender and (iii) the
Issuing Lender, as applicable.
Recovery Event shall mean any settlement of or payment in respect of any
property or casualty insurance claim or any condemnation proceeding relating to
any asset of any Loan Party or any Subsidiary of a Loan Party.
Reference Currency shall have the meaning specified in the definition of
Equivalent Amount.
Reimbursement Obligation shall have the meaning specified in Section 2.8.3
[Disbursements, Reimbursement].
Related Parties shall mean, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person's Affiliates.
- 32 -



--------------------------------------------------------------------------------



Relevant Interbank Market shall mean in relation to Euro, the European Interbank
Market, and, in relation to any other currency, the London interbank market or
other applicable offshore interbank market.
Relief Proceeding shall mean any proceeding seeking a decree or order for relief
in respect of any Loan Party or Subsidiary of a Loan Party in a voluntary or
involuntary case or proceeding under any applicable bankruptcy, insolvency,
reorganization, arrangement, wind up, administration or other similar law now or
hereafter in effect, or for the appointment of a receiver, interim receiver,
receiver or manager, liquidator, assignee, custodian, trustee, monitor,
sequestrator, conservator (or similar official), administrator of any Loan Party
or Subsidiary of a Loan Party for any substantial part of its property, or for
the winding-up, sale or liquidation of its affairs, or an assignment for the
benefit of its creditors.
Reportable Compliance Event shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.
Required Lenders shall mean
(i) If there exists fewer than three (3) Lenders, all Lenders (other than any
Defaulting Lender), and
(ii) If there exist three (3) or more Lenders, Lenders (other than any
Defaulting Lender) having more than 50% of the sum of the aggregate amount of
the Revolving Credit Commitments of the Lenders (excluding any Defaulting
Lender) or, after the termination of the Revolving Credit Commitments, the
outstanding Revolving Credit Loans and Ratable Share of Letter of Credit
Obligations of the Lenders (excluding any Defaulting Lender).
Required Share shall have the meaning assigned to such term in Section 5.11
[Settlement Date Procedures].
Resolution Authority means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
Revolving Credit Commitment shall mean, as to any Lender at any time, the amount
initially set forth opposite its name on Schedule 1.1(B) in the column labeled
"Amount of Commitment for Revolving Credit Loans", as such Commitment is
thereafter assigned or modified, including any amount by which such Lender
agrees to increase its Commitment pursuant to Section 12.16 [Increase in
Commitments] hereof, and Revolving Credit Commitments shall mean the aggregate
Revolving Credit Commitments of all of the Lenders. Notwithstanding anything to
the contrary herein, on December 31, 2020, December 31, 2021, December 31, 2022
and December 31, 2023, the Revolving Credit Commitments shall be
- 33 -



--------------------------------------------------------------------------------



decreased, ratably among the Lenders, by an amount equal to $5,000,000 on each
such date, in each case, subject to Section 5.7.1 hereof.
Revolving Credit Loans shall mean collectively, and Revolving Credit Loan shall
mean separately, all Revolving Credit Loans or any Revolving Credit Loan made by
the Lenders or one of the Lenders to the Borrowers pursuant to Section 2.1
[Revolving Credit Commitments] or 2.8.3 [Disbursements, Reimbursement].
Revolving Facility Usage shall mean at any time the Dollar Equivalent sum of the
outstanding Revolving Credit Loans (including the outstanding Optional Currency
Loans), the outstanding Swing Loans, and the Letter of Credit Obligations.
Sanctioned Country shall mean a country subject to a sanctions program
maintained under any Anti-Terrorism Law.
Sanctioned Person shall mean any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.
Security Agreement shall collectively mean the Amended and Restated Security
Agreement, dated as of the Closing Date, substantially in the form of Exhibit
1.1(S) and any other security agreement and/or any Deed of Hypothec executed and
delivered by any of the Loan Parties to the Administrative Agent for the benefit
of the Lenders.
Senior Officer shall mean the Chief Executive Officer, President, Chief or
Deputy Chief Financial Officer, Treasurer or Assistant Treasurer of such Loan
Party.
Settlement Date shall mean the Business Day on which the Administrative Agent
elects to effect settlement pursuant Section 5.11 [Settlement Date Procedures].
Solvent shall mean, with respect to any Person on any date of determination,
taking into account such right of reimbursement, contribution or similar right
available to such Person from other Persons, that on such date (i) the fair
value of the property of such Person is greater than the total amount of
liabilities, including, without limitation, contingent liabilities, of such
Person, (ii) the present fair saleable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (iii) such Person is
able to realize upon its assets and pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business, (iv) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person's ability to pay as such
debts and liabilities mature, and (v) such Person is not engaged in business or
a transaction, and is not about to engage in business or a transaction, for
which such Person's property would constitute unreasonably small capital after
giving due consideration to the prevailing practice in the industry in which
such Person is engaged. In computing the amount of contingent liabilities at any
time, it is intended that such
- 34 -



--------------------------------------------------------------------------------



liabilities will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
Standard & Poor's shall mean Standard & Poor's Ratings Services, a division of
The McGraw-Hill Companies, Inc. and its successors.
Statements shall have the meaning specified in Section 6.1.6(i) [Historical
Statements].
Subsidiary of any Person at any time shall mean any corporation, trust,
partnership, any limited liability company or other business entity (i) of which
more than 50% of the outstanding voting securities or other interests normally
entitled to vote for the election of one or more directors or trustees
(regardless of any contingency which does or may suspend or dilute the voting
rights) is at such time owned directly or indirectly by such Person or one or
more of such Person's Subsidiaries, or (ii) which is controlled or capable of
being controlled by such Person or one or more of such Person's Subsidiaries.
Subsidiary Equity Interests shall have the meaning specified in Section 6.1.2
[Subsidiaries and Owners; Investment Companies].
Swap shall mean any "swap" as defined in Section 1a(47) of the CEA and
regulations thereunder, other than (a) a swap entered into, or subject to the
rules of, a board of trade designated as a contract market under Section 5 of
the CEA, or (b) a commodity option entered into pursuant to CFTC
Regulation 32.3(a).
Swap Obligation shall mean any obligation to pay or perform under any agreement,
contract or transaction that constitutes a Swap which is also a Lender Provided
Interest Rate Hedge, a Lender Provided Commodity Hedge or a Lender Provided
Foreign Currency Hedge.
Swing Loan Commitment shall mean PNC's commitment to make Swing Loans to the
Borrowers pursuant to Section 2.1.2 [Swing Loan Commitment] hereof in an
aggregate principal amount up to $15,000,000.
Swing Loan Lender shall mean PNC, in its capacity as Lender of Swing Loans
pursuant to the Swing Loan Commitment.
Swing Loan Note shall mean the Swing Loan Note of the Borrowers in the form of
Exhibit 1.1(N)(2) evidencing the Swing Loans, together with all amendments,
extensions, renewals, replacements, refinancings or refundings thereof in whole
or in part.
Swing Loan Request shall mean a request for Swing Loans made in accordance with
Section 2.4.2 [Swing Loan Requests] hereof.
- 35 -



--------------------------------------------------------------------------------



Swing Loans shall mean collectively and Swing Loan shall mean separately all
Swing Loans or any Swing Loan made by PNC to the Borrowers pursuant to
Section 2.1.2 [Swing Loan Commitment] hereof.
Target shall have the meaning assigned to such term in Section 8.2.6
[Liquidations, Mergers, Consolidations, and Acquisitions] hereof.
Taxes shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Official Body, including any interest, additions to
tax or penalties applicable thereto.
UCC shall mean the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.
UCP shall have the meaning specified in Section 12.11.1 [Governing Law].
UK Borrower shall mean a Borrower organized or otherwise formed or registered
under the laws of England and Wales, and UK Borrowers shall mean all UK
Borrowers hereunder.
UK Debenture shall mean the all assets debenture granted by each UK Borrower and
UK Guarantors to the Administrative Agent for the benefit of the Lenders.
UK Financial Institution means any BBRD Undertaking (as defined in the PRA
Rulebook (as amended from time to time) promulgated by the United Kingdom
Prudential Regulation Authority) or any person subject to IFPRU 11.6 of the FCA
Handbook (as amended from time to time) promulgated by the United Kingdom
Financial Conduct Authority, which includes certain credit institutions and
investment firms, and certain affiliates of such Credit institutions or
investment firms.
UK Guarantors shall mean a Guarantor organized or otherwise formed or registered
under the laws of England and Wales, and UK Guarantors shall mean all UK
Guarantors hereunder.
UK Resolution Authority means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
UK Security Documents shall mean the UK Debenture and the UK Share Charge.
UK Share Charge shall mean the charge over 65% of the issued shares in Rail
Technologies (UK) by Rail Technologies Inc.
Undrawn Availability shall mean, on any date of determination, an amount equal
to the Revolving Credit Commitments available to the Borrowers at any time to
the extent that the utilization of such Revolving Credit Commitments would not
violate the covenant set forth in Section 8.2.13 [Maximum Gross Leverage Ratio]
on a pro forma basis minus the Revolving Facility Usage.
- 36 -



--------------------------------------------------------------------------------



Unpaid Drawing shall mean, with respect to any Letter of Credit, the aggregate
Dollar Equivalent Amount of the draws made on such Letter of Credit that have
not been reimbursed by the Borrowers.
UP Settlement shall mean the settlement arrangement between the Union Pacific
Railroad Company and the Loan Parties described in Form 8-K that was filed by
the Company on March 14, 2019.
USA PATRIOT Act shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.
U.S. Person shall mean any Person that is a "United States Person" as defined in
Section 7701(a)(30) of the Code.
U.S. Tax Compliance Certificate shall have the meaning specified in
Section 5.9.7 [Status of Lenders].
Withholding Agent shall mean any Loan Party and the Administrative Agent.
Working Capital to Revolving Facility Usage Ratio shall mean, as of any date of
determination, (i) the sum of (A) fifty percent (50%) of the inventory and (B)
eighty-five percent (85%) of the accounts receivable of the Loan Parties (as
such amounts are reported on the financial statements most recently delivered to
pursuant to Section 8.3.2 [Annual Financial Statements] or Section 8.3.1
[Quarterly Financial Statements] (or, if prior to the date of the delivery of
the first financial statements to be delivered pursuant to Section 8.3.2 [Annual
Financial Statements] or Section 8.3.1 [Quarterly Financial Statements], the
most recent financial statements referred to in Section 6.1.6(i) [Historical
Statements])); to (ii) the Revolving Facility Usage.
Write-Down and Conversion Powers shall mean, (a) with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule, and (b) with respect to the
United Kingdom, any powers of the applicable Resolution Authority under the
Bail-In Legislation to cancel, reduce, modify or change the form of a liability
of any UK Financial Institution or any contract or instrument under which that
liability arises, to convert all or a part of that liability into shares,
securities or obligations of that person or any other person, to provide that
any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that Bail-In Legislation that are related to or
ancillary to any of those powers.
1.2 Construction. Unless the context of this Agreement otherwise clearly
requires, the following rules of construction shall apply to this Agreement and
each of the other Loan Documents: (i) references to the plural include the
singular, the plural, the part and the whole
- 37 -



--------------------------------------------------------------------------------



and the words "include", "includes" and "including" shall be deemed to be
followed by the phrase "without limitation"; (ii) the words "hereof "herein
"hereunder "hereto" and similar terms in this Agreement or any other Loan
Document refer to this Agreement or such other Loan Document as a whole;
(iii) article, section, subsection, clause, schedule and exhibit references are
to this Agreement or other Loan Document, as the case may be, unless otherwise
specified; (iv) reference to any Person includes such Person's successors and
assigns; (v) reference to any agreement, including this Agreement and any other
Loan Document together with the schedules and exhibits hereto or thereto,
document or instrument means such agreement, document or instrument as amended,
modified, replaced, substituted for, superseded or restated; (vi) relative to
the determination of any period of time, "from" means "from and including" "to"
means "to but excluding" and "through" means "through and including"; (vii) the
words "asset" and "property" shall be construed to have the same meaning and
effect and to refer to any and all tangible, movable and intangible assets and
properties, including cash, securities, accounts and contract rights,
(viii) section headings herein and in each other Loan Document are included for
convenience and shall not affect the interpretation of this Agreement or such
Loan Document, and (ix) unless otherwise specified, all references herein to
times of day shall be references to Eastern Time. All certificates and other
required submissions made by specified officers of any Loan Party shall be
deemed for all purposes as made by such person solely in such person's capacity
as such officer. All terms used herein and defined in the PPSA (in respect of
Collateral located in Canada) shall have the meaning given therein unless
otherwise defined herein. Without limiting the foregoing, the terms “accounts”,
“chattel paper”, “goods”, “instruments”, “intangibles”, “proceeds”,
“securities”, “investment property”, “document of title”, “inventory”,
“equipment” and “fixtures”, as and when used in the description of Collateral
located in Canada shall have the meanings given to such terms in the PPSA. To
the extent the definition of any category or type of collateral is expanded by
any amendment, modification or revision to the PPSA, such expanded definition
will apply automatically as of the date of such amendment, modification or
revision. For purposes of any Collateral located in the Province of Quebec or
charged by any deed of hypothec (or any other Loan Document) and for all other
purposes pursuant to which the interpretation or construction of the other Loan
Documents may be subject to the laws of the Province of Quebec or a court or
tribunal exercising jurisdiction in the Province of Québec, (q) “personal
property” shall be deemed to include “movable property”, (r) “real property”
shall be deemed to include “immovable property”, (s) “tangible property” shall
be deemed to include “corporeal property”, (t) “intangible property” shall be
deemed to include “incorporeal property”, (u) “security interest” and “mortgage”
shall be deemed to include a “hypothec”, (v) all references to filing,
registering or recording under the UCC or the PPSA shall be deemed to include
publication under the Civil Code of Québec, (w) all references to “perfection”
of or “perfected” Liens shall be deemed to include a reference to the
“opposability” of such Liens to third parties, (x) any “right of offset”, “right
of setoff” or similar expression shall be deemed to include a “right of
compensation”, (y) “goods” shall be deemed to include “corporeal movable
property” other than chattel paper, documents of title, instruments, money and
securities, and (z) an “Agent” or “agent” shall be deemed to include a
“mandatary and/or a hypothecary representative”. In this Agreement, (i) any term
defined in this Agreement by reference to the “Uniform Commercial Code” shall
also have any extended, alternative or analogous meaning
- 38 -



--------------------------------------------------------------------------------



given to such term in applicable Canadian Laws (including, without limitation,
the Bills of Exchange Act (Canada) and the Depository Bills and Notes Act
(Canada)), in all cases for the extension, preservation or betterment of the
security and rights of the Agent, (ii) all references in this Agreement to
“Article 8 of the Code” or “Article 8 of the Uniform Commercial Code” shall be
deemed to refer also to applicable Canadian securities transfer laws (including,
without limitation, the Securities Transfer Act (British Columbia) and the
Securities Transfer Act (British Columbia), as applicable), (iii) all references
in this Agreement to the United States Copyright Office or the United States
Patent and Trademark Office shall be deemed to refer also to the Canadian
Intellectual Property Office, (iv) all references in this Agreement to a
financing statement, continuation statement, amendment or termination statement
shall be deemed to refer also to the analogous documents used under applicable
Canadian personal property security laws, (v) all references to the United
States of America, or to any subdivision, department, agency or instrumentality
thereof shall be deemed to refer also to Canada, or to any subdivision,
department, agency or instrumentality thereof, (vi) all references to federal or
state securities law of the United States shall be deemed to refer also to
analogous federal and provincial securities laws in Canada, (vii) all references
to “state or federal bankruptcy laws” shall be deemed to refer also to any
insolvency proceeding occurring in Canada or under Canadian law.
1.3 Accounting Principles; Changes in GAAP. Except as otherwise provided in this
Agreement, all computations and determinations as to accounting or financial
matters and all financial statements to be delivered pursuant to this Agreement
shall be made and prepared in accordance with GAAP (including principles of
consolidation where appropriate). All accounting or financial terms shall have
the meanings ascribed to such terms by GAAP; provided, however, that all
accounting terms used in Section 8.2 [Negative Covenants] (and all defined terms
used in the definition of any accounting term used in Section 8.2) shall have
the meaning given to such terms (and defined terms) under GAAP as in effect on
the date hereof applied on a basis consistent with those used in preparing
Statements referred to in Section 6.1.6(i) [Historical Statements].
Notwithstanding the foregoing, if the Company notifies the Administrative Agent
in writing that the Borrowers wish to amend any financial covenant in Section
8.2.13 [Maximum Gross Leverage Ratio], Section 8.2.14 [Minimum Consolidated
Fixed Charge Coverage Ratio] or Section 8.2.15 [Minimum Working Capital to
Revolving Facility Usage Ratio] of this Agreement, any related definition and/or
the definition of the term Leverage Ratio for purposes of interest, Letter of
Credit Fee and Commitment Fee determinations to eliminate the effect of any
change in GAAP occurring after the Closing Date on the operation of such
financial covenants and/or interest, Letter of Credit Fee or Commitment Fee
determinations (or if the Administrative Agent notifies the Company, on behalf
of the Borrowers, in writing that the Required Lenders wish to amend any
financial covenant in Section 8.2.13 [Maximum Gross Leverage Ratio], Section
8.2.14 [Minimum Consolidated Fixed Charge Coverage Ratio] or Section 8.2.15
[Minimum Working Capital to Revolving Facility Usage Ratio], any related
definition and/or the definition of the term Leverage Ratio for purposes of
interest, Letter of Credit Fee and Commitment Fee determinations to eliminate
the effect of any such change in GAAP), then the Administrative Agent, the
Lenders and the Company, on behalf of the Borrowers, shall negotiate in good
faith to amend such ratios or requirements to preserve the
- 39 -



--------------------------------------------------------------------------------



original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, the Loan Parties'
compliance with such covenants and/or the definition of the term Leverage Ratio
for purposes of interest, Letter of Credit Fee and Commitment Fee determinations
shall be determined on the basis of GAAP in effect immediately before the
relevant change in GAAP became effective, until either such notice is withdrawn
or such covenants or definitions are amended in a manner satisfactory to the
Borrowers and the Required Lenders, and the Loan Parties shall provide to the
Administrative Agent, when they delivers their financial statements pursuant to
Section 8.3.1 [Quarterly Financial Statements] and 8.3.2 [Annual Financial
Statements] of this Agreement, such reconciliation statements as shall be
reasonably requested by the Administrative Agent. Notwithstanding the foregoing
or anything in this Agreement to the contrary, whenever in this Agreement it is
necessary to determine whether a lease is a capital lease or an operating lease,
such determination shall be made on the basis of GAAP as in effect in the
Statements provided pursuant to Section 6.1.6 (provided that, in light of the
recent change in GAAP affecting the treatment of capital leases and operating
leases, all financial statements delivered to the Administrative Agent in
accordance with the terms of this Agreement shall, to the extent required by the
Administrative Agent, be accompanied by a schedule showing the adjustments
necessary to reconcile such financial statements with GAAP as in effect
immediately prior to such accounting change).
1.4 Currency Calculations. All financial statements and Compliance Certificates
shall be set forth in Dollars. For purposes of preparing the financial
statements, calculating financial covenants and determining compliance with
covenants expressed in Dollars, Optional Currencies shall be converted to
Dollars in accordance with GAAP.
2. REVOLVING CREDIT AND SWING LOAN FACILITIES
2.1 Revolving Credit Commitments.
2.1.1 Revolving Credit Loans. Subject to the terms and conditions hereof and
relying upon the representations and warranties herein set forth, each Lender
severally agrees to make Revolving Credit Loans in either Dollars or one or more
Optional Currencies to the Borrowers at any time or from time to time on or
after the date hereof to the Expiration Date; provided that after giving effect
to each such Loan (i) the aggregate Dollar Equivalent amount of Revolving Credit
Loans from such Lender shall not exceed such Lender's Revolving Credit
Commitment minus such Lender's Ratable Share of the Letter of Credit Obligations
and the outstanding Swing Loans, (ii) the Revolving Facility Usage shall not
exceed the aggregate Revolving Credit Commitments of the Lenders, (iii) no
Revolving Credit Loan to which the Base Rate Option applies shall be made in an
Optional Currency and (iv) the aggregate Dollar Equivalent amount of Revolving
Credit Loans made to Foreign Borrowers shall not exceed the Optional Currency
Loan Sublimit. Within such limits of time and amount and subject to the other
provisions of this Agreement, the Borrowers may borrow, repay and reborrow
pursuant to this Section 2.1.
2.1.2 Swing Loan Commitment. Subject to the terms and conditions hereof and
relying upon the representations and warranties herein set forth, and in order
to facilitate loans and repayments between Settlement Dates, the Swing Loan
Lender may, at its option, cancelable at any time
- 40 -



--------------------------------------------------------------------------------



for any reason whatsoever, make swing loans in Dollars (the "Swing Loans") to
the Borrowers at any time or from time to time after the date hereof to, but not
including, the Expiration Date, in an aggregate principal amount up to but not
in excess of $15,000,000 (the "Swing Loan Commitment"), provided that after
giving effect to each such Loan, the Revolving Facility Usage shall not exceed
the Revolving Credit Commitments; and provided further that a Swing Loan shall
not be made if the proceeds thereof would be used to repay, in whole or in part,
any outstanding Swing Loan. Within such limits of time and amount and subject to
the other provisions of this Agreement, the Borrowers may borrow, repay and
reborrow pursuant to this Section 2.1.2.
2.1.3 Optional Currency Sublimit. Subject to the terms and conditions hereof and
relying upon the representations and warranties herein set forth, PNC or any
other Lender may, at its option, cancelable at any time for any reason
whatsoever, make Revolving Credit Loans in an Optional Currency (the "Optional
Currency Loans") to the Borrowers at any time or from time to time after the
date hereof to, but not including, the Expiration Date, in an aggregate
principal Dollar Equivalent amount not to exceed $25,000,000 (the "Optional
Currency Loan Sublimit"), provided that after giving effect to each such Loan
(a) the Revolving Facility Usage shall not exceed the Revolving Credit
Commitments, and (b) the sum of all Optional Currency Loans shall not exceed the
Optional Currency Loan Sublimit. Within such limits of time and amount and
subject to the other provisions of this Agreement, the Borrowers may borrow,
repay and reborrow pursuant to this Section 2.1.3.
2.1.4 Termination or Reduction of Revolving Credit Commitments. The Company
shall have the right, upon not less than three (3) Business Days' notice to the
Administrative Agent, to terminate the Revolving Credit Commitments or, from
time to time, to reduce the aggregate amount of the Revolving Credit Commitments
(ratably among the Lenders in proportion to their Ratable Shares); provided that
no such termination or reduction of Revolving Credit Commitments shall be
permitted if, after giving effect thereto and to any prepayments of the
Revolving Credit Loans made on the effective date thereof, the Revolving
Facility Usage would exceed the aggregate Revolving Credit Commitments of the
Lenders. Any such reduction shall be in an amount equal to $10,000,000 or any
greater multiple of $5,000,000, and shall reduce permanently the Revolving
Credit Commitments then in effect. Any such reduction or termination shall be
accompanied by prepayment of the Revolving Credit Notes, together with
outstanding Commitment Fees, and the full amount of interest accrued on the
principal sum to be prepaid (and all amounts referred to in Section 5.10
[Indemnity] hereof) to the extent necessary to cause the aggregate Revolving
Facility Usage after giving effect to such prepayments to be equal to or less
than the Revolving Credit Commitments as so reduced or terminated. Any notice to
reduce the Revolving Credit Commitments under this Section 2.1.4 shall be
irrevocable.
2.2 Nature of Lenders' Obligations with Respect to Revolving Credit Loans. Each
Lender shall be obligated to participate in each request for Revolving Credit
Loans pursuant to Section 2.4 [Loan Requests; Swing Loan Requests] in accordance
with its Ratable Share. The aggregate Dollar Equivalent of each Lender's
Revolving Credit Loans outstanding hereunder to the Borrowers at any time shall
never exceed its Revolving Credit Commitment minus its Ratable Share of the
outstanding Swing Loans, the outstanding Optional Currency Loans and Letter of
Credit Obligations. The obligations of each Lender hereunder are several. The
failure of any Lender to perform its obligations hereunder shall not affect the
Obligations of the Borrowers to any other party nor shall any other party be
liable for the
- 41 -



--------------------------------------------------------------------------------



failure of such Lender to perform its obligations hereunder. The Lenders shall
have no obligation to make Revolving Credit Loans hereunder on or after the
Expiration Date.
2.3 Commitment Fees. Accruing from the date hereof until the Expiration Date,
the Borrowers agree to pay to the Administrative Agent for the account of each
Lender according to its Ratable Share, a nonrefundable commitment fee (the
"Commitment Fee") equal to the Applicable Commitment Fee Rate (computed on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed)
multiplied by the average daily difference between the amount of (i) such
Lender's Revolving Credit Commitment (for purposes of this computation, PNC's
Swing Loans shall be deemed to be borrowed amounts under its Revolving Credit
Commitment) and (ii) the Revolving Facility Usage; provided, however, that any
Commitment Fee accrued with respect to the Revolving Credit Commitment of a
Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Borrowers
so long as such Lender shall be a Defaulting Lender except to the extent that
such Commitment Fee shall otherwise have been due and payable by the Borrowers
prior to such time; and provided further that no Commitment Fee shall accrue
with respect to the Revolving Commitment of a Defaulting Lender so long as such
Lender shall be a Defaulting Lender. Subject to the proviso in the directly
preceding sentence, all Commitment Fees shall be payable in arrears on each
Payment Date.
2.4 Loan Requests; Swing Loan Requests.
2.4.1 Loan Requests. Except as otherwise provided herein, the Borrower Agent, on
behalf of itself or a Borrower identified in the Loan Request (as hereinafter
defined), may from time to time prior to the Expiration Date request the Lenders
to make Revolving Credit Loans, or renew or convert the Interest Rate Option
applicable to existing Revolving Credit Loans pursuant to Section 4.2 [Interest
Periods], by delivering to the Administrative Agent, (i) not later than 1:00
p.m., three (3) Business Days prior to the proposed Borrowing Date with respect
to the making of Revolving Credit Loans in Dollars to which the Euro-Rate Option
applies or the conversion to or the renewal of the Euro-Rate Option for any
Loans in Dollars; (ii) not later than 1:00 p.m., four (4) Business Days prior to
the proposed Borrowing Date with respect to the making of Optional Currency
Loans or the date of conversion to or renewal of the Euro-Rate Option for
Optional Currency Loans; and (iii) not later than 11:00 a.m., the same Business
Day of the proposed Borrowing Date with respect to the making of a Revolving
Credit Loan to which the Base Rate Option applies or the last day of the
preceding Interest Period with respect to the conversion to the Base Rate Option
for any Loan, of a duly completed request therefor substantially in the form of
Exhibit 2.4.1 or a request by telephone immediately confirmed in writing by
letter, facsimile or e-mail (in “pdf”, “tif” or similar format) in such form
(each, a "Loan Request"), it being understood that the Administrative Agent may
rely on the authority of any individual making such a telephonic request without
the necessity of receipt of such written confirmation. Each Loan Request shall
be irrevocable and shall specify (i) the aggregate amount of the proposed Loans
(expressed in the currency in which such Loans shall be funded) comprising each
Borrowing Tranche, and, if applicable, the Interest Period, which amount shall
be in (x) integral multiples of $250,000 (or the Dollar Equivalent thereof) and
not less than $1,000,000 (or the Dollar Equivalent thereof) for each Borrowing
Tranche under the Euro-Rate Option, and (y) integral multiples of $100,000 and
not less than
- 42 -



--------------------------------------------------------------------------------



$500,000 for each Borrowing Tranche under the Base Rate Option; (ii) whether the
Euro-Rate Option or Base Rate Option shall apply to the proposed Revolving
Credit Loans comprising the applicable Borrowing Tranche; (iii) the currency in
which such Loans shall be funded if the Borrowers are electing the Euro-Rate
Option; (iv) in the case of a Borrowing Tranche to which the Euro-Rate Option
applies, an appropriate Interest Period for the Loans comprising such Borrowing
Tranche; and (v) which Borrower is requesting the Revolving Credit Loan. No Loan
made in an Optional Currency may be converted into a Base Rate Loan or a Loan
denominated in a different Optional Currency.
Notwithstanding the requirement under this Section 2.4.1 [Loan Requests] that
the Borrower Agent deliver a Loan Request three (3) Business Days prior to a
proposed Borrowing Date with respect to the making of Revolving Credit Loans to
which the Euro-Rate Option applies, the Lenders agree that the Borrower Agent
may deliver a Loan Request on the same Business Day as the proposed Borrowing
Date Loans made on the Closing Date.


2.4.2 Swing Loan Requests. Except as otherwise provided herein, the Borrower
Agent, on behalf of itself or a Borrower identified in the Swing Loan Request
(as hereinafter defined), may from time to time prior to the Expiration Date
request PNC to make Swing Loans in Dollars by delivery to PNC not later than
2:00 p.m. on the proposed Borrowing Date of a duly completed request therefor
substantially in the form of Exhibit 2.4.2 hereto or a request by telephone
immediately confirmed in writing by letter, facsimile or e-mail (each, a "Swing
Loan Request"), it being understood that PNC may rely on the authority of any
individual making such a telephonic request without the necessity of receipt of
such written confirmation. Each Swing Loan Request shall be irrevocable and
shall specify the proposed Borrowing Date and the principal amount of such Swing
Loan, which shall be not less than $100,000.
2.5 Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans.
2.5.1 Making Revolving Credit Loans. The Administrative Agent shall, promptly
after receipt by it of a Loan Request pursuant to Section 2.4 [Revolving Credit
Loan Requests; Swing Loan Requests], notify the Lenders of its receipt of such
Loan Request specifying the information provided by the Borrowers, including the
currency in which the Revolving Credit Loan is requested and the apportionment
among the Lenders of the requested Revolving Credit Loans as determined by the
Administrative Agent in accordance with Section 2.2 [Nature of Lenders'
Obligations with Respect to Revolving Credit Loans]. Each Lender shall remit the
principal amount of each Revolving Credit Loan in the requested Optional
Currency (or in Dollars if so requested by the Administrative Agent) to the
Administrative Agent such that the Administrative Agent is able to, and the
Administrative Agent shall, to the extent the Lenders have made funds available
to it for such purpose and subject to Section 7.2 [Each Loan or Letter of
Credit], fund such Revolving Credit Loans to the Borrowers in immediately
available funds in Dollars or the requested Optional Currency (as applicable) at
the Principal Office prior to 2:00 p.m., on the applicable Borrowing Date;
provided that if any Lender fails to remit such funds to the Administrative
Agent (or fails to remit such funds in the applicable Optional Currency) in a
timely manner, the Administrative Agent may elect in its sole discretion to fund
with its own funds, including funds in the requested Optional Currency, the
Revolving Credit Loans of such Lender on such
- 43 -



--------------------------------------------------------------------------------



Borrowing Date, and such Lender shall be subject to the repayment obligation in
Section 2.5.2 [Presumptions by the Administrative Agent].
2.5.2 Presumptions by the Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any Loan
that such Lender will not make available to the Administrative Agent such
Lender's share of such Loan, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.5.1 [Making Revolving Credit Loans] and may, in reliance upon such
assumption, make available to the Borrowers a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Loan
available to the Administrative Agent, then the applicable Lender and the
Borrowers severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrowers to but excluding the
date of payment to the Administrative Agent, at (i) in the case of a payment to
be made by such Lender, the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (ii) in the case of a payment to be made by
the Borrowers, the interest rate applicable to Loans under the Base Rate Option.
If such Lender pays its share of the applicable Loan to the Administrative
Agent, then the amount so paid shall constitute such Lender's Loan. Any payment
by the Borrowers shall be without prejudice to any claim the Borrowers may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.
2.5.3 Making Swing Loans. So long as PNC elects to make Swing Loans, PNC shall,
after receipt by it of a Swing Loan Request pursuant to Section 2.4.2 [Swing
Loan Requests] fund such Swing Loan to the Borrowers in U.S. Dollars in
immediately available funds at the Principal Office prior to 4:00 p.m. on the
Borrowing Date.
2.5.4 Repayment of Revolving Credit Loans. Subject to the limitations set forth
in Section 12.14 [Foreign Loan Parties] and to the extent not previously paid,
the Borrowers, jointly and severally, shall repay in full the outstanding
principal amount of the Revolving Credit Loans together with all outstanding
interest thereon and all fees and other amounts owing under any of the Loan
Documents relating thereto on the Expiration Date or upon the earlier
termination of the Revolving Credit Commitments in connection with the terms of
this Agreement.
2.5.5. Borrowings to Repay Swing Loans. PNC may, at its option, exercisable at
any time for any reason whatsoever, demand repayment of the Swing Loans, and
each Lender shall make a Revolving Credit Loan in an amount equal to such
Lender's Ratable Share of the aggregate principal amount of the outstanding
Swing Loans, plus, if PNC so requests, accrued interest thereon, provided that
no Lender shall be obligated in any event to make Revolving Credit Loans in
excess of its Revolving Credit Commitment minus its Ratable Share of Letter of
Credit Obligations (to the extent applicable, calculated in Dollar Equivalents).
Revolving Credit Loans made pursuant to the preceding sentence shall bear
interest at the Base Rate Option and shall be deemed to have been properly
requested in accordance with Section 2.4.1 [Loan Requests] without regard to any
of the requirements of that provision. PNC shall provide notice to the Lenders
(which may be telephonic or written notice by letter, facsimile or e-mail) that
such Revolving Credit Loans are to be made under this Section 2.5.5 and of the
apportionment among the Lenders, and the Lenders shall be unconditionally
obligated to fund such
- 44 -



--------------------------------------------------------------------------------



Revolving Credit Loans (whether or not the conditions specified in Section 2.4.1
[Loan Requests] are then satisfied) by the time PNC so requests, which shall not
be earlier than 3:00 p.m. on the Business Day next after the date the Lenders
receive such notice from PNC.
2.5.6 Swing Loans Under Cash Management Agreements. In addition to making Swing
Loans pursuant to the foregoing provisions of Section 2.5.3 [Making Swing
Loans], without the requirement for a specific request from the Borrowers
pursuant to Section 2.4.2 [Swing Loan Requests], PNC, as the Swing Loan Lender,
may make Swing Loans to the Borrowers in accordance with the provisions of the
agreements between the Company and such Swing Loan Lender relating to the
Company's deposit, sweep and other accounts at such Swing Loan Lender and
related arrangements and agreements regarding the management and investment of
the Company's cash assets as in effect from time to time (the "Cash Management
Agreements") to the extent of the daily aggregate net negative balance in the
Company's accounts which are subject to the provisions of the Cash Management
Agreements. Swing Loans made pursuant to this Section 2.5.6 in accordance with
the provisions of the Cash Management Agreements shall (i) be subject to the
limitations as to aggregate amount set forth in Section 2.1.2 [Swing Loan
Commitment], (ii) not be subject to the limitations as to individual amount set
forth in Section 2.4.2 [Swing Loan Requests], (iii) be payable by the Borrowers,
both as to principal and interest, at the rates and times set forth in the Cash
Management Agreements (but in no event later than the Expiration Date), (iv) not
be made at any time after such Swing Loan Lender has received written notice of
the occurrence of an Event of Default and so long as such shall continue to
exist, or, unless consented to by the Required Lenders, a Potential Default and
so long as such shall continue to exist, (v) if not repaid by the Borrowers in
accordance with the provisions of the Cash Management Agreements, be subject to
each Lender's obligation pursuant to Section 2.5.5 [Borrowings to Repay Swing
Loans], and (vi) except as provided in the foregoing subsections (i) through
(v), be subject to all of the terms and conditions of this Article 2. The
Borrowers acknowledge and agree that each Borrower materially benefits from the
arrangements made pursuant to Section 2.5.6 and the Cash Management Agreements,
and each Borrower shall be jointly and severally liable, subject to
Section 12.14 [Foreign Loan Parties], for all Obligations, including without
limitation, those arising from the operation of this Section.
2.6 Notes. The Obligation of the Borrowers to repay the aggregate unpaid
principal amount of the Revolving Credit Loans, Swing Loans and Optional
Currency Loans made to it by each Lender, together with interest thereon, shall
be evidenced by a revolving credit Note and a swing Note, dated the Closing Date
(or, if later, the date such Lender becomes a Lender hereunder in accordance
with this Agreement or the Commitment of any Lender is increased) payable to the
order of such Lender in a face amount equal to the Revolving Credit Commitment
or Swing Loan Commitment, as applicable, of such Lender.
2.7 Use of Proceeds. The proceeds of the Loans shall be used (i) to refinance
existing indebtedness for borrowed money, (ii) to finance working capital and
capital expenditures; (iii) to make Permitted Acquisitions, and (iv) for general
corporate purposes including, but not limited to dividends and Company stock
purchases as permitted under Section 8.2.5 [Dividends and Related Distributions]
(including the payment of fees and expenses related to the foregoing permitted
purposes).
- 45 -



--------------------------------------------------------------------------------



2.8 Letter of Credit Subfacility.
2.8.1 Issuance of Letters of Credit. Each of the Borrowers may at any time prior
to the Expiration Date request the issuance of a standby letter of credit (a
"Standby Letter of Credit") or Commercial Letter of Credit (each a "Letter of
Credit") which may be denominated in either Dollars or an Optional Currency for
the account of itself, another Loan Party, or a Subsidiary of a Loan Party
(whether or not any such Subsidiary is a Loan Party), or the amendment or
extension of an existing Letter of Credit, by delivering or having such other
Loan Party deliver to the Issuing Lender (with a copy to the Administrative
Agent) a completed application and agreement for letters of credit, or request
for such amendment or extension, as applicable, in such form as the Issuing
Lender may specify from time to time by no later than 10:00 a.m. at least five
(5) Business Days, or such shorter period as may be agreed to by the Issuing
Lender, in advance of the proposed date of issuance. The Loan Parties shall
authorize and direct the Issuing Lender to name a Borrower, a Loan Party or a
Subsidiary of a Loan Party as the "Applicant" or "Account Party" of each Letter
of Credit. Promptly after receipt of any letter of credit application, the
Issuing Lender shall confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit application and if not, such Issuing Lender will provide Administrative
Agent with a copy thereof. Unless the Issuing Lender has received notice from
any Lender, Administrative Agent or any Loan Party, at least one day prior to
the requested date of issuance, amendment or extension of the applicable Letter
of Credit, that one or more applicable conditions in Article 7 [Conditions of
Lending and Issuance of Letters of Credit] is not satisfied, then, subject to
the terms and conditions hereof and in reliance on the agreements of the other
Lenders set forth in this Section 2.8, the Issuing Lender or any of the Issuing
Lender's Affiliates will issue a Letter of Credit or agree to such amendment or
extension, provided that each Letter of Credit shall: (A) have a maximum
maturity of three (3) years from the date of issuance (provided that such Letter
of Credit may include an automatic renewal provision which provides for an
automatic renewal of such Letter of Credit for a period not longer than twelve
(12) months); and (B) in no event expire later than the date which is 364 days
after the Expiration Date and provided further that in no event shall: (i) the
Dollar Equivalent of the Letter of Credit Obligations exceed, at any one time,
$30,000,000 (the "Letter of Credit Sublimit"); or (ii) the Revolving Facility
Usage exceed, at any one time, the Revolving Credit Commitments. Each request by
the Borrowers for the issuance, amendment or extension of a Letter of Credit
shall be deemed to be a representation by the Borrowers that they shall be in
compliance with the preceding sentence and with Article 7 [Conditions of Lending
and Issuance of Letters of Credit] after giving effect to the requested
issuance, amendment or extension of such Letter of Credit. Promptly after its
delivery of any Letter of Credit or any amendment to a Letter of Credit to the
beneficiary thereof, the applicable Issuing Lender will also deliver to
Borrowers and Administrative Agent a true and complete copy of such Letter of
Credit or amendment. All letters of credit which are identified on
Schedule 2.8.1 hereto, which shall consist of all letters of credit outstanding
on the Closing Date, shall be deemed to have been issued under this Agreement
and shall constitute Letters of Credit, regardless of which Person is the
applicant thereunder.
Upon the request of Administrative Agent, (i) if any Issuing Lender has honored
any full or partial drawing request under any Letter of Credit and such drawing
has resulted in an Letter of Credit Borrowing, or (ii) if, on the Expiration
Date, any Letter of Credit Obligation for any reason remains outstanding,
Borrower shall, in each case, immediately Cash Collateralize the then
outstanding amount of all Letter of Credit Obligations. Borrower hereby grants
to Administrative Agent, for the benefit of
- 46 -



--------------------------------------------------------------------------------



each Issuing Lender and the Lenders, a security interest in all cash collateral
pledged pursuant to this Section or otherwise under this Agreement.
2.8.2 Letter of Credit Fees. The Borrowers shall pay (i) to the Administrative
Agent for the ratable account of the Lenders a fee (the "Letter of Credit Fee")
equal to the Applicable Letter of Credit Fee Rate, and (ii) to the Issuing
Lender for its own account a fronting fee equal to 0.125% per annum (in each
case computed on the basis of a year of 360 days and actual days elapsed), which
fees shall be computed on the Dollar Equivalent of the daily average Letter of
Credit Obligations and shall be payable quarterly in arrears on each Payment
Date following issuance of each Letter of Credit. The Borrowers shall also pay
to the Issuing Lender for the Issuing Lender's sole account the Issuing Lender's
then in effect customary fees and administrative expenses payable with respect
to the Letters of Credit as the Issuing Lender may generally charge or incur
from time to time in connection with the issuance, maintenance, amendment (if
any), assignment or transfer (if any), negotiation, and administration of
Letters of Credit.
2.8.3 Disbursements, Reimbursement. Immediately upon the issuance of each Letter
of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Issuing Lender a participation in
such Letter of Credit and each drawing thereunder in a Dollar Equivalent amount
equal to such Lender's Ratable Share of the maximum amount available to be drawn
under such Letter of Credit and the amount of such drawing, respectively.
2.8.3.1 In the event of any request for a drawing under a Letter of Credit by
the beneficiary or transferee thereof, the Issuing Lender will promptly notify
the Borrowers and the Administrative Agent thereof. Provided that it shall have
received such notice, the Borrowers shall reimburse (such obligation to
reimburse the Issuing Lender shall sometimes be referred to as a "Reimbursement
Obligation") the Issuing Lender prior to 12:00 p.m. on each date that an amount
is paid by the Issuing Lender under any Letter of Credit (each such date, a
"Drawing Date") by paying to the Administrative Agent for the account of the
Issuing Lender an amount equal to the amount so paid by the Issuing Lender, in
the same currency as paid, unless otherwise required by the Administrative Agent
or the Issuing Lender. In the event the Borrowers fail to reimburse the Issuing
Lender (either directly or through the Administrative Agent) for the full amount
of any drawing under any Letter of Credit by 12:00 p.m. on the Drawing Date, the
Administrative Agent will promptly notify each Lender thereof, and the Borrowers
shall be deemed to have requested that Revolving Credit Loans be made in a
Dollar Equivalent amount of such Reimbursement Obligations by the Lenders under
the Base Rate Option to be disbursed on the Drawing Date under such Letter of
Credit, subject to the amount of the unutilized portion of the Revolving Credit
Commitment and subject to the conditions set forth in Section 7.2 [Each Loan or
Letter of Credit] other than any notice requirements. Any notice given by the
Administrative Agent or Issuing Lender pursuant to this Section 2.8.3.1 may be
oral if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
2.8.3.2 Each Lender shall upon any notice pursuant to Section 2.8.3.1 make
available to the Administrative Agent for the account of the Issuing Lender an
amount in Dollars in immediately available funds equal to its Ratable Share of
the Dollar Equivalent amount of the drawing, whereupon the Lenders shall
(subject to Section 2.8.3 [Disbursement; Reimbursement]) each be deemed
- 47 -



--------------------------------------------------------------------------------



to have made a Revolving Credit Loan in Dollars under the Base Rate Option to
the Borrowers in that amount. If any Lender so notified fails to make available
to the Administrative Agent for the account of the Issuing Lender the amount of
such Lender's Ratable Share of such amount by no later than 2:00 p.m. on the
Drawing Date, then interest shall accrue on such Lender's obligation to make
such payment, from the Drawing Date to the date on which such Lender makes such
payment (i) at a rate per annum equal to the Federal Funds Effective Rate during
the first three (3) days following the Drawing Date and (ii) at a rate per annum
equal to the rate applicable to Loans under the Revolving Credit Base Rate
Option on and after the fourth day following the Drawing Date. The failure of
any Lender to make available to the Administrative Agent for the account of the
Issuing Lender its Ratable Share of the Dollar Equivalent amount of the drawing
shall not relieve any other Lender of its obligation hereunder to make available
to the Administrative Agent for the account of the Issuing Lender its Ratable
Share of the Dollar Equivalent amount of the drawing; provided that no Lender
shall be responsible for the failure of any other Lender to make available to
the Administrative Agent its Ratable Share of the Dollar Equivalent amount of
the drawing. The Administrative Agent and the Issuing Lender will promptly give
notice (as described in Section 2.8.3.1 above) of the occurrence of the Drawing
Date, but failure of the Administrative Agent or the Issuing Lender to give any
such notice on the Drawing Date or in sufficient time to enable any Lender to
effect such payment on such Drawing Date shall not relieve such Lender from its
obligation under this Section 2.8.3.2.
2.8.3.3 With respect to any unreimbursed drawing that is not converted into
Revolving Credit Loans in Dollars under the Base Rate Option to the Borrowers in
whole or in part as contemplated by Section 2.8.3.1, because of the Borrowers'
failure to satisfy the conditions set forth in Section 7.2 [Each Loan or Letter
of Credit] other than any notice requirements, or for any other reason, the
Borrowers shall be deemed to have incurred from the Issuing Lender a borrowing
(each a "Letter of Credit Borrowing") in Dollars in the amount of such drawing.
Such Letter of Credit Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the rate per annum applicable to the
Revolving Credit Loans under the Base Rate Option. Each Lender's payment to the
Administrative Agent for the account of the Issuing Lender pursuant to
Section 2.8.3 [Disbursements, Reimbursement] shall be deemed to be a payment in
respect of its participation in such Letter of Credit Borrowing (each a
"Participation Advance") from such Lender in satisfaction of its participation
obligation under this Section 2.8.3.
2.8.4 Repayment of Participation Advances.
2.8.4.1 Upon (and only upon) receipt by the Administrative Agent for the account
of the Issuing Lender of immediately available funds from the Borrowers (i) in
reimbursement of any payment made by the Issuing Lender under the Letter of
Credit with respect to which any Lender has made a Participation Advance to the
Administrative Agent, or (ii) in payment of interest on such a payment made by
the Issuing Lender under such a Letter of Credit, the Administrative Agent on
behalf of the Issuing Lender will pay to each Lender, in the same funds as those
received by the Administrative Agent, the amount of such Lender's Ratable Share
of such funds, except the Administrative Agent shall retain for the account of
the Issuing Lender the amount of the Ratable Share of such funds of any Lender
that did not make a Participation Advance in respect of such payment by the
Issuing Lender.
- 48 -



--------------------------------------------------------------------------------



2.8.4.2 If the Administrative Agent is required at any time to return to any
Loan Party, or to a trustee, receiver, liquidator, custodian, or any official in
any Insolvency Proceeding, any portion of any payment made by any Loan Party to
the Administrative Agent for the account of the Issuing Lender pursuant to this
Section in reimbursement of a payment made under the Letter of Credit or
interest or fee thereon, each Lender shall, on demand of the Administrative
Agent, forthwith return to the Administrative Agent for the account of the
Issuing Lender the amount of its Ratable Share of any amounts so returned by the
Administrative Agent plus interest thereon from the date such demand is made to
the date such amounts are returned by such Lender to the Administrative Agent,
at a rate per annum equal to the Federal Funds Effective Rate (or, for any
payment in an Optional Currency, the Overnight Rate) in effect from time to
time.
2.8.5 Documentation. Each Loan Party agrees to be bound by the terms of the
Issuing Lender's application and agreement for letters of credit and the Issuing
Lender's written regulations and customary practices relating to letters of
credit, though such interpretation may be different from such Loan Party's own.
In the event of a conflict between such application or agreement and this
Agreement, this Agreement shall govern. It is understood and agreed that, except
in the case of gross negligence or willful misconduct, the Issuing Lender shall
not be liable for any error, negligence and/or mistakes, whether of omission or
commission, in following any Loan Party's instructions or those contained in the
Letters of Credit or any modifications, amendments or supplements thereto.
2.8.6 Determinations to Honor Drawing Requests. In determining whether to honor
any request for drawing under any Letter of Credit by the beneficiary thereof,
the Issuing Lender shall be responsible only to determine that the documents and
certificates required to be delivered under such Letter of Credit have been
delivered and that they comply on their face with the requirements of such
Letter of Credit.
2.8.7 Nature of Participation and Reimbursement Obligations. Each Lender's
obligation in accordance with this Agreement to make the Revolving Credit Loans
or Participation Advances, as contemplated by Section 2.8.3 [Disbursements,
Reimbursement], as a result of a drawing under a Letter of Credit issued in
accordance with the terms of this Agreement, and the Obligations of the
Borrowers to reimburse the Issuing Lender upon a draw under such Letter of
Credit, shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Section 2.8 under all
circumstances, including the following circumstances:
(i) any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against the Issuing Lender or any of its Affiliates, the
Borrowers or any other Person for any reason whatsoever, or which any Loan Party
may have against the Issuing Lender or any of its Affiliates, any Lender or any
other Person for any reason whatsoever;
(ii) the failure of any Loan Party or any other Person to comply, in connection
with a Letter of Credit Borrowing, with the conditions set forth in Sections 2.1
[Revolving Credit Commitments], 2.4 [Revolving Credit Loan Requests; Swing Loan
Requests], 2.5 [Making Revolving Credit Loans and Swing Loans; Etc.] or 7.2
[Each Loan or Letter of Credit] or as otherwise set forth in this Agreement for
the making of a Revolving Credit Loan, it being acknowledged that such
conditions are not required for the making of a Letter of Credit Borrowing and
the obligation of the Lenders to make Participation Advances under Section 2.8.3
[Disbursements, Reimbursement];
- 49 -



--------------------------------------------------------------------------------



(iii) any lack of validity or enforceability of any Letter of Credit;
(iv) any claim of breach of warranty that might be made by any Loan Party or any
Lender against any beneficiary of a Letter of Credit, or the existence of any
claim, set-off, recoupment, counterclaim, crossclaim, defense or other right
which any Loan Party or any Lender may have at any time against a beneficiary,
successor beneficiary any transferee or assignee of any Letter of Credit or the
proceeds thereof (or any Persons for whom any such transferee may be acting),
the Issuing Lender or its Affiliates or any Lender or any other Person, whether
in connection with this Agreement, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between any Loan
Party or Subsidiaries of a Loan Party and the beneficiary for which any Letter
of Credit was procured);
(v) the lack of power or authority of any signer of (or any defect in or forgery
of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provision of services
relating to a Letter of Credit, in each case even if the Issuing Lender or any
of its Affiliates has been notified thereof;
(vi) payment by the Issuing Lender or any of its Affiliates under any Letter of
Credit against presentation of a demand, draft or certificate or other document
which does not comply with the terms of such Letter of Credit;
(vii) the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;
(viii) any failure by the Issuing Lender or any of its Affiliates to issue any
Letter of Credit in the form requested by any Loan Party, unless the Issuing
Lender has received written notice from such Loan Party of such failure within
three Business Days after the Issuing Lender shall have furnished such Loan
Party and the Administrative Agent a copy of such Letter of Credit and such
error is material and no drawing has been made thereon prior to receipt of such
notice;
(ix) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Loan Party or
Subsidiaries of a Loan Party;
(x) any breach of this Agreement or any other Loan Document by any party
thereto;
(xi) the occurrence or continuance of an Insolvency Proceeding with respect to
any Loan Party;
(xii) the fact that an Event of Default or a Potential Default shall have
occurred and be continuing;
- 50 -



--------------------------------------------------------------------------------



(xiii) the fact that the Expiration Date shall have passed or this Agreement or
the Commitments hereunder shall have been terminated; and
(xiv) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.
2.8.8 Indemnity. Each Borrower hereby agrees to protect, indemnify, pay and save
harmless the Issuing Lender and any of its Affiliates that has issued a Letter
of Credit from and against any and all claims, demands, liabilities, damages,
taxes, penalties, interest, judgments, losses, costs, charges and expenses
(including reasonable fees, expenses and disbursements of counsel and allocated
costs of internal counsel) which the Issuing Lender or any of its Affiliates may
incur or be subject to as a consequence, direct or indirect, of the issuance of
any Letter of Credit, other than as a result of (A) the gross negligence or
willful misconduct of the Issuing Lender as determined by a final non-appealable
judgment of a court of competent jurisdiction or (B) the wrongful dishonor by
the Issuing Lender or any of Issuing Lender's Affiliates of a proper demand for
payment made under any Letter of Credit, except if such dishonor resulted from
any act or omission, whether rightful or wrongful, of any present or future de
jure or de facto government or Official Body. To the extent the Issuing Lender
is not indemnified by the Borrowers, the Lenders will reimburse and indemnify
the Issuing Lender, in proportion to their respective Ratable Shares, for and
against any and all liabilities, obligations, losses, damages, penalties,
claims, actions, judgments, costs, expenses or disbursements of whatsoever kind
or nature that may be imposed on, asserted against, or incurred by the Issuing
Lender in performing its respective duties in any way related to or arising out
of the Letter(s) of Credit issued by the Issuing Lender; provided, however, that
no Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, claims, actions, judgments, costs, expenses or
disbursements resulting from the gross negligence or willful misconduct of the
Issuing Lender or an Affiliate of the Issuing Lender.
2.8.9 Liability for Acts and Omissions. As between any Loan Party and the
Issuing Lender, or the Issuing Lender's Affiliates, such Loan Party assumes all
risks of the acts and omissions of, or misuse of the Letters of Credit by, the
respective beneficiaries of such Letters of Credit. In furtherance and not in
limitation of the foregoing, the Issuing Lender shall not be responsible for any
of the following, including any losses or damages to any Loan Party or other
Person or property relating therefrom: (i) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for an issuance of any such Letter of Credit,
even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged (even if the Issuing Lender or
its Affiliates shall have been notified thereof); (ii) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any such Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) the failure of the beneficiary of
any such Letter of Credit, or any other party to which such Letter of Credit may
be transferred, to comply fully with any conditions required in order to draw
upon such Letter of Credit or any other claim of any Loan Party against any
beneficiary of such Letter of Credit, or any such transferee, or any dispute
between or among any Loan Party and any beneficiary of any Letter of Credit or
any such transferee; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, e-mail or
otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under
- 51 -



--------------------------------------------------------------------------------



any such Letter of Credit or of the proceeds thereof; (vii) the misapplication
by the beneficiary of any such Letter of Credit of the proceeds of any drawing
under such Letter of Credit; or (viii) any consequences arising from causes
beyond the control of the Issuing Lender or its Affiliates, as applicable,
including any act or omission of any Official Body, and none of the above shall
affect or impair, or prevent the vesting of, any of the Issuing Lender's or its
Affiliates rights or powers hereunder. Nothing in the preceding sentence shall
relieve the Issuing Lender from liability for the Issuing Lender's gross
negligence or willful misconduct in connection with actions or omissions
described in such clauses (i) through (viii) of such sentence. In no event shall
the Issuing Lender or its Affiliates be liable to any Loan Party for any
indirect, consequential, incidental, punitive, exemplary or special damages or
expenses (including without limitation attorneys' fees), or for any damages
resulting from any change in the value of any property relating to a Letter of
Credit.
Without limiting the generality of the foregoing, the Issuing Lender and each of
its Affiliates (i) may rely on any oral or other communication believed in good
faith by the Issuing Lender or such Affiliate to have been authorized or given
by or on behalf of the applicant for a Letter of Credit, (ii) may honor any
presentation if the documents presented appear on their face substantially to
comply with the terms and conditions of the relevant Letter of Credit; (iii) may
honor a previously dishonored presentation under a Letter of Credit, whether
such dishonor was pursuant to a court order, to settle or compromise any claim
of wrongful dishonor, or otherwise, and shall be entitled to reimbursement to
the same extent as if such presentation had initially been honored, together
with any interest paid by the Issuing Lender or its Affiliate; (iv) may honor
any drawing that is payable upon presentation of a statement advising
negotiation or payment, upon receipt of such statement (even if such statement
indicates that a draft or other document is being delivered separately), and
shall not be liable for any failure of any such draft or other document to
arrive, or to conform in any way with the relevant Letter of Credit; (v) may pay
any paying or negotiating bank claiming that it rightfully honored under the
laws or practices of the place where such bank is located; and (vi) may settle
or adjust any claim or demand made on the Issuing Lender or its Affiliate in any
way related to any order issued at the applicant's request to an air carrier, a
letter of guarantee or of indemnity issued to a carrier or any similar document
(each an "Order") and honor any drawing in connection with any Letter of Credit
that is the subject of such Order, notwithstanding that any drafts or other
documents presented in connection with such Letter of Credit fail to conform in
any way with such Letter of Credit.
In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the Issuing Lender or its
Affiliates under or in connection with the Letters of Credit issued by it or any
documents and certificates delivered thereunder, if taken or omitted in good
faith, shall not put the Issuing Lender or its Affiliates under any resulting
liability to the Borrowers or any Lender.
2.8.10 Issuing Lender Reporting Requirements. Any Issuing Lender other than PNC
shall, on the first Business Day of each month, provide to Administrative Agent
and Borrowers a schedule of the Letters of Credit issued by it, in form and
substance satisfactory to Administrative Agent, showing the date of issuance of
each Letter of Credit, the account party (if applicable), the original face
amount (if any), and the expiration date of any Letter of Credit of such Lender
outstanding at any time during the preceding month, and any other information
relating to such Letters of Credit that the Administrative Agent may request.
- 52 -



--------------------------------------------------------------------------------



2.9 Utilization of Commitments in Optional Currencies.
2.9.1 Periodic Computations of Dollar Equivalent Amounts of Revolving Credit
Loans that are Optional Currency Loans and Letters of Credit Outstanding;
Repayment in Same Currency. For purposes of determining utilization of the
Revolving Credit Commitments, the Administrative Agent will determine the Dollar
Equivalent amount of (i) the outstanding and proposed Revolving Credit Loans
that are Optional Currency Loans and Letters of Credit to be denominated in an
Optional Currency as of the requested Borrowing Date or date of issuance, as the
case may be, (ii) the outstanding Letter of Credit Obligations denominated in an
Optional Currency as of the last Business Day of each month, and (iii) the
outstanding Revolving Credit Loans denominated in an Optional Currency as of the
end of each Interest Period (each such date under clauses (i) through (iii), and
any other date on which the Administrative Agent determines it is necessary or
advisable to make such computation, in its sole discretion, is referred to as a
"Computation Date"). Unless otherwise provided in this Agreement or agreed to by
the Administrative Agent and the Company, each Loan and Reimbursement Obligation
shall be repaid or prepaid in the same currency in which the Loan or
Reimbursement Obligation was made.
2.9.2 Notices From Lenders That Optional Currencies Are Unavailable to Fund New
Loans. The Lenders shall be under no obligation to make the Revolving Credit
Loans requested by the Borrowers which are denominated in an Optional Currency
if any Lender notifies the Administrative Agent by 5:00 p.m. four (4) Business
Days prior to the Borrowing Date for such Revolving Credit Loans that such
Lender cannot provide its Revolving Credit Ratable Share of such Revolving
Credit Loans in such Optional Currency. In the event the Administrative Agent
timely receives a notice from a Lender pursuant to the preceding sentence, the
Administrative Agent will notify the Borrowers no later than 12:00 p.m. three
(3) Business Days prior to the Borrowing Date for such Revolving Credit Loans
that the Optional Currency is not then available for such Revolving Credit
Loans, and the Administrative Agent shall promptly thereafter notify the Lenders
of the same and the Lenders shall not make such Revolving Credit Loans requested
by the Borrowers under their Loan Request.
2.9.3 Notices From Lenders That Optional Currencies Are Unavailable to Fund
Renewals of the Euro-Rate Option. If the Borrowers deliver a Loan Request
requesting that the Lenders renew the Euro-Rate Option with respect to an
outstanding Borrowing Tranche of Revolving Credit Loans denominated in an
Optional Currency, the Lenders shall be under no obligation to renew such
Euro-Rate Option if any Lender delivers to the Administrative Agent a notice by
5:00 p.m. four (4) Business Days prior to the effective date of such renewal
that such Lender cannot continue to provide Revolving Credit Loans in such
Optional Currency. In the event the Administrative Agent timely receives a
notice from a Lender pursuant to the preceding sentence, the Administrative
Agent will notify the Borrowers no later than 12:00 p.m. three (3) Business Days
prior to the renewal date that the renewal of such Revolving Credit Loans in
such Optional Currency is not then available, and the Administrative Agent shall
promptly thereafter notify the Lenders of the same. If the Administrative Agent
shall have so notified the Borrowers that any such continuation of such
Revolving Credit Loans in such Optional Currency is not then available, any
notice of renewal with respect thereto shall be deemed withdrawn, and such Loans
shall be redenominated into Loans in Dollars at the Base Rate Option or
Euro-Rate Option, at the Company's option on behalf of the Borrowers (subject,
in the case of the Euro-Rate Option, to compliance with Section 2.5 [Making
Revolving Credit Loans, Etc.] and Section 4.1 [Interest
- 53 -



--------------------------------------------------------------------------------



Rate Options]), with effect from the last day of the Interest Period with
respect to any such Loans. The Administrative Agent will promptly notify the
Borrowers and the Lenders of any such redenomination, and in such notice, the
Administrative Agent will state the aggregate Dollar Equivalent amount of the
redenominated Revolving Credit Loans in an Optional Currency as of the
applicable Computation Date with respect thereto and such Lender's Revolving
Credit Ratable Share thereof. Notwithstanding anything to the contrary herein,
each of the Lenders party to this Agreement as of the Closing Date acknowledge
and agree that, as of the Closing Date, such Lender can make Revolving Credit
Loans denominated in Canadian Dollars, Euro and British Pounds Sterling.
However, the Borrowers acknowledge and agree that the foregoing acknowledgement
does not constitute a covenant, representation or warranty that such Lenders
will be able to lend in such currencies on any particular date in the future.
2.9.4 European Monetary Union.
2.9.4.1 Payments In Euros Under Certain Circumstances. If (i) any Optional
Currency ceases to be lawful currency of the nation issuing the same and is
replaced by the Euro or (ii) any Optional Currency and the Euro are at the same
time recognized by any governmental authority of the nation issuing such
currency as lawful currency of such nation and the Administrative Agent or the
Required Lenders shall so request in a notice delivered to the Borrowers, then
any amount payable hereunder by any party hereto in such Optional Currency shall
instead by payable in the Euro and the amount so payable shall be determined by
translating the amount payable in such Optional Currency to the Euro at the
exchange rate established by that nation for the purpose of implementing the
replacement of the relevant Optional Currency by the Euro (and the provisions
governing payments in Optional Currencies in this Agreement shall apply to such
payment in the Euro as if such payment in the Euro were a payment in an Optional
Currency). Prior to the occurrence of the event or events described in
clause (i) or (ii) of the preceding sentence, each amount payable hereunder in
any Optional Currency will, except as otherwise provided herein, continue to be
payable only in that currency.
2.9.4.2 Additional Compensation Under Certain Circumstances. The Borrowers
agree, at the request of any Lender, to compensate such Lender for any loss,
cost, expense or reduction in return that such Lender shall reasonably determine
shall be incurred or sustained by such Lender as a result of the replacement of
any Optional Currency by the Euro and that would not have been incurred or
sustained but for the transactions provided for herein. A certificate of any
Lender setting forth such Lender's determination of the amount or amounts
necessary to compensate such Lender shall be delivered to the Borrowers and
shall be conclusive absent manifest error so long as such determination is made
on a reasonable basis. The Borrowers shall pay such Lender the amount shown as
due on any such certificate within ten (10) days after receipt thereof.
2.9.5 Requests for Additional Optional Currencies. The Borrowers may deliver to
the Administrative Agent a written request that Revolving Credit Loans hereunder
also be permitted to be made in any other lawful currency (other than Dollars),
in addition to the currencies specified in the definition of "Optional Currency"
herein, provided that such currency must be freely traded in the offshore
interbank foreign exchange markets, freely transferable, freely convertible into
Dollars and available to the Lenders in the Relevant Interbank Market. The
Administrative Agent will promptly notify the Lenders of any such request
promptly after the Administrative Agent receives such request.
- 54 -



--------------------------------------------------------------------------------



The Administrative Agent will promptly notify the Borrowers of the acceptance or
rejection by the Administrative Agent and each of the Lenders of the Borrowers'
request. The requested currency shall be approved as an Optional Currency
hereunder only if the Administrative Agent and all of the Lenders approve of the
Borrowers' request.
2.10 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
(i) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.3 [Commitment Fees];
(ii) the Commitment and outstanding Loans of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 12.1 [Modifications, Amendments or Waivers]);
provided, that this clause (ii) shall not apply to the vote of a Defaulting
Lender in the case of an amendment, waiver or other modification requiring the
consent of such Lender or each Lender directly affected thereby;
(iii) if any Swing Loans are outstanding or any Letter of Credit Obligations
exist at the time such Lender becomes a Defaulting Lender, then:
(a) all or any part of the outstanding Swing Loans and Letter of Credit
Obligations of such Defaulting Lender shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Ratable Shares but
only to the extent that (x) the Revolving Facility Usage does not exceed the
total of all non-Defaulting Lenders' Revolving Credit Commitments, and (y) no
Potential Default or Event of Default has occurred and is continuing at such
time;
(b) if the reallocation described in clause (a) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such outstanding Swing
Loans, and (y) second, cash collateralize for the benefit of the Issuing Lender
the Borrowers' obligations corresponding to such Defaulting Lender's Letter of
Credit Obligations (after giving effect to any partial reallocation pursuant to
clause (a) above) in a deposit account held at the Administrative Agent for so
long as such Letter of Credit Obligations are outstanding;
(c) if the Borrowers cash collateralizes any portion of such Defaulting Lender's
Letter of Credit Obligations pursuant to clause (b) above, the Borrowers shall
not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.8.2 [Letter of Credit Fees] with respect to such Defaulting Lender's
Letter of Credit Obligations during the period such Defaulting Lender's Letter
of Credit Obligations are cash collateralized;
(d) if the Letter of Credit Obligations of the non-Defaulting Lenders are
reallocated pursuant to clause (a) above, then the fees payable to the Lenders
pursuant to Section 2.8.2 [Letter of Credit Fees] shall be adjusted in
accordance with such non-Defaulting Lenders' Ratable Share; and
- 55 -



--------------------------------------------------------------------------------



(e) if all or any portion of such Defaulting Lender's Letter of Credit
Obligations are neither reallocated nor cash collateralized pursuant to
clause (a) or (b) above, then, without prejudice to any rights or remedies of
the Issuing Lender or any other Lender hereunder, all Letter of Credit Fees
payable under Section 2.8.2 [Letter of Credit Fees] with respect to such
Defaulting Lender's Letter of Credit Obligations shall be payable to the Issuing
Lender (and not to such Defaulting Lender) until and to the extent that such
Letter of Credit Obligations are reallocated and/or cash collateralized; and
(iv) so long as such Lender is a Defaulting Lender, PNC shall not be required to
fund any Swing Loans and the Issuing Lender shall not be required to issue,
amend or increase any Letter of Credit, unless (a) with respect to Letters of
Credit, such Issuing Lender is satisfied that the related exposure and the
Defaulting Lender's then outstanding Letter of Credit Obligations will be 100%
covered by the Revolving Credit Commitments of the non-Defaulting Lenders and/or
cash collateral will be provided by the Borrowers in accordance with
Section 2.10(iii), and (b) with respect to Swing Loans, the amount of requested
Swing Loans when allocated to non-Defaulting Lenders plus outstanding Swing
Loans will be 100% covered by the Revolving Credit Commitments of the
non-Defaulting Lenders. Participating interests in any newly made Swing Loan or
any newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.10(iii)(a) (and
such Defaulting Lender shall not participate therein).
If (i) a Bankruptcy Event with respect to a parent company of any Lender shall
occur following the date hereof and for so long as such event shall continue, or
(ii) PNC or the Issuing Lender has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, PNC shall not be required to fund
any Swing Loan and the Issuing Lender shall not be required to issue, amend or
increase any Letter of Credit, unless PNC or the Issuing Lender, as the case may
be, shall have entered into arrangements with the Borrowers or such Lender,
satisfactory to PNC or the Issuing Lender, as the case may be, to defease any
risk to it in respect of such Lender hereunder.
In the event that the Administrative Agent, the Borrowers, PNC and the Issuing
Lender agree in writing that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the
Administrative Agent will so notify the parties hereto, and the Ratable Share of
the Swing Loans and Letter of Credit Obligations of the Lenders shall be
readjusted to reflect the inclusion of such Lender's Commitment, and on such
date such Lender shall purchase at par such of the Loans of the other Lenders
(other than Swing Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Ratable Share.
2.11 Provisions Applicable to All Loans.
2.11.1 Notes. The obligation of the Borrowers to repay the aggregate unpaid
principal amount of the Revolving Credit Loans made to them by each Lender and
Swing Loans made to them by PNC, together with interest thereon, shall be
evidenced by a revolving credit Note or Swing Loan Note, as applicable, dated as
of the Closing Date (or, if later, the date such Lender becomes a Lender
hereunder in accordance with this Agreement or the Commitment of any Lender is
increased), payable to the order of such Lender in a face amount equal to such
Lender's Revolving Credit Commitment and payable to the order of PNC in the face
amount equal to the Swing Loan Commitment. Upon request to
- 56 -



--------------------------------------------------------------------------------



the Administrative Agent made prior to the Closing Date (or, if later, the date
such Lender becomes a Lender hereunder in accordance with this Agreement or the
Commitment of any Lender is increased), any Lender may elect to evidence the
aggregate unpaid principal amount of all Revolving Credit Loans made by it, and
PNC may elect to evidence the aggregate unpaid principal amount of all Swing
Loans made by it, through the maintenance in the ordinary course of business of
accounts or records, which accounts or records shall be available to the
Administrative Agent to review promptly upon request, in lieu of receipt of
original Notes. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent with respect to such matters, the accounts and records of the
Administrative Agent shall control absent manifest error.
2.11.2 Joint and Several Obligations. Subject to any limitations expressly set
forth in Section 12.14 [Foreign Loan Parties] with respect to Foreign Borrowers,
all Obligations of the Borrowers are joint and several and on a solidarity
basis.
3. RESERVED


4. INTEREST RATES
4.1 Interest Rate Options.The Borrowers shall pay interest in respect of the
outstanding unpaid principal amount of the Loans as selected by them from the
Base Rate Option or Euro-Rate Option set forth below applicable to the Loans, it
being understood that, subject to the provisions of this Agreement, all
Revolving Credit Loans made as part of the same Borrowing Tranche shall be made
to the same Borrower and shall consist of the same Interest Rate Option, and the
same Interest Period shall apply to such Loans that are part of the same
Borrowing Tranche; provided that the Borrowers may select different Interest
Rate Options and different Interest Periods to apply simultaneously to the Loans
comprising different Borrowing Tranches and may convert to or renew one or more
Interest Rate Options with respect to all or any portion of the Loans comprising
any Borrowing Tranche; provided further that there shall not be at any one time
outstanding more than ten (10) Borrowing Tranches in the aggregate among all of
the Loans and provided further that if an Event of Default or Potential Default
exists and is continuing, the Borrowers may not request, convert to, or renew
the Euro-Rate Option for any Loans and the Required Lenders may demand that all
existing Borrowing Tranches bearing interest under the Euro-Rate Option shall be
converted immediately to the Base Rate Option, subject to the obligation of the
Borrowers to pay any indemnity under Section 5.10 [Indemnity] in connection with
such conversion. If at any time the designated rate applicable to any Loan made
by any Lender exceeds such Lender's highest lawful rate, the rate of interest on
such Lender's Loan shall be limited to such Lender's highest lawful rate.
Interest on the principal amount of each Loan made in an Optional Currency shall
be paid by the Borrowers in such Optional Currency.
4.1.1 Revolving Credit Interest Rate Options; Swing Line Interest Rate. Subject
to Section 4.3 [Interest After Default], the Borrowers shall have the right to
select from the following Interest Rate Options applicable to the Revolving
Credit Loans, provided that any Loan made in an Optional Currency shall bear
interest at the Euro-Rate:
- 57 -



--------------------------------------------------------------------------------



(i) Revolving Credit Base Rate Option: A fluctuating rate per annum (computed on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed) equal to the Base Rate plus the Applicable Margin, such interest rate
to change automatically from time to time effective as of the effective date of
each change in the Base Rate; or
(ii) Revolving Credit Euro-Rate Option: A rate per annum (computed on the basis
of a year of 360 days (and 365 or 366 days, as the case may be, for Canadian
Dollar Loans) and actual days elapsed) equal to the Euro-Rate plus the
Applicable Margin; provided, however, in the case of interest in respect of
Loans denominated in Optional Currencies as to which market practice differs
from the foregoing (including, without limitation, Canadian Dollars), interest
shall be computed in accordance with market practice for such Optional Currency.
4.1.2 Swing Loan Interest Rate Options. Subject to Section 4.3 [Interest After
Default], Swing Loans shall bear interest (A) under the Base Rate Option
applicable to Revolving Credit Loans or (B) at such other interest rates as the
Administrative Agent and the Borrowers may agree to from time to time.
4.1.3 Rate Quotations. The Borrowers may call the Administrative Agent on or
before the date on which a Loan Request is to be delivered to receive an
indication of the rates then in effect, but it is acknowledged that such
projection shall not be binding on the Administrative Agent or the Lenders nor
affect the rate of interest which thereafter is actually in effect when the
election is made.
4.1.4 Reserved.
4.2 Interest Periods. At any time when the Borrowers shall select, convert to or
renew a Euro-Rate Option, the Borrowers shall notify the Administrative Agent
thereof (i) at least three (3) Business Days prior to the effective date of such
Euro-Rate Option with respect to a Loan denominated in Dollars and (ii) at least
four (4) Business Days prior to the effective date of such Euro-Rate Option with
respect to an Optional Currency Loan, by delivering a Loan Request. The notice
shall specify an Interest Period during which such Interest Rate Option shall
apply. Notwithstanding the preceding sentence, the following provisions shall
apply to any selection of, renewal of, or conversion to a Euro-Rate Option:
4.2.1 Amount of Borrowing Tranche. Each Borrowing Tranche of Loans under the
Euro-Rate Option shall be in integral multiples of $250,000 and not less than
$1,000,000; and
4.2.2 Renewals. In the case of the renewal of a Euro-Rate Option at the end of
an Interest Period, the first day of the new Interest Period shall be the last
day of the preceding Interest Period, without duplication in payment of interest
for such day.
4.3 Interest After Default. To the extent permitted by Law, upon the occurrence
of an Event of Default and until such time such Event of Default shall have been
cured or waived, and at the discretion of the Administrative Agent or upon
written demand (or as directed by the Required Lenders in their discretion)
effective following notice to the Borrowers:
- 58 -



--------------------------------------------------------------------------------



4.3.1 Letter of Credit Fees, Interest Rate. The Letter of Credit Fees and the
rate of interest for each Loan otherwise applicable pursuant to Section 2.8.2
[Letter of Credit Fees] or Section 4.1 [Interest Rate Options], respectively,
shall be increased by 2.0% per annum;
4.3.2 Other Obligations. Each other Obligation hereunder if not paid when due
shall bear interest at a rate per annum equal to the sum of the rate of interest
applicable under the Revolving Credit Base Rate Option plus an additional 2.0%
per annum from the time such Obligation becomes due and payable and until it is
paid in full; and
4.3.3 Acknowledgment. The Borrowers acknowledge that the increase in rates
referred to in this Section 4.3 reflects, among other things, the fact that such
Loans or other amounts have become a substantially greater risk given their
default status and that the Lenders are entitled to additional compensation for
such risk; and all such interest shall be payable by Borrowers upon demand by
Administrative Agent.
4.4. Euro-Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available.
4.4.1 Unascertainable. If on any date on which a Euro-Rate would otherwise be
determined, the Administrative Agent shall have determined that:
(i) adequate and reasonable means do not exist for ascertaining such Euro-Rate,
or
(ii) a contingency has occurred which materially and adversely affects the
Relevant Interbank Market relating to the Euro-Rate, the Administrative Agent
shall have the rights specified in Section 4.4.3 [Administrative Agent's and
Lender's Rights].
4.4.2 Illegality; Increased Costs; Deposits Not Available. If at any time any
Lender shall have determined that:
(i) the making, maintenance or funding of any Loan to which a Euro-Rate Option
applies has been made impracticable or unlawful by compliance by such Lender in
good faith with any Law or any interpretation or application thereof by any
Official Body or with any request or directive of any such Official Body
(whether or not having the force of Law), or
(ii) such Euro-Rate Option will not adequately and fairly reflect the cost to
such Lender of the establishment or maintenance of any such Loan, or
(iii) after making all reasonable efforts, deposits of the relevant amount in
Dollars or in the Optional Currency (as applicable) for the relevant Interest
Period for a Loan, or to banks generally, to which a Euro-Rate Option applies,
respectively, are not available to such Lender with respect to such Loan, or to
banks generally, in the Relevant Interbank Market,
then the Administrative Agent shall have the rights specified in Section 4.4.3
[Administrative Agent's and Lender's Rights].
- 59 -



--------------------------------------------------------------------------------



4.4.3 Administrative Agent's and Lender's Rights. In the case of any event
specified in Section 4.4.1 [Unascertainable] above, the Administrative Agent
shall promptly so notify the Lenders and the Borrowers thereof, and in the case
of an event specified in Section 4.4.2 [Illegality; Increased Costs; Deposits
Not Available] above, such Lender shall promptly so notify the Administrative
Agent and endorse a certificate to such notice as to the specific circumstances
of such notice, and the Administrative Agent shall promptly send copies of such
notice and certificate to the other Lenders and the Borrowers. Upon such date as
shall be specified in such notice (which shall not be earlier than the date such
notice is given), the obligation of (A) the Lenders, in the case of such notice
given by the Administrative Agent, or (B) such Lender, in the case of such
notice given by such Lender, to allow the Borrowers to select, convert to or
renew a Euro-Rate Option or select an Optional Currency (as applicable) shall be
suspended until the Administrative Agent shall have later notified the
Borrowers, or such Lender shall have later notified the Administrative Agent, of
the Administrative Agent's or such Lender's, as the case may be, determination
that the circumstances giving rise to such previous determination no longer
exist. If at any time the Administrative Agent makes a determination under
Section 4.4.1 [Unascertainable] and the Borrowers have previously notified the
Administrative Agent of their selection of, conversion to or renewal of a
Euro-Rate Option and such Interest Rate Option has not yet gone into effect,
such notification shall be deemed to provide for selection of, conversion to or
renewal of the Base Rate Option otherwise available with respect to such Loans.
If any Lender notifies the Administrative Agent of a determination under
Section 4.4.2 [Illegality; Increased Costs; Deposits Not Available], the
Borrowers shall, subject to the Borrowers' indemnification Obligations under
Section 5.10 [Indemnity], as to any Loan of the Lender to which a Euro-Rate
Option applies, on the date specified in such notice either (i) as applicable,
convert such Loan to the Base Rate Option otherwise available with respect to
such Loan or select a different Optional Currency or Dollars, or (ii) prepay
such Loan in accordance with Section 5.6 [Voluntary Prepayments]. Absent due
notice from the Borrowers of conversion or prepayment, such Loan shall
automatically be converted to the Base Rate Option otherwise available with
respect to such Loan upon such specified date.
4.5 Selection of Interest Rate Options. If the Borrowers fail to select a new
Interest Period to apply to any Borrowing Tranche of Loans under the Euro-Rate
Option at the expiration of an existing Interest Period applicable to such
Borrowing Tranche in accordance with the provisions of Section 4.2 [Interest
Periods], the Borrowers shall be deemed to have converted such Borrowing Tranche
to the Revolving Credit Base Rate Option, commencing upon the last day of the
existing Interest Period.
4.6 Interest Act (Canada) Disclosure. For the purposes of the Interest Act
(Canada) and disclosure thereunder, whenever any interest or any fee to be paid
hereunder or in connection herewith is to be calculated on the basis of a
360-day year or any other period less than a full year, the yearly rate of
interest to which the rate used in such calculation is equivalent is the rate so
used multiplied by the actual number of days in the calendar year in which the
same is to be ascertained and divided by 360 or the number of days in such other
period, as applicable. The rates of interest under this Agreement are nominal
rates, and not effective rates or yields. The principle of deemed reinvestment
of interest does not apply to any interest calculation under this Agreement.
- 60 -



--------------------------------------------------------------------------------



4.7 Canadian Usury Provision. If any provision of this Agreement would oblige a
Canadian Borrower to make any payment of interest or other amount payable to any
Lender in an amount or calculated at a rate which would be prohibited by law or
would result in a receipt by that Lender of "interest" at a "criminal rate" (as
such terms are construed under the Criminal Code (Canada)), then,
notwithstanding such provision, such amount or rate shall be deemed to have been
adjusted with retroactive effect to the maximum amount or rate of interest, as
the case may be, as would not be so prohibited by applicable law or so result in
a receipt by that Lender of "interest" at a "criminal rate", such adjustment to
be effected, to the extent necessary (but only to the extent necessary), as
follows:
(i) first, by reducing the amount or rate of interest; and
(ii) thereafter, by reducing any fees, commissions, costs, expenses, premiums
and other amounts required to be paid which would constitute interest for
purposes of Section 347 of the Criminal Code (Canada).
4.8 Successor Euro-Rate Index. If the Administrative Agent determines (which
determination shall be final and conclusive, absent manifest error) that either
(a) (i) the circumstances set forth in Section 4.4 [Euro-Rate Unascertainable,
Etc.] have arisen and are unlikely to be temporary, or (ii) the circumstances
set forth in Section 4.4 have not arisen but the applicable supervisor or
administrator (if any) of any Euro-Rate or an Official Body having jurisdiction
over the Administrative Agent has made a public statement identifying the
specific date after which such Euro-Rate shall no longer be used for determining
interest rates for loans (either such date, a "Euro-Rate Termination Date"), or
(b) a rate other than the Euro Rate has become a widely recognized benchmark
rate for newly originated loans in the Relevant Interbank Market, then the
Administrative Agent may (in consultation with the Borrower Agent) choose a
replacement index for the Euro-Rate and make adjustments to applicable margins
and related amendments to this Agreement as referred to below such that, to the
extent practicable, the all-in interest rate based on the replacement index will
be substantially equivalent to the all-in Euro-Rate-based interest rate in
effect prior to its replacement.
(ii) The Administrative Agent and the Loan Parties shall enter into an amendment
to this Agreement to reflect, as determined in accordance with the preceding
clause (i) of this Section, the replacement index, the adjusted margins and such
other related amendments as may be appropriate, in the discretion of the
Administrative Agent (in consultation with the Borrower Agent), for the
implementation and administration of the replacement index-based rate.
Notwithstanding anything to the contrary in this Agreement or the other Loan
Documents (including, without limitation, Section 11.1 [Modifications,
Amendments or Waivers], such amendment shall become effective without any
further action or consent of any other party to this Agreement at 5:00 p.m. on
the tenth (10th) Business Day after the date a draft of the amendment is
provided to the Lenders, unless the Administrative Agent receives, on or before
such tenth (10th) Business Day, a written notice from the Required Lenders
stating that such Lenders object to such amendment.
(iii) Selection of the replacement index, adjustments to the applicable margins,
and amendments to this Agreement (i) will be determined with due consideration
to the then-current market
- 61 -



--------------------------------------------------------------------------------



practices for determining and implementing a rate of interest for newly
originated loans and loans converted from a Euro-Rate-based rate to a
replacement index-based rate, and (ii) may also reflect adjustments to account
for (x) the effects of the transition from such Euro-Rate to the replacement
index and (y) yield- or risk-based differences between such Euro-Rate and the
replacement index.
(iv) Until an amendment reflecting a new replacement index in accordance with
this Section 4.8 is effective, each advance, conversion and renewal of a Loan
under the Euro-Rate Option will continue to bear interest with reference to the
Euro-Rate; provided however, that if the Administrative Agent determines (which
determination shall be final and conclusive, absent manifest error) that a
Euro-Rate Termination Date has occurred, then following the Euro-Rate
Termination Date, all Loans as to which the Euro-Rate Option would otherwise
apply shall automatically be converted to (x) if such Loan is in Dollars, the
Base Rate Option and (y) if such Loan is an Optional Currency to which such
Euro-Rate Termination Date applies, a Loan in Dollars under the Base Rate
Option, in each case, until such time as an amendment reflecting a replacement
index and related matters as described above is implemented.
(v) Notwithstanding anything to the contrary contained herein, if at any time
the replacement index is less than one hundred basis points (1.00%), at such
times, such index shall be deemed to be one hundred basis points (1.00%) for
purposes of this Agreement.
5. PAYMENTS
5.1 Payments. All payments and prepayments to be made in respect of principal,
interest, Commitment Fees, Letter of Credit Fees, Administrative Agent's Fee or
other fees or amounts due from the Borrowers hereunder shall be payable prior to
1:00 p.m. on the date when due without presentment, demand, protest or notice of
any kind, all of which are hereby expressly waived by the Borrowers, and without
set-off, counterclaim or other deduction of any nature, and an action therefor
shall immediately accrue. Such payments shall be made to the Administrative
Agent at the Principal Office for the account of PNC with respect to the Swing
Loans and for the ratable accounts of the Lenders with respect to the Revolving
Credit Loans in Dollars (unless otherwise provided herein) and in immediately
available funds, and the Administrative Agent shall promptly distribute such
amounts to the Lenders in immediately available funds; provided that in the
event payments are received by 1:00 p.m. by the Administrative Agent with
respect to the Loans and such payments are not distributed to the Lenders on the
same day received by the Administrative Agent, the Administrative Agent shall
pay the Lenders the Federal Funds Effective Rate in the case of Loans or other
amounts due in Dollars, or the Overnight Rate in the case of Loans or other
amounts due in an Optional Currency, with respect to the amount of such payments
for each day held by the Administrative Agent and not distributed to the
Lenders. The Administrative Agent's and each Lender's statement of account,
ledger or other relevant record shall, in the absence of manifest error, be
conclusive as the statement of the amount of principal of and interest on the
Loans and other amounts owing under this Agreement and shall be deemed an
"account stated". All payments of principal and interest made in respect of the
Loans must be repaid in the same currency (whether Dollars or the applicable
Optional Currency) in which such Loan was made and all Unpaid Drawings with
respect to each Letter of Credit shall be made
- 62 -



--------------------------------------------------------------------------------



in the same currency (whether Dollars or the applicable Optional Currency) in
which such Letter of Credit was issued. The Administrative Agent may (but shall
not be obligated to) debit the amount of any such payment which is not made by
such time to any ordinary deposit account of the applicable Borrower with the
Administrative Agent.


5.2 Pro Rata Treatment of Lenders. Each borrowing of Revolving Credit Loans
shall be allocated to each Lender according to its Ratable Share, and each
selection of, conversion to or renewal of any Interest Rate Option and each
payment or prepayment by the Borrowers with respect to principal, interest,
Commitment Fees and Letter of Credit Fees, or other fees (except for the
Administrative Agent's Fee and the Issuing Lender's fronting fee) or amounts due
from the Borrowers hereunder to the Lenders with respect to the Commitments and
Loans, shall (except as otherwise may be provided with respect to a Defaulting
Lender and except as provided in Section 4.4.3 [Administrative Agent's and
Lender's Rights] in the case of an event specified in Section 4.4 [Euro-Rate
Unascertainable; Etc.], 5.6.2 [Replacement of a Lender] or 5,8 [Increased
Costs]) be payable ratably among the Lenders entitled to such payment in
accordance with the amount of principal, interest, Commitment Fees, Letter of
Credit Fees, and other fees or amounts then due or payable to such Lenders as
set forth in this Agreement. Notwithstanding any of the foregoing, each
borrowing or payment or prepayment by the Borrowers of principal, interest, fees
or other amounts due from the Borrowers solely with respect to Swing Loans shall
be made by or to the Swing Loan Lender according to Section 2.5.5 [Borrowings to
Repay Swing Loans].
5.3 Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of setoff, counterclaim or banker's lien, by receipt of voluntary payment, by
realization upon security, or by any other non-pro rata source, obtain payment
in respect of any principal of or interest on any of its Loans or other
obligations hereunder resulting in such Lender's receiving payment of a
proportion of the aggregate amount of its Loans and accrued interest thereon or
other such obligations greater than the pro-rata share of the amount such Lender
is entitled thereto, then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans and such other obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, together with
interest or other amounts, if any, required by Law (including court order) to be
paid by the Lender or the holder making such purchase; and
(ii) the provisions of this Section 5.3 shall not be construed to apply to
(x) any payment made by the Loan Parties pursuant to and in accordance with the
express terms of the Loan Documents or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a
- 63 -



--------------------------------------------------------------------------------



participation in any of its Loans or Participation Advances to any assignee or
participant, other than to the Borrowers or any Subsidiary thereof (as to which
the provisions of this Section 5.3 shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.
5.4 Presumptions by Administrative Agent. Unless the Administrative Agent shall
have received notice from the Borrowers prior to the date on which any payment
is due to the Administrative Agent for the account of the Lenders or the Issuing
Lender hereunder that the Borrowers will not make such payment, the
Administrative Agent may assume that the Borrowers have made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Lender, as the case may be, the amount
due. In such event, if the Borrowers have not in fact made such payment, then
each of the Lenders or the Issuing Lender, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the Issuing Lender, with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate (or, for payments in an Optional Currency, the
Overnight Rate) and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
5.5 Interest Payment Dates. Interest on Loans to which the Base Rate Option
applies shall be due and payable in arrears on each Payment Date. Interest on
Loans to which the Euro-Rate Option applies shall be due and payable on the last
day of each Interest Period for those Loans and, if such Interest Period is
longer than three (3) Months, also on the 90th day of such Interest Period.
Interest on mandatory prepayments of principal under Section 5.7 [Mandatory
Prepayments] shall be due on the date such mandatory prepayment is due. Interest
on the principal amount of each Loan or other monetary Obligation shall be due
and payable on demand after such principal amount or other monetary Obligation
becomes due and payable (whether on the stated Expiration Date or Maturity Date,
as applicable, upon acceleration or otherwise).
5.6 Voluntary Prepayments.
5.6.1 Right to Prepay. Each Borrower shall have the right at its option from
time to time to prepay the Loans in whole or part without premium or penalty
(except as provided in Section 5.6.2 [Replacement of a Lender] below, in Section
5.8 [Increased Costs] and Section 5.10 [Indemnity]). Whenever any Borrower
desires to prepay any part of the Loans, such Borrower shall provide a
prepayment notice to the Administrative Agent by 1:00 p.m. at least one (1)
Business Day prior to the date of prepayment of the Revolving Credit Loans
denominated in Dollars, and at least four (4) Business Days prior to the date of
prepayment of any Loans denominated in an Optional Currency, or no later than
1:00 p.m. on the date of prepayment of Swing Loans, setting forth the following
information:
- 64 -



--------------------------------------------------------------------------------



(w) the date, which shall be a Business Day, on which the proposed prepayment is
to be made;
(x) a statement indicating the application of the prepayment between the
Revolving Credit Loans and Swing Loans;
(y) a statement indicating the application of the prepayment between Loans to
which the Base Rate Option applies and Loans to which the Euro-Rate Option
applies; and
(z) the total principal amount of such prepayment, which shall not be less than
the lesser of (i) the Revolving Facility Usage or (ii) $100,000 for any Swing
Loan, $1,000,000 for any Optional Currency Loan or $1,000,000 for any Revolving
Credit Loan.
All prepayment notices shall be irrevocable. The principal amount of the Loans
for which a prepayment notice is given, together with interest on such principal
amount except with respect to Loans to which the Base Rate Option applies, shall
be due and payable on the date specified in such prepayment notice as the date
on which the proposed prepayment is to be made. Except as provided in Section
4.4.3 [Administrative Agent's and Lender's Rights], if the Borrowers prepay a
Loan but fails to specify the applicable Borrowing Tranche which the Borrowers
are prepaying, the prepayment shall be applied (i) first to Revolving Credit
Loans; and (ii) after giving effect to the allocations in clause (i) above and
in the preceding sentence, first to Revolving Credit Loans to which the Base
Rate Option applies, then to Revolving Credit Loans to which the Euro-Rate
Option applies which are not in Optional Currencies, then to Revolving Credit
Loans denominated in Optional Currencies, and then to Swing Loans which the Base
Rate Option applies. Any prepayment hereunder shall be subject to the Borrowers'
Obligation to indemnify the Lenders under Section 5.10 [Indemnity]. Prepayments
shall be made in the currency in which such Loan was made, unless otherwise
directed by the Administrative Agent.
5.6.2 Replacement of a Lender. In the event any Lender (i) gives notice under
Section 4.4 [Euro-Rate Unascertainable, Etc.], (ii) requests compensation under
Section 5.8 [Increased Costs], or requires the Borrowers to pay any additional
amount to any Lender or any Official Body for the account of any Lender pursuant
to Section 5.9 [Taxes], (iii) is a Defaulting Lender, (iv) becomes subject to
the control of an Official Body (other than normal and customary supervision),
or (v) is a Non-Consenting Lender referred to in Section 12.1 [Modifications,
Amendments or Waivers], then in any such event the Borrowers may, at their sole
expense, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 12.8
[Successors and Assigns]), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:
(i) the Borrowers shall have paid to the Administrative Agent the assignment fee
specified in Section 12.8 [Successors and Assigns];
- 65 -



--------------------------------------------------------------------------------



(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and Participation Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 5.10 [Indemnity])
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrowers (in the case of all other amounts);
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 5.8 [Increased Costs] or payments required to be made pursuant to
Section 5.9 [Taxes], such assignment will result in a reduction in such
compensation or payments thereafter; and
(iv) such assignment does not conflict with applicable Law.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.
5.6.3 Designation of a Different Lending Office. If any Lender requests
compensation under Section 5.8 [Increased Costs], or the Borrower is or will be
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Official Body for the account of any Lender pursuant to Section 5.9 [Taxes],
then such Lender shall (at the request of the Borrowers) use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the reasonable judgment of such Lender,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 5.8 [Increased Costs] or Section 5.9 [Taxes], as the case
may be, in the future, and (ii) would not subject such Lender to any material
unreimbursed cost or expense and would not otherwise be materially
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
5.7 Mandatory Prepayments.
5.7.1 Revolving Facility Usage exceeds Revolving Credit Commitments. If on any
date (after giving effect to any other payments on such date) (A) the aggregate
Dollar Equivalent amount of Revolving Facility Usage exceeds the aggregate
Revolving Credit Commitments, (B) the Dollar Equivalent amount of Revolving
Credit Loans from a Lender exceeds such Lender's Revolving Credit Commitment
minus such Lender's Ratable Share of the Dollar Equivalent amount of Letter of
Credit Obligations, or (C) the Swing Loans outstanding exceed the Swing Loan
Commitment; then, in the case of each of the foregoing, the applicable Borrower
or the Company shall prepay on such date the principal amount of the Revolving
Credit Loans and, after such Revolving Credit Loans have been paid in full, any
Unpaid Drawings, in an aggregate amount at least equal to such excess and
conforming in the case of partial prepayments of Revolving Credit Loans to the
requirements as to the amounts of partial prepayments of Loans that are
contained in Section 5.6 [Voluntary Prepayments]; provided, however, that if
such excess results solely from fluctuations in the exchange rates related to
any Optional Currencies applicable to any of the Loans or Unpaid Drawings, then
neither the applicable Borrower nor
- 66 -



--------------------------------------------------------------------------------



the Company shall be obligated to make a prepayment pursuant to this Section
5.7.3 [Revolving Facility Usage exceeds Revolving Credit Commitments] unless
and/or until (1) the aggregate Dollar Equivalent amount of Revolving Facility
Usage exceeds 100% of the aggregate of the Revolving Credit Commitments, or
(2) the Dollar Equivalent amount of Revolving Credit Loans from a Lender exceeds
100% of such Lender's Revolving Credit Commitment minus such Lender's Ratable
Share of the Dollar Equivalent amount of Letter of Credit Obligations.
5.7.2 Application Among Interest Rate Options. All prepayments required pursuant
to this Section 5.7 shall first be applied among the Interest Rate Options to
the principal amount of the Loans subject to the Base Rate Option, then to Loans
denominated in Dollars and subject to a Euro-Rate Option, then to Loans in
Optional Currencies subject to the Euro-Rate Option, and the Borrowers will be
subject to the indemnity obligations set forth in Section 5.8 [Increased Costs]
and Section 5.9 [Taxes]. In accordance with Section 5.10 [Indemnity], each
Borrower shall indemnify the Lenders for any loss or expense, including loss of
margin, incurred with respect to any such prepayments applied against Loans
subject to a Euro-Rate Option on any day other than the last day of the
applicable Interest Period.
5.7.3 Cash Collateralization. If on any date the Dollar Equivalent of Letter of
Credit Obligations exceeds the Letter of Credit Sublimit, then the Borrowers
shall pay to the Administrative Agent an amount in cash equal to such excess and
the Administrative Agent shall hold such payment as security for the
Reimbursement Obligations of the Borrowers hereunder in respect of Letters of
Credit; provided, however, that if such excess results solely from fluctuations
in the exchange rates related to any Optional Currencies applicable to any of
the Letter of Credit Obligations, then the Borrowers shall not be obligated to
make a cash payment to the Administrative Agent pursuant to this Section 5.7.3
unless and/or until such Letter of Credit Obligations equal or exceed 100% of
the Letter of Credit Sublimit. At such time as the Letter of Credit Obligations
no longer are equal to or in excess of 100% of the Letter of Credit Sublimit,
the Administrative Agent shall release the cash collateral payment to the
Borrowers.
5.7.4 Application of Prepayments. All prepayments pursuant to Section 5.7.1
[Revolving Facility Usage exceeds Revolving Credit Commitments] shall be applied
to reduce the Revolving Credit Loans (without a permanent corresponding
Revolving Credit Commitment reduction unless otherwise provided in this
Agreement).
5.7.5 No Deemed Cure. The payment of any mandatory prepayment as required by
this Section 5.7 shall not be deemed to cure any Event of Default caused under
another provision of this Agreement by the same occurrence which gave rise to
the mandatory prepayment obligation under this Section.
5.7.6 Additional Mandatory Prepayments. In addition to any other mandatory
prepayments required pursuant to this Section 5.7, the applicable Borrower or
the Company shall make mandatory prepayments of principal as follows:


(i) If the Borrower or any of its Subsidiaries receives Net Cash Proceeds from
any sale of assets authorized under clauses (iv) and (vi) of Section 8.2.7
[Disposition of Assets or Subsidiaries], within thirty (30) Business Days of
receipt of  Net Cash Proceeds from
- 67 -



--------------------------------------------------------------------------------



such sale or the aggregate Net Cash Proceeds of all such sales in any fiscal
year exceeding Five Million and 00/100 Dollars ($5,000,000.00), the Borrowers
shall make a mandatory prepayment of principal on the Loans to be applied in
accordance with Section 5.7.2 [Application Among Interest Rate Options] equal to
100% of such Net Cash Proceeds of such sale(s) together with accrued interest on
such principal amount.  The foregoing shall not be deemed to be implied consent
to any such sale of assets otherwise prohibited by the terms and conditions
hereof;


(ii) If the Borrower or any of its Subsidiaries receives proceeds from any
issuance of equity securities of the Loan Parties, within five (5) Business Days
of receipt of Net Cash Proceeds from such equity issuance, the Borrowers shall
make a mandatory prepayment of principal on the Loans to be applied in
accordance with Section 5.7.2 [Application Among Interest Rate Options] equal to
50% of the Net Cash Proceeds of such equity issuance together with accrued
interest on such principal amount; and


(iii) If the Borrower or any of its Subsidiaries receives Net Cash Proceeds from
a Recovery Event, within thirty (30) Business Days after receipt of such Net
Cash Proceeds exceeding $5,000,000 in any fiscal year, the Borrowers shall make
a mandatory prepayment of principal on the Loans to be applied in accordance
with Section 5.7.2 [Application Among Interest Rate Options] equal to 100% of
such Net Cash Proceeds exceeding $5,000,000 together with accrued interest on
such principal amount.
5.8 Increased Costs.
5.8.1 Increased Costs Generally. If any Change in Law shall:
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Euro-Rate) or the Issuing
Lender;
(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (ii) through (iv) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii) impose on any Lender, the Issuing Lender or the Relevant Interbank Market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or any Loan under the Euro-Rate Option made by such Lender or any Letter of
Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender or any other Recipient of making, converting to, continuing or
maintaining any Loan under the Euro-Rate Option (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
Issuing Lender or such other Recipient of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or the Issuing Lender or other
Recipient hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender or the Issuing
- 68 -



--------------------------------------------------------------------------------



Lender or other Recipient, the Borrowers will pay to such Lender or the Issuing
Lender or other Recipient, as the case may be, such additional amount or amounts
as will compensate such Lender or the Issuing Lender, as the case may be, for
such additional costs incurred or reduction suffered.
5.8.2 Capital Requirements. If any Lender or the Issuing Lender determines that
any Change in Law affecting such Lender or the Issuing Lender or any lending
office of such Lender or such Lender's or the Issuing Lender's holding company,
if any, regarding capital requirements has or would have the effect of reducing
the rate of return on such Lender's or the Issuing Lender's capital or on the
capital of such Lender's or the Issuing Lender's holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the Issuing Lender, to a level below that which such Lender
or the Issuing Lender or such Lender's or the Issuing Lender's holding company
could have achieved but for such Change in Law (taking into consideration such
Lender's or the Issuing Lender's policies and the policies of such Lender's or
the Issuing Lender's holding company with respect to capital adequacy), then
from time to time the Borrowers will pay to such Lender or the Issuing Lender,
as the case may be, such additional amount or amounts as will compensate such
Lender or the Issuing Lender or such Lender's or the Issuing Lender's holding
company for any such reduction suffered.
5.8.3 Certificates for Reimbursement; Repayment of Outstanding Loans; Borrowing
of New Loans. A certificate of a Lender or the Issuing Lender setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Lender or
its holding company, as the case may be, as specified in Sections 5.8.1
[Increased Costs Generally] or 5.8.2 [Capital Requirements] and setting forth in
reasonable detail the calculations necessary to determine such amount or
amounts, and delivered to the Borrowers shall be conclusive absent manifest
error. The Borrowers shall pay such Lender or the Issuing Lender, as the case
may be, the amount shown as due on any such certificate within ten (10) days
after receipt thereof.
5.8.4 Delay in Requests. Failure or delay on the part of any Lender or the
Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender's or the Issuing Lender's right to demand
such compensation, provided that the Borrowers shall not be required to
compensate a Lender or the Issuing Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than six (6) months prior
to the date that such Lender or the Issuing Lender, as the case may be, notifies
the Borrowers of the Change in Law giving rise to such increased costs or
reductions and of such Lender's or the Issuing Lender's intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six (6) month period
referred to above shall be extended to include the period of retroactive effect
thereof).
5.8.5 Additional Reserve Requirements. The Borrowers shall pay to each Lender
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including eurocurrency funds or
deposits, additional interest on the unpaid principal amount of each Loan under
the Euro-Rate Option equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive absent manifest error), and (ii) as long as
such Lender shall be required to comply with any
- 69 -



--------------------------------------------------------------------------------



reserve ratio requirement under Regulation D or under any similar, successor or
analogous requirement of the Board of Governors of the Federal Reserve System
(or any successor) or any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Commitments or the
funding of the Loans under the Euro-Rate Option, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive absent manifest error), which in each
case shall be due and payable on each date on which interest is payable on such
Loan; provided that in each case the Borrower Agent shall have received at least
ten days' prior notice (with a copy to the Administrative Agent) of such
additional interest or costs from such Lender. If a Lender fails to give notice
ten days prior to the relevant Payment Date, such additional interest or costs
shall be due and payable ten days from receipt of such notice.
5.9 Taxes.
5.9.1 Issuing Lender. For purposes of this Section 5.9, the term "Lender"
includes the Issuing Lender and the term "applicable Law" includes FATCA.
5.9.2 Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be without deduction
or withholding for any Taxes, except as required by applicable Law. If any
applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Official Body in accordance with
applicable Law and, if such Tax is an Indemnified Tax, then the sum payable by
the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 5.9
[Taxes]) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.
5.9.3 Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Official Body in accordance with applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
5.9.4 Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section 5.9
[Taxes]) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Official Body. A
certificate as to the amount of such payment or liability delivered to a
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
5.9.5 Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes
- 70 -



--------------------------------------------------------------------------------



attributable to such Lender (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of any of the Loan Parties to do so), (ii) any
Taxes attributable to such Lender's failure to comply with the provisions of
Section 12.8.4 [Participations] relating to the maintenance of a Participant
Register, and (iii) any Excluded Taxes attributable to such Lender, in each
case, that are payable or paid by the Administrative Agent in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Official Body. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 5.9.5 [Indemnification by the
Lenders].
5.9.6 Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to an Official Body pursuant to this Section 5.9 [Taxes], such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Official Body evidencing such payment, a copy
of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
5.9.7 Status of Lenders.
(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrowers and the Administrative Agent, at the time or times reasonably
requested by the Borrowers or the Administrative Agent, such properly completed
and executed documentation reasonably requested by the Borrowers or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrowers or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 5.9.7(ii)(A), 5.9.7(ii)(B) and 5.9.7(ii)(D) below) shall
not be required if in the Lender's reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii) Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Borrower,
(A) any Lender that is a U.S. Person shall deliver to the Borrowers and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
- 71 -



--------------------------------------------------------------------------------



(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), whichever of the following is applicable:
(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the "interest" article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the "business profits" or "other income"
article of such tax treaty;
(ii) executed originals of IRS Form W-8ECI;
(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 5.9.7(A) to the effect that such Foreign
Lender is not (A) a "bank" within the meaning of Section 881(c)(3)(A) of the
Code, (B) a "10 percent shareholder" of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a "controlled foreign corporation"
described in Section 881(c)(3)(C) of the Code (a "U.S. Tax Compliance
Certificate") and (y) executed originals of IRS Form W-8BEN or W-8BEN-E; or
(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit 5.9.7(B) or Exhibit 5.9.7(C), IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit 5.9.7(D) on behalf of each such direct and indirect partner;
(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrowers or the Administrative Agent
to determine the withholding or deduction required to be made; and
- 72 -



--------------------------------------------------------------------------------



(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowers and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender's obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), "FATCA" shall include any amendments
made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrowers and the Administrative
Agent in writing of its legal inability to do so.
5.9.8 Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5.9 [Taxes]
(including by the payment of additional amounts pursuant to this Section 5.9
[Taxes]), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made under this Section 5.9
[Taxes] with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Official Body with
respect to such refund). Such indemnifying party, upon the request of such
indemnified party incurred in connection with obtaining such refund, shall repay
to such indemnified party the amount paid over pursuant to this Section 5.9.8
(plus any penalties, interest or other charges imposed by the relevant Official
Body) in the event that such indemnified party is required to repay such refund
to such Official Body. Notwithstanding anything to the contrary in this
Section 5.9.8, in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this Section 5.9.8 the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
5.9.9 Survival. Each party's obligations under this Section 5.9 [Taxes] shall
survive the resignation of the Administrative Agent or any assignment of rights
by, or the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all Obligations.
5.9.10 Tax Gross Up and Indemnities for UK Borrowers. The foregoing provisions
in this Section 5.9 [Taxes] shall apply to all Loan Parties other than any UK
Borrower. The provisions of
- 73 -



--------------------------------------------------------------------------------



Schedule 5.9.10 shall apply in respect of payments made by any UK Borrower or
any other Relevant Obligor (as defined in Schedule 5.9.10).
5.10 Indemnity. In addition to the compensation or payments required by Section
5.8 [Increased Costs] or Section 5.9 [Taxes], the Borrowers shall indemnify each
Lender against all liabilities, losses or expenses (including loss of
anticipated profits, any foreign exchange losses and any loss or expense arising
from the liquidation or reemployment of funds obtained by it to maintain such
Loan, from fees payable to terminate the deposits from which such funds were
obtained or from the performance of any foreign exchange contract) which such
Lender sustains or incurs as a consequence of any:
(i) payment, prepayment, conversion or renewal of any Loan to which a Euro-Rate
Option applies on a day other than the last day of the corresponding Interest
Period (whether or not such payment or prepayment is mandatory, voluntary or
automatic and whether or not such payment or prepayment is then due),
(ii) attempt by any Borrower to revoke (expressly, by later inconsistent notices
or otherwise) in whole or part any Loan Requests under Section 2.4 [Revolving
Credit Loan Requests; Swing Loan Requests] or Section 4.1.4 [Interest Periods]
or notice relating to prepayments under Section 5.6 [Voluntary Prepayments], or
(iii) default by any Borrower in the performance or observance of any covenant
or condition contained in this Agreement or any other Loan Document, including
any failure of the Borrowers to pay when due (by acceleration or otherwise) any
principal, interest, Commitment Fee or any other amount due hereunder.
If any Lender sustains or incurs any such loss or expense, it shall from time to
time notify the Borrowers of the amount determined in good faith by such Lender
(which determination may include such assumptions, allocations of costs and
expenses and averaging or attribution methods as such Lender shall deem
reasonable) to be necessary to indemnify such Lender for such loss or expense.
Such notice shall set forth in reasonable detail the basis for such
determination. Such amount shall be due and payable by the Borrowers to such
Lender ten (10) Business Days after such notice is given.
5.11 Settlement Date Procedures. In order to minimize the transfer of funds
between the Lenders and the Administrative Agent, the Borrowers may borrow,
repay and reborrow Swing Loans and PNC may make Swing Loans as provided in
Section 2.1.2 [Swing Loan Commitment] hereof during the period between
Settlement Dates. The Administrative Agent shall notify each Lender of its
Ratable Share of the total of the Revolving Credit Loans and the Swing Loans
(each a "Required Share"). On such Settlement Date, each Lender shall pay to the
Administrative Agent the amount equal to the difference between its Required
Share and its Revolving Credit Loans, and the Administrative Agent shall pay to
each Lender its Ratable Share of all payments made by the Borrowers to the
Administrative Agent with respect to the Revolving Credit Loans. The
Administrative Agent shall also effect settlement in accordance with the
foregoing sentence on the proposed Borrowing Dates for Revolving Credit Loans
and on the dates in which any optional or mandatory prepayments are made
hereunder and may at its option effect settlement on any other
- 74 -



--------------------------------------------------------------------------------



Business Day. These settlement procedures are established solely as a matter of
administrative convenience, and nothing contained in this Section 5.11 shall
relieve the Lenders of their obligations to fund Revolving Credit Loans on dates
other than a Settlement Date pursuant to Section 2.1.2 [Swing Loan Commitment].
The Administrative Agent may at any time at its option for any reason whatsoever
require each Lender to pay immediately to the Administrative Agent such Lender's
Ratable Share of the outstanding Revolving Credit Loans and each Lender may at
any time require the Administrative Agent to pay immediately to such Lender its
Ratable Share of all payments made by the Borrowers to the Administrative Agent
with respect to the Revolving Credit Loans.
5.12 Currency Conversion Procedures for Judgments. If for the purposes of
obtaining judgment in any court it is necessary to convert a sum due hereunder
in any currency (the "Original Currency") into another currency (the "Other
Currency"), the parties hereby agree, to the fullest extent permitted by Law,
that the rate of exchange used shall be that at which in accordance with normal
lending procedures the Administrative Agent could purchase the Original Currency
with the Other Currency after any premium and costs of exchange on the Business
Day preceding that on which final judgment is given.
5.13 Indemnity in Certain Events. The obligation of Borrowers in respect of any
sum due from Borrowers to any Lender hereunder shall, notwithstanding any
judgment in an Other Currency, whether pursuant to a judgment or otherwise, be
discharged only to the extent that, on the Business Day following receipt by any
Lender of any sum adjudged to be so due in such Other Currency, such Lender may
in accordance with normal lending procedures purchase the Original Currency with
such Other Currency. If the amount of the Original Currency so purchased is less
than the sum originally due to such Lender in the Original Currency, each
Borrower agrees, as a separate obligation and notwithstanding any such judgment
or payment, to indemnify such Lender against such loss.
6. REPRESENTATIONS AND WARRANTIES
6.1 Representations and Warranties. The Loan Parties, jointly and severally,
represent and warrant to the Administrative Agent and each of the Lenders as
follows:
6.1.1 Organization and Qualification; Power and Authority; Compliance With Laws;
Title to Properties; Event of Default. Each Loan Party and each Subsidiary of
each Loan Party (i) is a corporation, partnership or limited liability company
(or foreign jurisdictional equivalent) duly organized, validly existing and in
good standing (or foreign jurisdictional equivalent) under the laws of its
jurisdiction of organization, (ii) has the lawful power to own or lease its
properties and to engage in the business it presently conducts or proposes to
conduct, (iii) is duly licensed or qualified and in good standing (or foreign
jurisdictional equivalent) in each jurisdiction listed on Schedule 6.1.1 and in
all other jurisdictions where the property owned or leased by it or the nature
of the business transacted by it or both makes such licensing or qualification
necessary except where such failure would not reasonably be expected to
constitute a Material Adverse Change, (iv) has full power to enter into,
execute, deliver and carry out this Agreement and the other Loan Documents to
which it is a party, to incur the Indebtedness contemplated by the Loan
Documents and to perform its Obligations under the Loan Documents to which it is
a party, and all such actions have been duly authorized by all necessary
- 75 -



--------------------------------------------------------------------------------



proceedings on its part, (v) is in compliance in all material respects with all
applicable Laws (other than Environmental Laws which are specifically addressed
in Section 6.1.14 [Environmental Matters]) in all jurisdictions in which any
Loan Party or Subsidiary of any Loan Party is presently or will be doing
business except where the failure to do so would not reasonably be expected to
constitute a Material Adverse Change, and (vi) has good and marketable title to
or valid leasehold interest in all properties, assets and other rights which it
purports to own or lease or which are reflected as owned or leased on its books
and records, free and clear of all Liens and encumbrances except Permitted
Liens. No Event of Default or Potential Default exists or is continuing. No Loan
Party is an EEA Financial Institution.
6.1.2 Subsidiaries and Owners; Investment Companies. Schedule 6.1.2 states
(i) the name of each of the Company's Subsidiaries, its jurisdiction of
organization and the amount, percentage and type of equity interests in such
Subsidiary (the "Subsidiary Equity Interests"), (ii) the name of each holder of
an equity interest in the Borrowers, the amount, percentage and type of such
equity interest (the "Borrower Equity Interests"), and (iii) any options,
warrants or other rights outstanding to purchase any such equity interests
referred to in clause (i) or (iii) (collectively the "Equity Interests").
Schedule 6.1.2 also identifies whether or not such Subsidiary is a Material
Subsidiary. Each of the Borrowers and each Subsidiary of the Borrowers has good
and marketable title to all of the Subsidiary Equity Interests it purports to
own, free and clear in each case of any Lien and all such Subsidiary Equity
Interests have been validly issued, fully paid and nonassessable. None of the
Loan Parties or Subsidiaries of any Loan Party is an "investment company"
registered or required to be registered under the Investment Company Act of 1940
or under the "control" of an "investment company" as such terms are defined in
the Investment Company Act of 1940 and shall not become such an "investment
company" or under such "control".
6.1.3 Validity and Binding Effect. This Agreement and each of the other Loan
Documents (i) has been duly and validly executed and delivered by each Loan
Party, and (ii) constitutes, or will constitute, legal, valid and binding
obligations of each Loan Party which is or will be a party thereto, enforceable
against such Loan Party in accordance with its terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
moratorium or similar laws affecting creditors' rights generally.
6.1.4 No Conflict; Material Agreements; Consents. Neither the execution and
delivery of this Agreement or the other Loan Documents by any Loan Party nor the
consummation of the transactions herein or therein contemplated or compliance
with the terms and provisions hereof or thereof by any of them will conflict
with, constitute a default under or result in any breach of (i) the terms and
conditions of the certificate of incorporation, bylaws, certificate of limited
partnership, partnership agreement, certificate of formation, articles of
association, limited liability company agreement or other organizational
documents of any Loan Party or (ii) any Law or any material agreement or any
instrument or order, writ, judgment, injunction or decree to which any Loan
Party or any of its Subsidiaries is a party or by which it or any of its
Subsidiaries is bound or to which it is subject, or result in the creation or
enforcement of any Lien, charge or encumbrance whatsoever upon any property (now
or hereafter acquired) of any Loan Party or any of its Subsidiaries (other than
Liens granted under the Loan Documents). There is no default under such material
agreement (referred to above) and none of the Loan Parties or their Subsidiaries
is bound by any contractual obligation, or subject to any restriction in any
organization document, or any requirement of Law which could
- 76 -



--------------------------------------------------------------------------------



reasonably be expected to result in a Material Adverse Change. No consent,
approval, exemption, order or authorization of, or a registration or filing
with, any Official Body or any other Person is required by any Law or any
agreement in connection with the execution, delivery and carrying out of this
Agreement or the other Loan Documents.
6.1.5 Litigation. Except as set forth on Schedule 6.1.5, there are no actions,
suits, proceedings or investigations pending or, to the knowledge of any Loan
Party, threatened against such Loan Party or any Subsidiary of such Loan Party
at law or in equity before any Official Body which individually or in the
aggregate may result in any Material Adverse Change. None of the Loan Parties or
any Subsidiaries of any Loan Party is in violation of any order, writ,
injunction or any decree of any Official Body which could reasonably be expected
to result in any Material Adverse Change.
6.1.6 Financial Statements.
(i) Historical Statements. The Company has delivered to the Administrative Agent
copies of its audited consolidated year-end financial statements for and as of
the end of the three (3) fiscal years ended in the period December 31, 2018 (the
"Statements"). The Statements were compiled from the books and records
maintained by the Company's management, are correct and complete and fairly
represent the consolidated financial condition of the Company and its
Subsidiaries as of the respective dates thereof and the results of operations
for the fiscal periods then ended and have been prepared in accordance with GAAP
consistently applied.
(ii) Accuracy of Financial Statements. Neither the Company nor any Subsidiary of
the Company has any liabilities, contingent or otherwise, or forward or
long-term commitments required to be disclosed under GAAP that are not disclosed
in the Statements or in the notes thereto, and except as disclosed therein there
are no unrealized or anticipated losses required to be disclosed under GAAP from
any commitments of the Company or any Subsidiary of the Company which could
reasonably be expected to cause a Material Adverse Change. Since December 31,
2018, no Material Adverse Change has occurred.
6.1.7 Margin Stock. None of the Loan Parties or any Subsidiaries of any Loan
Party engages or intends to engage principally, or as one of its important
activities, in the business of extending credit for the purpose, immediately,
incidentally or ultimately, of purchasing or carrying margin stock (within the
meaning of Regulation U, T or X as promulgated by the Board of Governors of the
Federal Reserve System). No part of the proceeds of any Loan has been or will be
used, immediately, incidentally or ultimately, to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
any margin stock or which is inconsistent with the provisions of the regulations
of the Board of Governors of the Federal Reserve System. None of the Loan
Parties or any Subsidiary of any Loan Party holds or intends to hold margin
stock in such amounts that more than 25% of the reasonable value of the assets
of any Loan Party or Subsidiary of any Loan Party are or will be represented by
margin stock.
6.1.8 Full Disclosure. Neither this Agreement nor any other Loan Document, nor
any certificate, statement, agreement or other documents furnished to the
Administrative Agent or any Lender in connection herewith or therewith, contains
any untrue statement of a material fact or omits to state a material fact
necessary in order to make the statements contained herein and therein, in light
of
- 77 -



--------------------------------------------------------------------------------



the circumstances under which they were made, not misleading. There is no fact
known to any Loan Party which materially adversely affects the business,
property, assets, financial condition or results of operations of any Loan Party
or Subsidiary of any Loan Party which has not been set forth in this Agreement
or in the certificates, statements, agreements or other documents furnished in
writing to the Administrative Agent and the Lenders prior to or at the date
hereof in connection with the transactions contemplated hereby.
6.1.9 Taxes. All federal, state, provincial, territorial, local and other tax
returns required to have been filed with respect to each Loan Party and each
Subsidiary of each Loan Party have been filed, and payment or adequate provision
has been made for the payment of all taxes, fees, assessments and other
governmental charges which have or may become due pursuant to said returns or to
assessments received, except to the extent that such taxes, fees, assessments
and other charges are being contested in good faith by appropriate proceedings
diligently conducted and for which such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made.
6.1.10 Patents, Trademarks, Copyrights, Licenses, Etc. Each Loan Party and each
Subsidiary of each Loan Party owns or possesses all the material patents,
trademarks, service marks, trade names, copyrights, industrial designs,
licenses, registrations, franchises, permits and rights necessary to own and
operate its properties and to carry on its business as presently conducted and
planned to be conducted by such Loan Party or Subsidiary, without actual
knowledge of (i) possible, (ii) alleged or (iii) actual conflict with the rights
of others.
6.1.11 [Reserved].
6.1.12 Insurance. The properties of each Loan Party and each of its Subsidiaries
are insured pursuant to policies and other bonds which are valid and in full
force and effect and which provide adequate coverage from reputable and
financially sound insurers in amounts sufficient to insure the assets and risks
of each such Loan Party and Subsidiary in accordance with prudent business
practice in the industry of such Loan Parties and Subsidiaries.
6.1.13 ERISA Compliance. (i) Each Plan is in compliance in all material respects
with the applicable provisions of ERISA, the Code and other federal or state
Laws. Each Plan that is intended to qualify under Section 401(a) of the Code has
received a favorable determination letter from the IRS or an application for
such a letter is currently being processed by the IRS with respect thereto and,
to the best knowledge of Borrowers, nothing has occurred which would prevent, or
cause the loss of, such qualification. Borrowers and each ERISA Affiliate have
made all required contributions to each Plan subject to Section 412 of the Code,
and no application for a funding waiver or an extension of any amortization
period pursuant to Section 412 of the Code has been made with respect to any
Plan.
(ii) No ERISA Event has occurred or is reasonably expected to occur; (a) no
Pension Plan has any unfunded pension liability (i.e. excess of benefit
liabilities over the current value of that Pension Plan's assets, determined in
accordance with the assumptions used for funding the Pension Plan for the
applicable plan year); (b) neither the Borrowers nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
with respect to any Pension Plan (other than premiums due and not delinquent
under Section 4007 of ERISA); (c) neither the Borrowers nor any ERISA Affiliate
has incurred, or reasonably expects to incur, any liability (and no
- 78 -



--------------------------------------------------------------------------------



event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (d) neither the Borrowers nor any ERISA
Affiliate has engaged in a transaction that could be subject to Sections 4069 or
4212(c) of ERISA.
(iii) None of the Loan Parties have a Canadian Pension Plan which contains a
defined benefit provision (as such term is defined in subsection 147.1(1) of the
Income Tax Act (Canada). Except as could not reasonably result in a Material
Adverse Change, (i) none of the Canadian Benefit Plans provide retiree welfare
benefits or retiree life insurance benefits; (ii) the Canadian Pension Plans are
registered under the Income Tax Act (Canada) and all other applicable Laws which
require registration and to the knowledge of the Borrowers, no event has
occurred which is reasonably likely to cause the loss of such registered status;
(iii) except as could not reasonably be expected to result in a Material Adverse
Change, all material obligations of each of the Canadian Borrowers required to
be performed in connection with the Canadian Pension Plans have been performed
in a timely fashion, in accordance with the terms of the particular plan,
applicable Law and the terms of all applicable collective bargaining agreements,
participation agreements, employment contracts and funding agreements; (iv)
except as could not reasonably be expected to result in a Material Adverse
Change, all employer and employee payments and contributions (including “normal
cost”, “special payments” and any other required payments in respect of any
funding deficiencies or shortfalls) required to be withheld, made, remitted or
paid by the Borrower to or in respect of each Canadian Pension Plan have been
withheld, made, remitted or paid on a timely basis in accordance with the terms
of such plans, any applicable collective bargaining agreement, participation
agreement, employment contract and all applicable Law; (v) to the knowledge of
the Borrowers, no condition exists and no event or transaction has occurred with
respect to any Canadian Pension Plan that is reasonably likely to result in any
Canadian Borrower incurring any liability, fine or penalty; (vi) no Lien has
arisen or exists in respect of a Canadian Borrower or its property in connection
with any Canadian Pension Plan; (vii) to the knowledge of the Borrowers, there
are no material outstanding disputes concerning the assets or liabilities of any
Canadian Pension Plan; and (viii) no Borrower has taken any action or intends to
take any action to cause the termination or wind-up, in whole or in part, of any
Canadian Pension Plan that contains a defined benefit provision as such term is
defined in subsection 147.1(1) of the Income Tax Act (Canada) and each Canadian
Borrower is of the opinion, acting reasonably, that no circumstances exist or
are expected to arise that would provide any basis for an Official Body under
applicable Law to take steps to cause the termination or wind-up, in whole or in
part, of any Canadian Pension Plan that contains a defined benefit provision, as
such term is defined in subsection 147.1(1) of the Income Tax Act (Canada).
(iv) Except as set forth on Schedule 6.1.13, no UK Borrower or any Guarantor
incorporated in England and Wales:
(i) is or has at any time been an employer (for the purposes of sections 38 to
51 of the Pensions Act 2004) of an occupational pension scheme which is not a
money purchase scheme (both terms as defined in the Pensions Schemes Act 1993);
and
(ii) is or has at any time been "connected" with or an "associate" of (as those
terms are used in sections 38 and 43 of the Pensions Act 2004) such an employer.
- 79 -



--------------------------------------------------------------------------------



6.1.14 Environmental Matters. Each Loan Party is, and to the knowledge of each
respective Loan Party and each of its Subsidiaries is and has been, in
compliance with applicable Environmental Laws except for the matters set forth
on Schedule 6.1.14 or which otherwise, individually or in the aggregate, could
not result in a Material Adverse Change. The matters set forth on
Schedule 6.1.14 could not, individually or in the aggregate, result in a
Material Adverse Change.
6.1.15 Solvency. Before and after giving effect to the initial Loans hereunder,
each of the Loan Parties is Solvent.
6.1.16 Business and Property of Borrowers. Upon and after the Closing Date, the
Borrowers do not propose to engage in any business other than business which is
substantially the same as or related to (in a commercially reasonable manner)
one or more lines of business presently conducted by the Borrowers. On the
Closing Date, each Borrower will own, lease or license all the property and
possess all of the right and consents necessary for the conduct of the business
of such Borrower.
6.1.17 Anti-Terrorism Laws. (i) No Covered Entity is a Sanctioned Person, and
(ii) no Covered Entity, either in its own right or through any third party,
(a) has any of its assets in a Sanctioned Country or in the possession, custody
or control of a Sanctioned Person in violation of any Anti-Terrorism Law,
(b) does business in or with, or derives any of its income from investments in
or transactions with, any Sanctioned Country or Sanctioned Person in violation
of any Anti-Terrorism Law; or (c) engages in any dealings or transactions
prohibited by any Anti-Terrorism Law.
6.1.18 Prior Security Interests. The Liens in the Collateral granted to the
Administrative Agent for the benefit of the Lenders pursuant to the Collateral
Documents constitute and will continue to constitute first priority, perfected
security interests, except in the case of (a) Permitted Liens, to the extent any
such Permitted Liens would have priority over Liens in favor of the
Administrative Agent pursuant to any applicable law and (b) Liens perfected only
by possession, to the extent the Administrative Agent has not obtained or does
not maintain possession of such Collateral. All filing fees and other expenses
in connection with the perfection of such Liens have been or will be paid by the
Loan Parties.
6.1.19 Plan Assets. Each of the Borrowers represents and warrants as of the
Closing Date that each Borrower is not and will not be using "plan assets"
(within the meaning of Section 3(42) of ERISA or otherwise) of one or more
Benefit Plans with respect to the Borrowers' entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments or this Agreement.
6.1.20 Certificate of Beneficial Ownership. The Certificate of Beneficial
Ownership executed and delivered to Administrative Agent and Lenders for each
Foreign Borrower on or prior to the date of this Agreement, as updated from time
to time in accordance with this Agreement, is accurate, complete and correct as
of the date hereof and as of the date any such update is delivered. Each Foreign
Borrower acknowledges and agrees that the Certificate of Beneficial Ownership is
one of the Loan Documents.
- 80 -



--------------------------------------------------------------------------------



6.2 Updates to Schedules. Should any of the information or disclosures provided
on any of the Schedules attached hereto become outdated or incorrect in any
material respect, the Borrowers shall promptly provide the Administrative Agent
in writing with such revisions or updates to such Schedule as may be necessary
or appropriate to update or correct same. No Schedule shall be deemed to have
been amended, modified or superseded by any such correction or update, nor shall
any breach of warranty or representation resulting from the inaccuracy or
incompleteness of any such Schedule be deemed to have been cured thereby, unless
and until the Required Lenders, in their sole and absolute discretion, shall
have accepted in writing such revisions or updates to such Schedule; provided
however, that the Borrowers may update Schedules 6.1.1 and 6.1.2 without any
Lender approval in connection with any transaction permitted under
Sections 8.2.6 [Liquidations, Mergers, Consolidations and Acquisitions] and
8.2.9 [Subsidiaries, Partnerships and Joint Ventures].
7. CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT
The obligation of each Lender to make Loans and of the Issuing Lender to issue
Letters of Credit hereunder is subject to the performance by each of the Loan
Parties of its Obligations to be performed hereunder at or prior to the making
of any such Loans or issuance of such Letters of Credit and to the satisfaction
of the following further conditions:
7.1 First Loans and Letters of Credit.
7.1.1 Deliveries. On the Closing Date, the Administrative Agent shall have
received each of the following in form and substance satisfactory to the
Administrative Agent:
(i) With respect to each Loan Party, a certificate signed by an Authorized
Officer, dated the Closing Date stating that (a) all representations and
warranties of the Loan Parties set forth in this Agreement are true and correct
in all material respects, (b) the Loan Parties are in compliance with each of
the covenants and conditions hereunder, (c) no Event of Default or Potential
Default exists, (d) no Material Adverse Change has occurred since the date of
the last audited financial statements of the Borrowers delivered to the
Administrative Agent, and (e) there is no litigation or proceedings of which it
is aware before any courts, arbitrators or governmental or regulatory agencies
affecting the Company or any of its Subsidiaries which could reasonably be
expected to result in a Material Adverse Change;
(ii) With respect to each Loan Party, a certificate dated the Closing Date and
signed by the Secretary or an Assistant Secretary of each of the Loan Parties,
certifying as appropriate as to: (a) all action taken by each Loan Party in
connection with this Agreement and the other Loan Documents; (b) the names of
the Authorized Officers authorized to sign the Loan Documents and their true
signatures; and (c) copies of its organizational documents as in effect on the
Closing Date certified by the appropriate state or foreign jurisdiction official
where such documents are filed in the appropriate state or foreign jurisdiction
office together with certificates from the appropriate state or foreign
jurisdiction officials as to the continued existence and good standing (or
foreign jurisdiction equivalent, if any) of each Loan Party in each state where
organized;
- 81 -



--------------------------------------------------------------------------------



(iii) This Agreement and each of the other Loan Documents signed by an
Authorized Officer and, to the extent not previously delivered to the
Administrative Agent, stock or other certificates evidencing the pledged
Collateral and appropriate transfer powers;
(iv) Written opinions of counsel for each Loan Party, dated the Closing Date,
each in form and substance acceptable to the Administrative Agent and the
Lenders;
(v) Evidence that adequate insurance required to be maintained under this
Agreement is in full force and effect;
(vi) Lien searches for each Loan Party in acceptable scope and with acceptable
results;
(vii) All material consents required to effectuate the transactions contemplated
hereby;
(viii) [Reserved];
(ix) A duly completed Compliance Certificate as of the Closing Date, signed by a
Senior Officer of the Company;
(x) The Existing Credit Agreement shall have been amended and restated at
closing and all outstanding obligations thereunder shall be deemed to be
Obligations hereunder, and such Obligations shall be allocated to each Lender on
the Closing Date in accordance with such Lender's Ratable Share; and the
Administrative Agent shall have paid all outstanding amounts owed to any lender
under the Existing Credit Agreement who is not a Lender under this Agreement;
(xi) Satisfactory completion of third-party due diligence, including all
environmental due diligence, initiated by the Borrowers as it relates to the
transactions contemplated hereby;
(xii) The Administrative Agent and each Lender shall have received, in form and
substance acceptable to Administrative Agent and each Lender an executed
Certificate of Beneficial Ownership for each Foreign Borrower and such other
documentation and other information requested in connection with applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA Patriot Act;
(xiii) Satisfactory review of the amount and nature of all tax, ERISA, Canadian
Pension Plans, Canadian Benefit Plans, employee retirement benefit and all other
contingent liabilities to which the Loan Parties may be subject; and
(xiv) Receipt of such information and documentation as may reasonably be
requested by the Administrative Agent or any Lender from time to time for
purposes of compliance by the Administrative Agent and such Lender with
applicable laws (including without limitation the USA Patriot Act or other “know
your customer” and anti-money laundering rules and regulations and
Anti-Terrorism Laws), and any policy or procedure implemented by the
Administrative Agent or such Bank to comply therewith
- 82 -



--------------------------------------------------------------------------------



7.1.2 Payment of Fees. The Borrowers shall have paid all fees payable on or
before the Closing Date as required by this Agreement, the Administrative
Agent's Letter or any other Loan Document.
7.2 Each Loan or Letter of Credit. At the time of making any Loans or issuing,
extending or increasing any Letters of Credit and after giving effect to the
proposed extensions of credit: (i) all representations, warranties of the Loan
Parties shall then be true and correct (or to the extent that such
representation and warranties refer to an earlier date, as of such earlier
date), (ii) no Event of Default or Potential Default shall have occurred and be
continuing, (iii) the making of the Loans or issuance, extension or increase of
such Letter of Credit shall not contravene any Law applicable to any Loan Party
or Subsidiary of any Loan Party or any of the Lenders, and (iv) the Borrowers
shall have delivered to the Administrative Agent a duly executed and completed
Loan Request or to the Issuing Lender an application for a Letter of Credit, as
the case may be.
8. COVENANTS
The Loan Parties, jointly and severally, covenant and agree that until Payment
In Full, the Loan Parties shall comply at all times with the following
covenants:
8.1 Affirmative Covenants.
8.1.1 Preservation of Existence, Etc. Each Loan Party shall, and shall cause
each of its Subsidiaries to, maintain its legal existence as a corporation,
limited partnership or limited liability company (or foreign equivalent) and its
license or qualification and good standing (or foreign equivalent) in each
jurisdiction in which its ownership or lease of property or the nature of its
business makes such license or qualification necessary, except as otherwise
expressly permitted in Section 8.2.6 [Liquidations, Mergers, Consolidations, and
Acquisitions].
8.1.2 Payment of Liabilities, Including Taxes, Etc. Each Loan Party shall, and
shall cause each of its Subsidiaries to, duly pay and discharge all Priority
Payables and all liabilities to which it is subject or which are asserted
against it, promptly as and when the same shall become due and payable (subject,
where applicable, to specified grace periods and, in the case of trade payables,
to normal payment practices) except where such failure could not reasonably be
expected to result in a Material Adverse Change or where such liabilities are
being contested in good faith and by appropriate and lawful proceedings
diligently conducted and for which such reserve or other appropriate provisions,
if any, as shall be required by GAAP shall have been made. Each Loan Party
shall, and shall cause each of its Subsidiaries to duly pay and discharge,
including all taxes, assessments and governmental charges upon it or any of its
properties, assets, income or profits, prior to the date on which penalties
attach thereto, except to the extent that such liabilities, including taxes,
assessments or charges, are being contested in good faith and by appropriate and
lawful proceedings diligently conducted and for which such reserve or other
appropriate provisions, if any, as shall be required by GAAP shall have been
made.
8.1.3 Maintenance of Insurance. Each Loan Party shall, and shall cause each of
its Subsidiaries to, maintain insurance with responsible companies in such
amounts and against such risks as is usually carried by companies of established
repute engaged in the same or similar businesses,
- 83 -



--------------------------------------------------------------------------------



owning similar properties and located in the same general areas as the Company
and its Subsidiaries. At the request of the Administrative Agent, the Loan
Parties shall deliver to the Administrative Agent and each of the Lenders (x) on
the Closing Date and annually thereafter an original certificate of insurance
signed by the Loan Parties’ independent insurance broker describing and
certifying as to the existence of the insurance on the Collateral required to be
maintained by this Agreement and the other Loan Documents, together with a copy
of the endorsement described in the next sentence attached to such certificate,
and (y) from time to time a summary schedule indicating all insurance then in
force with respect to each of the Loan Parties. Such policies of insurance shall
contain special endorsements which include the provisions specified below or are
otherwise in form acceptable to the Administrative Agent in its discretion. The
applicable Loan Parties shall notify the Administrative Agent promptly of any
occurrence causing a material loss of the Collateral and the estimated (or
actual, if available) amount of such loss or decline. Any monies received by the
Administrative Agent constituting insurance proceeds may, at the option of the
Administrative Agent, (i) in the case of property insurance proceeds received
during the existence of an Event of Default, be applied by the Administrative
Agent to the payment of the Obligations in accordance with the terms of the
Credit Agreement, (ii) for losses of less than Five Million and 00/100 Dollars
($5,000,000) received at such time as no Event of Default or Potential Default
exists, be disbursed by the Administrative Agent to the applicable Loan Parties,
and (iii) for losses equal to or greater than Five Million and 00/100 Dollars
($5,000,000) be applied by the Administrative Agent in accordance with clause
(i) of Section 5.7.6 [Additional Mandatory Prepayments and Section 5.7.2
[Application Among Interest Rate Options].
8.1.4 Maintenance of Properties and Leases. Each Loan Party shall, and shall
cause each of its Subsidiaries to, maintain in good repair, working order and
condition (ordinary wear and tear excepted) in accordance with the general
practice of other businesses of similar product line, character and size, all of
those properties useful or necessary to its business, and from time to time,
such Loan Party will make or cause to be made all appropriate repairs, renewals
or replacements thereof
8.1.5 Visitation Rights. Each Loan Party shall, and shall cause each of its
Subsidiaries to, permit any of the officers or authorized employees or
representatives of the Administrative Agent and, in the case that an Event of
Default has occurred and is continuing, any of the Lenders to visit and inspect
any of its properties and to examine and make excerpts from its books and
records and discuss its business affairs, finances and accounts with its
officers, all in such detail and at such times and as often as any of the
Lenders may reasonably request, provided that each Lender shall provide the
Borrowers and the Administrative Agent with reasonable notice prior to any visit
or inspection. In the event any Lender desires to conduct an audit of any Loan
Party, such Lender shall make a reasonable effort to conduct such audit
contemporaneously with any audit to be performed by the Administrative Agent. At
the request of the Administrative Agent or the Required Lenders, the
Administrative Agent shall have the right to conduct one field exam, one
inventory appraisal and one fixed asset appraisal of the Collateral and certain
other assets of the Company and its Subsidiaries as required by the
Administrative Agent during each such fiscal year of the Company, each of which
shall be conducted by an independent examiner selected by the Administrative
Agent, shall be at the sole cost and expense of the Loan Parties.
Notwithstanding anything to the contrary herein, if an Event of Default has
occurred
- 84 -



--------------------------------------------------------------------------------



and is continuing, the Administrative Agent may require additional field exams,
inventory appraisals and fixed asset appraisals, each of which shall be at the
Loan Parties’ expense.
8.1.6 Keeping of Records and Books of Account. The Borrowers shall, and shall
cause each Subsidiary of each Borrower to, maintain and keep proper books of
record and account which enable the Company and its Subsidiaries to issue
financial statements in accordance with GAAP and as otherwise required by
applicable Laws of any Official Body having jurisdiction over the Borrowers or
any Subsidiary of the Borrowers, and in which full, true and correct entries
shall be made in all material respects of all its dealings and business and
financial affairs.
8.1.7 Compliance with Laws; Use of Proceeds. Each Loan Party shall, and shall
cause each of its Subsidiaries to, comply with all applicable Laws, including
all Environmental Laws, in all respects; provided that it shall not be deemed to
be a violation of this Section 8.1.7 if any failure to comply with any Law would
not result in fines, penalties, remediation costs, other similar liabilities or
injunctive relief which in the aggregate would reasonably be expected to
constitute a Material Adverse Change. The Loan Parties will use the Letters of
Credit and the proceeds of the Loans only in accordance with Section 2.7 [Use of
Proceeds] and as permitted by applicable Law.
8.1.8 Anti-Terrorism Laws; International Trade Law Compliance. (a) No Covered
Entity will become a Sanctioned Person, (b) no Covered Entity, either in its own
right or through any third party, will (A) have any of its assets in a
Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law; (B) do business in or with, or
derive any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
(C) engage in any dealings or transactions prohibited by any Anti-Terrorism Law
or (D) use the Loans to fund any operations in, finance any investments or
activities in, or, make any payments to, a Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law, (c) the funds used to repay the
Obligations will not be derived from any unlawful activity, (d) each Covered
Entity shall comply with all Anti-Terrorism Laws, and (e) the Borrower shall
promptly notify the Agent in writing upon the occurrence of a Reportable
Compliance Event.
8.1.9 Keepwell. Each Qualified ECP Loan Party jointly and severally (together
with each other Qualified ECP Loan Party) hereby absolutely unconditionally and
irrevocably (a) guarantees the prompt payment and performance of all Swap
Obligations owing by each Non-Qualifying Party (it being understood and agreed
that this guarantee is a guaranty of payment and not of collection), and
(b) undertakes to provide such funds or other support as may be needed from time
to time by any Non-Qualifying Party to honor all of such NonQualifying Party's
obligations under this Agreement or any other Loan Document in respect of Swap
Obligations (provided, however, that each Qualified ECP Loan Party shall only be
liable under this Section 8.1.9 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this
Section 8.1.9, or otherwise under this Agreement or any other Loan Document,
voidable under applicable law, including applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Loan Party under this Section 8.1.9 shall
remain in full force and effect until Payment In Full of the Obligations and
termination of this Agreement and the other Loan Documents. Each Qualified ECP
Loan Party intends that this Section 8.1.9 constitute, and this Section 8.1.9
shall be deemed to constitute, a guarantee of the obligations of, and a
"keepwell, support,
- 85 -



--------------------------------------------------------------------------------



or other agreement" for the benefit of each other Loan Party for all purposes of
Section 1a(18(A)(v)(II)) of the CEA.
8.1.10 [Reserved].
8.1.11 Further Assurances. Each Loan Party shall, from time to time, at its
expense, faithfully preserve and protect the Administrative Agent's Lien on and
Prior Security Interest in the Collateral, and shall do such other acts and
things as the Administrative Agent in its sole discretion may deem necessary or
advisable from time to time in order to preserve, perfect and protect the Liens
granted under the Collateral Documents and to exercise and enforce its rights
and remedies thereunder with respect to the Collateral.
8.1.12 Additional Information. Each Loan Party shall provide to the
Administrative Agent and the Lenders such information and documentation as may
reasonably be requested by the Administrative Agent or any Lender from time to
time for purposes of compliance by the Administrative Agent and such Lender with
applicable laws (including without limitation the USA Patriot Act,
Anti-Terrorism Laws and other “know your customer” and anti-money laundering
rules and regulations), and any policy or procedure implemented by the
Administrative Agent or such Lender to comply therewith.
8.1.13 Certificate of Beneficial Ownership and Other Additional Information.
Each Loan Party shall provide to the Administrative Agent and the Lenders: (i)
confirmation of the accuracy of the information set forth in the most recent
Certificate of Beneficial Ownership provided to the Administrative Agent and
Lenders; (ii) a new Certificate of Beneficial Ownership, in form and substance
acceptable to Administrative Agent and each Lenders, when the individual(s) to
be identified as a Beneficial Owner have changed; and (iii) such other
information and documentation as may reasonably be requested by the
Administrative Agent or any Lender from time to time for purposes of compliance
by the Administrative Agent or such Lender with applicable laws (including
without limitation the USA Patriot Act and other “know your customer” and
anti-money laundering rules and regulations), and any policy or procedure
implemented by the Administrative Agent or such Lender to comply therewith.
8.2 Negative Covenants.
8.2.1 Indebtedness. Each of the Loan Parties shall not, and shall not permit any
of its Subsidiaries to, at any time create, incur, assume or suffer to exist any
Indebtedness, except:
(i) Indebtedness under the Loan Documents;
(ii) Existing Indebtedness as set forth on Schedule 8.2.1 (including any
extensions or renewals or replacement financing thereof; provided there is no
increase in the amount thereof or other significant change in the terms thereof
unless otherwise specified on Schedule 8.2.1);
(iii) Indebtedness incurred with respect to Purchase Money Security Interests,
capitalized leases and other Indebtedness; provided that the aggregate amount of
all such Indebtedness shall not exceed $30,000,000 in the aggregate at any one
time outstanding;
- 86 -



--------------------------------------------------------------------------------



(iv) Indebtedness of a Loan Party to another Loan Party or to a wholly-owned
Excluded Subsidiary which is subordinated pursuant to the Intercompany
Subordination Agreement;
(v) Any (i) Lender Provided Interest Rate Hedge, (ii) Lender Provided Foreign
Currency Hedge, (iii) Lender Provided Commodity Hedge, (iv) other Interest Rate
Hedge, approved by the Administrative Agent or (v) Indebtedness under any Other
Lender Provided Financial Services Product; provided however, the Loan Parties
and their Subsidiaries shall enter into a Lender Provided Interest Rate Hedge or
another Interest Rate Hedge only for hedging (rather than speculative) purposes;
and
(vi) Indebtedness of an Excluded Subsidiary to another Excluded Subsidiary.
8.2.2 Liens; Lien Covenants. Each of the Loan Parties shall not, and shall not
permit any of its Subsidiaries to (a) at any time create, incur, assume or
suffer to exist any Lien on any of its property or assets, tangible or
intangible, now owned or hereafter acquired, or agree or become liable to do so,
except Permitted Liens; or (b) enter into or suffer to exist any agreement with
any Person which prohibits or limits the ability of any Borrower to create,
incur, assume or suffer to exist any Lien upon or with respect to any property
or assets of any kind, real or personal, tangible or intangible, now owned or
hereafter acquired (including, without limitation Equipment, Investment Property
and Real Property), other than (i) such agreements in favor of the
Administrative Agent or the Lenders, and (ii) capital leases and purchase money
financing agreements which restrict Liens on the tangible personal property
financed by such agreements, and other financing agreements entered into as
permitted under Section 8.2.1(iii) which restrict Liens on assets, provided that
such restrictions on Liens relating to assets located in the United States shall
be limited to fixed assets; provided further that all assets subject to the
restrictions in this Section 8.2.2(ii) shall have a fair market value of not
more than $30,000,000 in the aggregate.
8.2.3 Guaranties. Except as set forth on Schedule 8.2.3 or as otherwise
permitted under this Agreement, each of the Loan Parties shall not, and shall
not permit any of its Subsidiaries to, at any time, directly or indirectly,
become or be liable in respect of any Guaranty, or assume, guarantee, become
surety for, endorse or otherwise agree, become or remain directly or
contingently liable upon or with respect to any obligation or liability in
excess of $5,000,000 in the aggregate of all other Persons, except for
Guaranties of Indebtedness of the Loan Parties and their Subsidiaries permitted
hereunder; provided that any Loan Party may provide performance guaranties to
third parties in the ordinary course of business with respect to contractual
obligations of another Loan Party.
8.2.4 Loans and Investments. Each of the Loan Parties shall not, and shall not
permit any of its Subsidiaries to, at any time make or suffer to remain
outstanding any loan or advance to, or purchase, acquire or own any stock,
bonds, notes or securities of, or any partnership interest (whether general or
limited) or limited liability company interest in, or any other Equity Interests
or investment or interest in, or make any capital contribution to, any other
Person, or agree, become or remain liable to do any of the foregoing, except:
(i) loans and investments existing on the Closing Date as set forth on
Schedule 8.2.4;
- 87 -



--------------------------------------------------------------------------------



(ii) trade credit extended on usual and customary terms in the ordinary course
of business;
(iii) advances to employees to meet expenses incurred by such employees in the
ordinary course of business;
(iv) Permitted Investments and Permitted Acquisitions;
(v) loans, advances and investments in Loan Parties;
(vi) [reserved];
(vii) investments not in excess of $1,000,000 at any one time in the stock of
Customers in settlement of accounts receivable and related obligations which are
delinquent or in default by such Customers;
(viii) equity investments in other corporations not in excess of ten percent
(10%) of the aggregate ownership interests of any such corporation, provided
that prior to and after giving effect to any such investment the aggregate
amount of all such investments then existing (excluding the investments set
forth on Schedule 8.2.4) plus the amount of all investments in Joint Ventures
permitted under Section 8.2.9(b) do not exceed $15,000,000 in the aggregate at
any one time; and
(ix) other loans and advances (which are not otherwise permitted in this Section
8.2.4) made to Persons which are not Loan Parties, provided that the aggregate
amount of such loans, advances and investments (after giving effect to any
repayment of a loan or return of capital on investments) then existing
(excluding the loans, advances and investments set forth on Schedule 8.2.4)
shall not exceed $10,000,000 in the aggregate at any one time.
Notwithstanding the foregoing, the dollar limitations set forth in
subsections (vii) and (viii) above shall not apply at such time as there are no
Loans outstanding under this Agreement; provided that the amount of investments
in excess of the dollar limitations set forth in such subsections, combined with
the amounts in excess of the dollar limitations set forth in Section 8.2.5
[Dividends and Related Distributions] and Section 8.2.9 [Subsidiaries,
Partnerships and Joint Ventures], shall not in the aggregate exceed $75,000,000.
8.2.5 Dividends and Related Distributions. Each of the Loan Parties shall not,
and shall not permit any of its Subsidiaries to, declare, pay or make any
dividend or distribution on any shares of the common stock or preferred stock of
any Borrower (other than dividends or distributions payable in its stock, or
split-ups or reclassifications of its stock) or apply any of its funds, property
or assets to the purchase, redemption or other retirement of any common or
preferred stock, or of any options to purchase or acquire any such shares of
common or preferred stock of any Borrower except that (a) the Borrowers shall be
permitted to pay dividends and distributions to other Borrowers, and (b) the
Company shall be permitted to pay dividends and distributions and make stock
purchases or stock redemptions with respect to its stock, so long as, in each
case of clause (a) and (b), prior to and after giving effect to such dividend,
distribution or stock purchase or stock redemption (and treating such
- 88 -



--------------------------------------------------------------------------------



dividend, distribution, stock purchase or stock redemption as having occurred at
the beginning of the fiscal period in which it is made): (i) no Event of Default
or Potential Default shall have occurred, and (ii) the Loan Parties shall
deliver to the Administrative Agent at least three (3) Business Days before such
dividend and/or distribution (or such shorter timeframe as may be agreed to by
the Administrative Agent in its reasonable discretion), a Compliance Certificate
reflecting that the Loan Parties are in pro forma compliance with the financial
covenants set forth in Section 8.2.13 [Maximum Gross Leverage Ratio], Section
8.2.14 [Minimum Consolidated Fixed Charge Coverage Ratio] and Section 8.2.15
[Minimum Working Capital to Revolving Facility Usage Ratio] of this Agreement.


8.2.6 Liquidations, Mergers, Consolidations, and Acquisitions. Each of the Loan
Parties shall not, and shall not permit any of its Subsidiaries to, dissolve,
liquidate or wind-up its affairs, or become party to any merger, amalgamation,
consolidation or other reorganization with or into any other Person or acquire
by purchase, lease or otherwise all or substantially all of the assets,
division, business, stock or other ownership interests of any Person or permit
any other Person to consolidate with or merge with it provided that,
(i) so long as no Event of Default or Potential Default shall have occurred
prior to or as a result of such act:
(a) in the case of a merger, amalgamation, or consolidation involving a Loan
Party, such Loan Party shall be the continuing and surviving entity; provided
further, if such Loan Party is a Borrower, such Borrower shall be the continuing
and surviving entity; and
(b) Any Excluded Subsidiary may liquidate or dissolve if the Loan Party which
owns such Excluded Subsidiary determines in good faith that such liquidation or
dissolution is in the best interest of such Loan Party and is not materially
disadvantageous to the Lenders;
(ii) any Loan Party or any Subsidiary of any Loan Party may consolidate with,
merge, amalgamate into, or acquire assets or Equity Interests (or any
combination of the foregoing transactions) of another Person which is
principally engaged in a business permitted hereunder (a "Target") (each, a
"Permitted Acquisition"), so long as:
(a) no Event of Default or Potential Default exists or would result therefrom;
(b) the board of directors or other equivalent governing body of the Target
shall have approved such Permitted Acquisition and the Loan Parties also shall
have delivered to the Administrative Agent and the Lenders written evidence of
the approval of the board of directors (or equivalent body) of the Target for
such Permitted Acquisition;
(c) if applicable, each applicable Official Body shall have approved such
Permitted Acquisition and the Loan Parties shall have delivered to the
Administrative Agent and the Lenders written evidence of the approval of such
Official Body or such Permitted Acquisition;
(d) prior to and after giving effect to the Permitted Acquisition, the Loan
Parties are in pro forma compliance with the financial covenants set forth in
Section 8.2.13 [Maximum
- 89 -



--------------------------------------------------------------------------------



Gross Leverage Ratio], Section 8.2.14 [Minimum Consolidated Fixed Charge
Coverage Ratio] and Section 8.2.15 [Minimum Working Capital to Revolving
Facility Usage Ratio] of this Agreement, in each case calculated for the four
(4) consecutive fiscal quarters most recently ended;
(e) prior to and after giving effect to such Permitted Acquisition, the
Liquidity of the Loan Parties shall not be less than $25,000,000;
(f) the aggregate consideration for any Permitted Acquisition shall not exceed
$50,000,000 per acquisition (or $50,000,000 in the aggregate for multiple
acquisitions entered into during the four (4) consecutive fiscal quarter-period
most recently ended); provided however, that the aggregate consideration for all
Permitted Acquisitions during term of this Agreement shall not exceed
$100,000,000.
(g) the Loan Parties shall deliver to the Administrative Agent at least five (5)
Business Days before such Permitted Acquisition (or such shorter timeframe as
may be agreed to by the Administrative Agent in its reasonable discretion, but
in no event less than two (2) Business Days prior to such Permitted
Acquisition), copies of (1) any agreements entered into or proposed to be
entered into by such Loan Parties in connection with such Permitted Acquisition,
(2) such other information about such Person or its assets as the Administrative
Agent or any Lender may reasonably require, including but not limited to,
historical financial statements of such Person reasonably satisfactory to the
Administrative Agent, and (3) an Acquisition Compliance Certificate reflecting
compliance with clauses (ii)(d), (ii)(e) and (ii)(f) set forth above; and
(h) in each case in which the Target becomes a new Subsidiary that qualifies as
a Material Subsidiary, the Loan Parties shall immediately cause such new
Material Subsidiary to join this Agreement as a Loan Party pursuant to
Section 12.15 [Joinder].
8.2.7 Dispositions of Assets or Subsidiaries. Each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to, sell, convey, assign,
lease, abandon or otherwise transfer or dispose of, voluntarily or
involuntarily, any of its properties or assets, tangible or intangible
(including sale, assignment, discount or other disposition of accounts, contract
rights, chattel paper, equipment or general intangibles with or without recourse
or of capital stock, shares of beneficial interest, partnership interests or
limited liability company interests or any other Equity Interest of a Subsidiary
of such Loan Party), except:
(i) transactions involving the sale or lease of inventory in the ordinary course
of business;
(ii) any sale, transfer or lease of assets in the ordinary course of business
which are no longer necessary or required or useful in the conduct of such Loan
Party's or such Subsidiary's business;
(iii) any sale, transfer or lease of assets by any wholly owned Subsidiary of
such Loan Party to another Loan Party;
- 90 -



--------------------------------------------------------------------------------



(iv) subject to the mandatory prepayment requirement set forth in Section
5.7.6(i), any sale, transfer, lease or other disposition of ownership interest
or assets so long as the fair market value of such sales, transfers, leases
and/or other dispositions does not exceed $40,000,000 in the aggregate for the
period commencing on the Closing Date through the Expiration Date;
(v) [Reserved]; and
(vi) subject to the mandatory prepayment requirement set forth in Section
5.7.6(i), any sale, transfer or lease of assets, other than those specifically
excepted pursuant to clauses (i) through (iv) above, which is approved by the
Required Lenders.


8.2.8 Affiliate Transactions. Each of the Loan Parties shall not, and shall not
permit any of its Subsidiaries to, directly or indirectly, purchase, acquire or
lease any property from, or sell, transfer or lease any property to, or
otherwise deal with, any Affiliate (other than a Borrower), except transactions
in the ordinary course of business, on an arm's-length basis on terms no less
favorable than terms which would have been obtainable from a Person other than
an Affiliate.
8.2.9 Subsidiaries, Partnerships and Joint Ventures. Except as set forth on
Schedule 8.2.9, each of the Loan Parties shall not, and shall not permit any of
its Subsidiaries to:
(a) own or create directly or indirectly any Subsidiaries unless such Subsidiary
takes all action required under Section 12.15 [Joinder of Borrowers and
Guarantors] hereof, if any, to join this Agreement as a Borrower or Guarantor;
and
(b) enter into any Joint Venture or similar arrangement; provided that the Loan
Parties may enter into a Joint Venture so long as the amount of loans,
investments or contributions made by the Loan Parties therein (excluding loans,
investments or contributions set forth on Schedule 8.2.9) plus the amount of all
equity investments permitted under Section 8.2.4(viii) do not exceed $10,000,000
in the aggregate at any one time.
Notwithstanding the foregoing, the dollar limitation set forth in
subsections 8.2.9(b) above shall not apply at such time as there are no Loans
outstanding under this Agreement, provided that the amounts loaned, invested or
contributed by the Loan Parties in excess of such dollar limitation, combined
with the amounts in excess of the dollar limitations set forth in Section 8.2.4
[Loans and Investments] and Section 8.2.5 [Dividends and Related Distributions],
shall not in the aggregate exceed $75,000,000.
8.2.10 Continuation of or Change in Business. Each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to, substantially change the
nature of the business in which it is presently engaged (or businesses
reasonably related thereto), nor except as specifically permitted hereby
(including Section 8.2.6 [Liquidations, Mergers, Consolidations, and
Acquisitions]) purchase or invest, directly or indirectly, in any assets or
property other than in the ordinary course of business or assets or property
which are to be used in its business as presently conducted or businesses
reasonably related thereto.
- 91 -



--------------------------------------------------------------------------------



8.2.11 Fiscal Year. Each of the Borrowers shall not, and shall not permit any
Subsidiary of such Borrower to, change its fiscal year from calendar year or
make any significant change (a) in accounting treatment and reporting practices
except as required or permitted by GAAP or (b) in tax reporting treatment except
as required by law.
8.2.12 Changes in Organizational Documents. Each of the Loan Parties shall not
amend in any respect its certificate of incorporation (including any provisions
or resolutions relating to capital stock), by-laws, certificate of limited
partnership, partnership agreement, certificate of formation, limited liability
company agreement or other organizational documents without providing at least
ten (10) calendar days' prior written notice to the Administrative Agent and the
Lenders and, in the event such change would be adverse to the Lenders as
determined by the Administrative Agent in its sole discretion, obtaining the
prior written consent of the Required Lenders.
8.2.13 Maximum Gross Leverage Ratio.
  The Loan Parties shall not permit the Gross Leverage Ratio of the Company and
its Subsidiaries, calculated at the end of each fiscal quarter, in each case for
the four (4) consecutive fiscal quarters then ending, to exceed the maximum
ratio set forth below for the applicable fiscal period: Fiscal Period
Maximum RatioClosing Date through Fiscal Quarter Ending June 30, 2020
3.25 to 1.00
(or 3.50 to 1.00 for testing periods occurring during an Acquisition Period)
Fiscal Quarter Ending September 30, 2020 through Fiscal Quarter Ending March 31,
2022
3.00 to 1.00
(or 3.25 to 1.00 for testing periods occurring during an Acquisition Period)
Fiscal Quarter Ending June 30, 2022 and all Fiscal Quarters Ending thereafter
2.75 to 1.00
(or 3.00 to 1.00 for testing periods occurring during an Acquisition Period)

8.2.14 Minimum Consolidated Fixed Charge Coverage Ratio. The Loan Parties shall
not permit the Consolidated Fixed Charge Coverage Ratio of the Company and its
Subsidiaries, calculated at the end of each fiscal quarter, in each case for the
four (4) consecutive fiscal quarters then ending, to be less than the minimum
ratio set forth below for the applicable fiscal period:
- 92 -



--------------------------------------------------------------------------------




Fiscal PeriodMinimum RatioClosing Date through Fiscal Quarter Ending June 30,
20201.00 to 1.00Fiscal Quarter Ending September 30, 2020 through Fiscal Quarter
Ending June 30, 20211.05 to 1.00Fiscal Quarter Ending September 30, 2021 through
Fiscal Quarter Ending June 30, 20221.15 to 1.00Fiscal Quarter Ending September
30, 2022 and all Fiscal Quarters Ending thereafter1.25 to 1.00



8.2.15 Minimum Working Capital to Revolving Facility Usage Ratio. The Loan
Parties shall not permit the Working Capital to Revolving Facility Usage Ratio
of the Company and its Subsidiaries, calculated at the end of each fiscal
quarter, in each case for the four (4) consecutive fiscal quarters then ending,
to be less than 1.50 to 1.00.
8.2.16 Immaterial Subsidiaries. The Borrowers shall not permit (a) the
Consolidated EBITDA represented by an Immaterial Subsidiary to exceed five
percent (5%) of the Company’s Consolidated EBITDA or (b) the total assets of
such Immaterial Subsidiary to be equal to or greater than five percent (5%) of
the Company’s Consolidated Total Assets, in either case of clause (a) or (b),
without joining such Subsidiary as a Loan Party pursuant to the terms and
conditions of Section 12.15 hereof.
8.2.17 Canadian Pension Plans. No Loan Party shall establish, maintain,
participate in or contribute to any Canadian Pension Plan which contains a
defined benefit provisions (as such term is defined in subsection 147.1(1) of
the Income Tax Act (Canada).
8.2.18 UK Pension Plans. Except as provided on Schedule 6.1.13, no member of the
Group will be or has been at any time an employer (for the purposes of sections
38 to 51 of the Pensions Act 2004) of an occupational pension scheme which is
not a money purchase scheme (both terms as defined in the Pension Schemes Act
1993) or "connected" with or an "associate" of (as those terms are used in
sections 38 or 43 of the Pensions Act 2004) such an employer.
8.3 Reporting Requirements. The Loan Parties will furnish or cause to be
furnished to the Administrative Agent and each of the Lenders:
8.3.1 Quarterly Financial Statements. As soon as available and in any event
within forty-five (45) calendar days after the end of each of the first three
fiscal quarters in each fiscal year, a copy of the Company's Quarterly Report on
Form 10-Q as filed with the Securities and Exchange Commission and the financial
statements of the Company and its Subsidiaries, consisting of a consolidated
balance sheet as of the end of such fiscal quarter and related consolidated
statements of income and cash flows for the fiscal quarter then ended and the
fiscal year through that date, all in reasonable detail and certified (subject
to normal year-end audit adjustments) by the Chief Executive
- 93 -



--------------------------------------------------------------------------------



Officer, President, Chief or Deputy Chief Financial Officer, Treasurer or
Assistant Treasurer of the Company as having been prepared in accordance with
GAAP, consistently applied, and setting forth in comparative form the respective
financial statements for the corresponding date and period in the previous
fiscal year.
8.3.2 Annual Financial Statements. As soon as available and in any event within
ninety (90) days after the end of each fiscal year of the Company, a copy of the
Company's Annual Report on Form 10-K as filed with the Securities and Exchange
Commission and the financial statements of the Company and its Subsidiaries
consisting of a consolidated balance sheet as of the end of such fiscal year,
and related consolidated statements of income, stockholders' equity and cash
flows for the fiscal year then ended, all in reasonable detail and setting forth
in comparative form the financial statements as of the end of and for the
preceding fiscal year, and certified by independent certified public accountants
of nationally recognized standing satisfactory to the Administrative Agent. The
certificate or report of accountants shall be free of qualifications (other than
any consistency qualification that may result from a change in the method used
to prepare the financial statements as to which such accountants concur) and
shall not indicate the occurrence or existence of any event, condition or
contingency which would materially impair the prospect of payment or performance
of any covenant, agreement or duty of any Loan Party under any of the Loan
Documents.
8.3.3 Certificate of the Company. Concurrently with (i) the quarterly financial
statements of the Company furnished to the Administrative Agent and to the
Lenders pursuant to clause (ii) of Section 8.3.1 [Quarterly Financial
Statements], commencing with the fiscal quarter ending March 31, 2019 and for
all fiscal quarters ending thereafter, and (ii) the financial statements of the
Company furnished to the Administrative Agent and to the Lenders pursuant to
Section 8.3.2 [Annual Financial Statements], commencing with the fiscal year
ending December 31, 2019 and for all fiscal years ending thereafter, in each
case of clause (i) and (ii) above, a certificate (each a "Compliance
Certificate") of the Company signed by a Senior Officer of the Company in the
form of Exhibit 8.3.3.
8.3.4 Notices.
8.3.4.1 Default. Promptly after any officer of any Loan Party has learned of the
occurrence of an Event of Default or Potential Default, a certificate signed by
an Authorized Officer setting forth the details of such Event of Default or
Potential Default and the action which such Loan Party proposes to take with
respect thereto.
8.3.4.2 Litigation. Promptly after the commencement thereof, notice of all
actions, suits, proceedings or investigations before or by any Official Body or
any other Person against any Loan Party or Subsidiary of any Loan Party which
involve a claim or series of claims in excess of $10,000,000 or which would
reasonably be expected to constitute a Material Adverse Change.
8.3.4.3 Organizational Documents. Within the time limits set forth in
Section 8.2.12 [Changes in Organizational Documents], any amendment to the
organizational documents of any Loan Party.
8.3.4.4 Erroneous Financial Information. Immediately in the event that the
Company or its accountants conclude or advise that any previously issued
financial statement, audit
- 94 -



--------------------------------------------------------------------------------



report or interim review should no longer be relied upon or that disclosure
should be made or action should be taken to prevent future reliance.
8.3.4.5 ERISA Event. Immediately upon the occurrence of any ERISA Event or a
Canadian Pension Event.
8.3.4.6 Environmental Matters. Promptly after any officer of any Loan Party has
learned of an environmental matter which would constitute a Material Adverse
Change and the action which such Loan Party proposes to take with respect
thereto.
8.3.4.7 Registration Statements. Promptly upon the filing thereof, copies of all
registration statements (other than any registration statements on Form S-8 or
its equivalent) and any report which the Company shall have filed with the
Securities and Exchange Commission.
8.3.4.8 Other Reports. Promptly upon their becoming available to the Borrowers:
(i) Annual Budget. The annual budget and any forecasts or projections of the
Company, to be supplied not later than January 31st of each year to which any of
the foregoing may be applicable,
(ii) Management Letters. Any reports including management letters submitted to
the Company by independent accountants in connection with any annual, interim or
special audit, and
(iii) Other Information. Such other reports and information as any of the
Lenders may from time to time reasonably request.
9. DEFAULT
9.1 Events of Default. An Event of Default shall mean the occurrence or
existence of any one or more of the following events or conditions (whatever the
reason therefor and whether voluntary, involuntary or effected by operation of
Law):
9.1.1 Payments Under Loan Documents. The Borrowers shall fail to pay (i) any
principal of any Loan (including scheduled installments, mandatory prepayments
or the payment due at maturity), Reimbursement Obligation or Letter of Credit
Obligation on the date on which such principal becomes due in accordance with
the terms hereof or thereof, or (ii) any interest on any Loan, Reimbursement
Obligation or Letter of Credit Obligation or any other amount owing hereunder or
under the other Loan Documents on the date on which such interest or other
amount becomes due in accordance with the terms hereof or thereof and such
default shall continue unremedied for a period of three (3) days after such
default;
9.1.2 Breach of Warranty. Any representation or warranty made at any time by any
of the Loan Parties herein or by any of the Loan Parties in any other Loan
Document, or in any certificate, other instrument or statement furnished
pursuant to the provisions hereof or thereof, shall prove to have been false or
misleading in any material respect as of the time it was made or furnished;
- 95 -



--------------------------------------------------------------------------------



9.1.3 Anti-Terrorism Laws. Any representation or warranty contained in
Section 6.1.17 [Anti-Terrorism Laws] is or becomes false or misleading at any
time;
9.1.4 Breach of Negative Covenants, Visitation Rights or Anti-Terrorism Laws.
Any of the Loan Parties shall default in the observance or performance of any
covenant contained in Section 8.1.2 in respect of Priority Payables [Payment of
Priority Payables and Taxes], Section 8.1.5 [Visitation Rights], Section 8.1.8
[Anti-Terrorism Laws; International Trade Law Compliance] or Section 8.1.11
[Negative Covenants];
9.1.5 Breach of Other Covenants. Any of the Loan Parties shall default in the
observance or performance of any other covenant, condition or provision hereof
or of any other Loan Document and such default shall continue unremedied for a
period of ten (10) Business Days;
9.1.6 Defaults in Other Agreements or Indebtedness. A default or event of
default shall occur at any time under the terms of any other agreement involving
borrowed money or the extension of credit or any other Indebtedness under which
any Loan Party or Subsidiary of any Loan Party may be obligated as a borrower or
guarantor in excess of $15,000,000 in the aggregate, and such breach, default or
event of default consists of the failure to pay (beyond any period of grace
permitted with respect thereto, whether waived or not) any Indebtedness when due
(whether at stated maturity, by acceleration or otherwise) or if such breach or
default permits or causes the acceleration of any Indebtedness (whether or not
such right shall have been waived) or the termination of any commitment to lend;
9.1.7 Final Judgments or Orders. Any final judgments or orders for the payment
of money in excess of $15,000,000 in the aggregate shall be entered against any
Loan Party by a court having jurisdiction in the premises, which judgment is not
discharged, vacated, bonded or stayed pending appeal within a period of thirty
(30) days from the date of entry;
9.1.8 Loan Document Unenforceable. Any of the Loan Documents shall cease to be
legal, valid and binding agreements enforceable against the party executing the
same or such party's successors and assigns (as permitted under the Loan
Documents) in accordance with the respective terms thereof or shall in any way
be terminated (except in accordance with its terms) or become or be declared
ineffective or inoperative or shall in any way be challenged or contested or
cease to give or provide the respective Liens, security interests, rights,
titles, interests, remedies, powers or privileges intended to be created
thereby;
9.1.9 Events Relating to Plans and Benefit Arrangements. (i) An ERISA Event
occurs with respect to a Pension Plan or Multiemployer Plan which has resulted
or could reasonably be expected to result in liability of any Borrower under
Title IV of ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an
aggregate amount in excess of $15,000,000 or (ii) any Borrower or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of $15,000,000 or (iii) a Canadian Pension Event occurs which has
resulted or could reasonably be expected to result in liability of the Borrowers
in an aggregate amount in excess of $15,000,000 or (iv) The Pensions Regulator
issues a Financial Support
- 96 -



--------------------------------------------------------------------------------



Direction or a Contribution Notice to any UK Borrower unless the aggregate
liability of the UK Borrowers under all Financial Support Directions and
Contributions Notices is less than $15,000,000;
9.1.10 Change of Control. (i) Any person or group of persons (within the meaning
of Sections 13(d), 14(a) or 14(d) of the Securities Exchange Act of 1934, as
amended) shall have acquired beneficial ownership, directly or indirectly, of
(within the meaning of Rule 13d-3 and 13(d)-5 promulgated by the Securities and
Exchange Commission under said Act) 25% or more of the voting capital stock of
the Company; or (ii) the Company shall cease to own, directly or indirectly, all
of the ownership interests of each Borrower except for such reduction in
interest as permitted in Section 8.2.7 [Dispositions of Assets or Subsidiaries]
hereof.
9.1.11 Relief Proceedings. (i) A Relief Proceeding shall have been instituted
against any Loan Party or Subsidiary of a Loan Party and such Relief Proceeding
shall be unstayed and remain undismissed and in each case unadvertised and in
effect for a period of forty-five (45) consecutive days or such court shall
enter a decree or order granting any of the relief sought in such Relief
Proceeding, (ii) any Loan Party or Subsidiary of a Loan Party institutes, or
takes any action in furtherance of, a Relief Proceeding, or (iii) any Loan Party
or any Subsidiary of a Loan Party ceases to be Solvent or admits in writing its
inability to pay its debts as they mature.
9.1.12 Uninsured Losses; Proceedings Against Assets. There shall occur any
material uninsured damage to or loss, theft or destruction of any of the
Collateral in excess of $15,000,000 or the Collateral or any other of the Loan
Parties' or any of their Subsidiaries' assets are attached, seized, levied upon
or subjected to a writ or distress warrant; or such come within the possession
or control of any receiver, interim receiver, receiver and manager, monitor,
trustee, custodian, liquidator or assignee for the benefit of creditors and the
same is not cured within forty-five (45) days thereafter.
9.2 Consequences of Event of Default.
9.2.1 Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings. If an Event of Default specified under Sections 9.1.1 [Payments
Under Loan Documents] through 9.1.10 [Change of Control] shall occur and be
continuing, the Lenders and the Administrative Agent shall be under no further
obligation to make Loans and the Issuing Lender shall be under no obligation to
issue Letters of Credit and the Administrative Agent may, and upon the request
of the Required Lenders, shall (i) by written notice to the Borrowers, declare
the unpaid principal amount of the Notes then outstanding and all interest
accrued thereon, any unpaid fees and all other Indebtedness of the Borrowers to
the Lenders hereunder and thereunder to be forthwith due and payable, and the
same shall thereupon become and be immediately due and payable to the
Administrative Agent for the benefit of each Lender without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived, and (ii) terminate any Letter of Credit that may be terminated in
accordance with its terms and/or require the Borrowers to, and the Borrowers
shall thereupon, deposit in a non-interest-bearing account with the
Administrative Agent, as cash collateral for its Obligations under the Loan
Documents, an amount equal to the maximum amount currently or at any time
thereafter available to be drawn on all outstanding Letters of Credit, and the
Borrowers hereby pledge to the Administrative Agent and the Lenders, and grants
to the Administrative Agent and the Lenders a security interest in, all such
cash as security for such Obligations. Without limiting any right or remedy of
the Administrative Agent in this Agreement, Administrative Agent may seek the
appointment of a receiver, receiver-
- 97 -



--------------------------------------------------------------------------------



manager or keeper (a “Receiver”) under the laws of Canada or any Province or
territory thereof to take possession of all or any portion of the Collateral of
Loan Parties or to operate same and, to the maximum extent permitted by
applicable Law, may seek the appointment of such a Receiver without the
requirement of prior notice or a hearing. Any such Receiver shall, so far as
concerns responsibility for his/her acts, be deemed the agent of Loan Parties
and not Administrative Agent and the Lenders, and Administrative Agent and the
Lenders shall not be in any way responsible for any misconduct, negligence or
non-feasance on the part of any such Receiver, his/her servants or employees.
Subject to the provisions of the instrument appointing him/her, any such
Receiver shall have power to take possession of Collateral of the Loan Parties,
to preserve Collateral of the Loan Parties or its value, to carry on or concur
in carrying on all or any part of the business of the Loan Parties and to sell,
lease, license or otherwise dispose of or concur in selling, leasing, licensing
or otherwise disposing of Collateral of the Loan Parties. To facilitate the
foregoing powers, any such Receiver may, to the exclusion of all others,
including the Loan Parties, enter upon, use and occupy all premises owned or
occupied by the Loan Parties wherein Collateral of the Loan Parties may be
situated, maintain Collateral of the Loan Parties upon such premises, borrow
money on a secured or unsecured basis and use Collateral of the Loan Parties
directly in carrying on the Loan Parties’ business or as security for loans or
advances to enable the Receiver to carry on the Loan Parties’ business or
otherwise, as such Receiver shall, in its discretion, determine. Except as may
be otherwise directed by Administrative Agent, all money received from time to
time by such Receiver in carrying out his/her appointment shall be received in
trust for and paid over to Administrative Agent. Every such Receiver may, in the
discretion of Administrative Agent, be vested with all or any of the rights and
powers of Administrative Agent and the Lenders. Administrative Agent may, either
directly or through its nominees, exercise any or all powers and rights given to
a Receiver by virtue of the foregoing provisions of this paragraph.
9.2.2 Bankruptcy, Insolvency or Reorganization Proceedings. If an Event of
Default specified under Section 9.1.11 [Relief Proceedings] shall occur, the
Lenders shall be under no further obligations to make Loans hereunder and the
Issuing Lender shall be under no obligation to issue Letters of Credit and the
unpaid principal amount of the Loans then outstanding and all interest accrued
thereon and any Unpaid Drawings, any unpaid fees and all other Indebtedness of
the Borrowers to the Lenders hereunder and thereunder shall be immediately due
and payable, without presentment, demand, protest or notice of any kind, all of
which are hereby expressly waived, and the Borrowers shall immediately deposit
in a non-interest-bearing account with the Administrative Agent, as cash
collateral for its Obligations under the Loan Documents, an amount equal to the
maximum amount currently or at any time thereafter available to be drawn on all
outstanding Letters of Credit, and the Borrowers hereby pledges to the
Administrative Agent and the Lenders, and grants to the Administrative Agent and
the Lenders a security interest in, all such cash as security for such
Obligations; and
9.2.3 Set-off. If an Event of Default shall have occurred and be continuing,
each Lender, the Issuing Lender, and each of their respective Affiliates and any
participant of such Lender or Affiliate which has agreed in writing to be bound
by the provisions of Section 5.3 [Sharing of Payments by Lenders] is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, the
Issuing Lender or any such Affiliate or participant to or for the credit or the
account of any Loan Party against any and all of the Obligations of such Loan
Party now or hereafter
- 98 -



--------------------------------------------------------------------------------



existing under this Agreement or any other Loan Document to such Lender, the
Issuing Lender, Affiliate or participant, irrespective of whether or not such
Lender, Issuing Lender, Affiliate or participant shall have made any demand
under this Agreement or any other Loan Document and although such Obligations of
the Borrowers or such Loan Party may be contingent or unmatured or are owed to a
branch or office of such Lender or the Issuing Lender different from the branch
or office holding such deposit or obligated on such Indebtedness. The rights of
each Lender, the Issuing Lender and their respective Affiliates and participants
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the Issuing Lender or their respective
Affiliates and participants may have. Each Lender and the Issuing Lender agrees
to notify the Borrowers and the Administrative Agent promptly after any such
setoff and application; provided that the failure to give such notice shall not
affect the validity of such setoff and application; and
9.2.4 Application of Proceeds. From and after the date on which the
Administrative Agent has taken any action pursuant to this Section  9.2.4 and
until Payment in Full, any and all proceeds received by the Administrative
Agent, the Issuing Lender or any other Lender shall, unless otherwise required
by the terms of the other Loan Documents or by applicable law, be applied as
follows:
(i) First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, the Issuing Lender in its capacity
as such and the Swing Loan Lender in its capacity as such, ratably among the
Administrative Agent, the Issuing Lender and Swing Loan Lender in proportion to
the respective amounts described in this clause First payable to them;
(ii) Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them;
(iii) Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans and Reimbursement Obligations, ratably among
the Lenders in proportion to the respective amounts described in this
clause Third payable to them;
(iv) Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, Reimbursement Obligations and payment obligations then
owing under Lender Provided Interest Rate Hedges, Lender Provided Foreign
Currency Hedges, Lender Provided Commodity Hedges and Other Lender Provided
Financial Service Products, ratably among the Lenders, the Issuing Lender, and
the Lenders or Affiliates of Lenders which provide Lender Provided Interest Rate
Hedges, Lender Provided Foreign Currency Hedges, Lender Provided Commodity
Hedges and Other Lender Provided Financial Service Products, in proportion to
the respective amounts described in this clause Fourth held by them;
(v) Fifth, to the Administrative Agent for the account of the Issuing Lender, to
cash collateralize any undrawn amounts under outstanding Letters of Credit; and
(vi) Last, the balance, if any, to the Loan Parties or as required by Law.
- 99 -



--------------------------------------------------------------------------------



Notwithstanding anything to the contrary in this Section 9.2.4, no Swap
Obligations of any Non-Qualifying Party shall be paid with amounts received from
such Non-Qualifying Party under its Guaranty Agreement (including sums received
as a result of the exercise of remedies with respect to such Guaranty Agreement)
or from the proceeds of such Non-Qualifying Party's Collateral if such Swap
Obligations would constitute Excluded Hedge Liabilities; provided, however, that
to the extent possible appropriate adjustments shall be made with respect to
payments and/or the proceeds of Collateral from other Loan Parties that are
Eligible Contract Participants with respect to such Swap Obligations to preserve
the allocation to Obligations otherwise set forth above in this Section 9.2.4.
10. THE ADMINISTRATIVE AGENT
10.1 Appointment and Authority. Each of the Lenders and the Issuing Lender
hereby irrevocably appoints PNC to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article 10 are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Lender, and neither the Borrowers nor any
other Loan Party shall have rights as a third party beneficiary of any of such
provisions. Without limiting the power of Administrative Agent hereunder or
under any other Loan Document, Administrative Agent and each Lender hereby
appoints and designates PNC as the hypothecary representative (within the
meaning of Article 2692 of the Civil Code of Québec) of Administrative Agent and
the Lenders for the purposes of holding any security granted by any Loan Party
under the laws of the Province of Québec as security for any indebtedness or
other obligations of any Loan Party hereunder or under any other Loan Document
and, in such capacity, PNC shall hold any such security granted under the laws
of the Province of Québec as hypothecary representative in the exercise of the
rights conferred thereunder. The execution by PNC as hypothecary representative
of any deeds of hypothec or other security granted by any Loan Party under the
laws of the Province of Québec is hereby ratified and confirmed. Any Person who
becomes Administrative Agent or a Lender shall be deemed to have ratified and
confirmed the appointment of PNC as hypothecary representative. PNC, acting as
hypothecary representative, shall have the same rights, powers, immunities,
indemnities and exclusions from liability as are prescribed in favor of the
Administrative Agent hereunder, which shall apply mutatis mutandis to PNC acting
as hypothecary representative. In the event of the resignation of the
Administrative Agent and appointment of a successor Administrative Agent, such
successor Administrative Agent shall also constitute the successor hypothecary
representative of the Administrative Agent and the Lenders for the purpose of
holding the security referred to above, unless a successor hypothecary
representative is otherwise appointed. Notwithstanding anything to the contrary
in this Agreement, this provision shall be governed and construed in accordance
with the laws of the Province of Québec.
10.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other
- 100 -



--------------------------------------------------------------------------------



Lender and may exercise the same as though it were not the Administrative Agent
and the term "Lender" or "Lenders" shall, unless otherwise expressly indicated
or unless the context otherwise requires, include the Person serving as the
Administrative Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with the Borrowers or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.
10.3 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:
(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Potential Default or Event of Default has occurred and is continuing;
(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law; and
(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of their Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 12.1 [Modifications, Amendments or
Waivers] and 9.1.12 [Consequences of Event of Default]) or (ii) in the absence
of its own gross negligence or willful misconduct. The Administrative Agent
shall be deemed not to have knowledge of any Potential Default or Event of
Default unless and until notice describing such Potential Default or Event of
Default is given to the Administrative Agent by the Borrowers, a Lender or the
Issuing Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Potential Default or Event of
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article 7
[Conditions of Lending and Issuance of Letters of
- 101 -



--------------------------------------------------------------------------------



Credit] or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.
10.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the Issuing Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Lender prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrowers),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
10.5 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more subagents appointed by the
Administrative Agent. The Administrative Agent and any such subagent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article 10 shall apply to any such subagent and to the Related Parties of the
Administrative Agent and any such subagent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
10.6 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the Issuing Lender and the
Borrowers. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with approval from the Borrowers (so long as no Event of
Default has occurred and is continuing), to appoint a successor, such approval
not to be unreasonably withheld or delayed. If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the Issuing Lender, appoint a successor Administrative Agent;
provided that if the Administrative Agent shall notify the Borrowers and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (i) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any Collateral held by the Administrative Agent on behalf of the Lenders
or the Issuing Lender under any of the Loan Documents, the retiring
Administrative
- 102 -



--------------------------------------------------------------------------------



Agent shall continue to hold such Collateral until such time as a successor
Administrative Agent is appointed) and (ii) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and the Issuing Lender directly,
until such time as the Required Lenders appoint a successor Administrative Agent
as provided for above in this Section 10.6 [Resignation of Administrative
Agent]. Upon the acceptance of a successor's appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrowers to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrowers and such successor. After the retiring Administrative
Agent's resignation hereunder and under the other Loan Documents, the provisions
of this Article 10 and Section 12.3 [Expenses; Indemnity; Damage Waiver] shall
continue in effect for the benefit of such retiring Administrative Agent, its
subagents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.
If PNC resigns as Administrative Agent under this Section 10.6, PNC shall also
resign as an Issuing Lender. Upon the appointment of a successor Administrative
Agent hereunder, such successor shall (i) succeed to all of the rights, powers,
privileges and duties of PNC as the retiring Issuing Lender and Administrative
Agent and PNC shall be discharged from all of its respective duties and
obligations as Issuing Lender and Administrative Agent under the Loan Documents,
and (ii) issue letters of credit in substitution for the Letters of Credit
issued by PNC, if any, outstanding at the time of such succession or make other
arrangement satisfactory to PNC to effectively assume the obligations of PNC
with respect to such Letters of Credit.
10.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and the
Issuing Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the Issuing Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.
10.8 No Other Duties, etc. Anything herein to the contrary notwithstanding, none
of the Lenders, Co-Syndication Agents, Arrangers or other parties listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the Issuing Lender
hereunder.
- 103 -



--------------------------------------------------------------------------------



10.9 Administrative Agent's Fee. The Borrowers shall pay to the Administrative
Agent a nonrefundable fee (the "Administrative Agent's Fee") under the terms of
a letter (the "Administrative Agent's Letter") between the Borrowers and
Administrative Agent, as amended from time to time.
10.10 No Reliance on Administrative Agent's Customer Identification Program.
Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Administrative Agent to
carry out such Lender's, Affiliate's, participant's or assignee's customer
identification program, or other obligations required or imposed under or
pursuant to the USA PATRIOT Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
"CIP Regulations"), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with any of
the Loan Parties, their Affiliates or their agents, the Loan Documents or the
transactions hereunder or contemplated hereby: (i) any identity verification
procedures, (ii) any recordkeeping, (iii) comparisons with government lists,
(iv) customer notices or (v) other procedures required under the CIP Regulations
or such other Laws. Each Loan party acknowledges that, pursuant to the Proceeds
of Crime (Money Laundering) and Terrorist Financing Act (Canada) and other
applicable anti-money laundering, anti-terrorist financing, government sanction
and “know your client” laws, whether within Canada or elsewhere (collectively,
including any guidelines or orders thereunder, “AML Legislation”), the Lenders
and Administrative Agent may be required to obtain, verify and record
information regarding each Borrower and Guarantor, their respective directors,
authorized signing officers, direct or indirect shareholders or other Persons in
control of such Borrowers and Guarantors, and the transactions contemplated
hereby. Borrowers shall promptly provide all such information, including
supporting documentation and other evidence, as may be reasonably requested by
any Lender or Administrative Agent, or any prospective assign or participant of
a Lender or Administrative Agent, in order to comply with any applicable AML
Legislation, whether now or hereafter in existence.
If Administrative Agent has ascertained the identity of the Borrowers or
Guarantors or any authorized signatories of such Persons for the purposes of
applicable AML Legislation, then the Agent:
(i) shall be not deemed to have done so as an agent for each Lender, and this
Agreement shall not constitute a “written agreement” in such regard between each
Lender and the Administrative Agent within the meaning of applicable AML
Legislation; and
(ii) shall provide to each Lender copies of all information obtained in such
regard without any representation or warranty as to its accuracy or
completeness.
10.11 Authorization to Release Collateral and Guarantors. The Lenders and
Issuing Lenders authorize the Administrative Agent to release (i) any Collateral
consisting of assets or equity interests sold or otherwise disposed of in a sale
or other disposition or transfer permitted under Section 8.2.7 [Dispositions of
Assets or Subsidiaries], and (ii) any
- 104 -



--------------------------------------------------------------------------------



Guarantor from its obligations under the Guaranty Agreement if the ownership
interests in such a Loan Party change in a transaction permitted hereunder.
10.12 Plan Assets.
(a)  Each Lender (x) represents and warrants, as of the date such Person became
a Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrowers or any of the other Loan Parties,
that at least one of the following is and will be true:
        (i)  such Lender is not using "plan assets" (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender's entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments or this
Agreement,
        (ii)  the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender's entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
        (iii) (A) such Lender is an investment fund managed by a "Qualified
Professional Asset Manager" (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender's entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
        (iv)  such other representation, warranty and covenant as may be agreed
in writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)  In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative
- 105 -



--------------------------------------------------------------------------------



Agent and not, for the avoidance of doubt, to or for the benefit of any of the
Borrowers or any of the other Loan Parties, that the Administrative Agent is not
a fiduciary with respect to the assets of such Lender involved in such Lender's
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).
11.[RESERVED]
12. MISCELLANEOUS
12.1 Modifications, Amendments or Waivers. With the written consent of the
Required Lenders, the Administrative Agent, acting on behalf of all the Lenders,
and the Company, on behalf of the Loan Parties, may from time to time enter into
written agreements amending or changing any provision of this Agreement or any
other Loan Document or the rights of the Lenders or the Loan Parties hereunder
or thereunder, or may grant written waivers or consents hereunder or thereunder.
Any such agreement, waiver or consent made with such written consent shall be
effective to bind all the Lenders and the Loan Parties; provided, that no such
agreement, waiver or consent may be made which will:
12.1.1 Increase of Commitment. Subject to Section 12.16 [Increase in
Commitments], increase the amount of the Revolving Credit Commitment of any
Lender hereunder without the consent of such Lender;
12.1.2 Extension of Payment; Reduction of Principal Interest or Fees;
Modification of Terms of Payment. Whether or not any Loans are outstanding,
extend the Expiration Date or the Maturity Date or the time for payment of
principal or interest of any Loan (excluding the due date of any mandatory
prepayment of a Loan), the Commitment Fee or any other fee payable to any
Lender, or reduce the principal amount of or the rate of interest borne by any
Loan or reduce the Commitment Fee or any other fee payable to any Lender,
without the consent of each Lender directly affected thereby;
12.1.3 Release of Collateral or Guarantor. Except for sales of assets permitted
by Section 8.2.7 [Disposition of Assets or Subsidiaries], release all or
substantially all of the Collateral or release any Guarantor from its
Obligations under the Guaranty Agreement, in each case without the consent of
all Lenders (other than Defaulting Lenders); or
12.1.4  Miscellaneous. Amend the definition of "Optional Currency" or
Section 2.9.5 [Requests for Additional Optional Currencies], Section 5.2 [Pro
Rata Treatment of Lenders], 10.3 [Exculpatory Provisions, Etc.] or Section 5.3
[Sharing of Payments by Lenders] or this Section 12.1, alter any provision
regarding the pro rata treatment of the Lenders or requiring all Lenders to
authorize the taking of any action or reduce any percentage specified in the
definition of Required Lenders, in each case without the consent of all of the
Lenders (other than Defaulting Lenders); provided that no agreement, waiver or
consent which would modify the interests, rights or obligations of the
Administrative Agent, the Swing Loan Lender or the Issuing Lender may be made
- 106 -



--------------------------------------------------------------------------------



without the written consent of such Administrative Agent, Swing Loan Lender or
Issuing Lender, as applicable, and provided, further that, if in connection with
any proposed waiver, amendment or modification referred to in Sections 12.1.1
through 12.1.4 above, the consent of the Required Lenders is obtained but the
consent of one or more of such other Lenders whose consent is required is not
obtained (each a "Non-Consenting Lender"), then the Borrowers shall have the
right to replace any such Non-Consenting Lender with one or more replacement
Lenders pursuant to Section 5.6.2 [Replacement of a Lender]. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender, and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.
Notwithstanding the foregoing, the Administrative Agent, with the consent of the
Borrower Agent, may amend, modify or supplement any Loan Document without the
consent of any Lender or the Required Lenders in order to correct or cure any
ambiguity, inconsistency or defect or correct any manifest, typographical or
ministerial error in any Loan Document (provided that any such amendment,
modification or supplement shall not be materially adverse to the interests of
the Lenders taken as a whole).
12.2 No Implied Waivers; Cumulative Remedies. No course of dealing and no delay
or failure of the Administrative Agent or any Lender in exercising any right,
power, remedy or privilege under this Agreement or any other Loan Document shall
affect any other or future exercise thereof or operate as a waiver thereof, nor
shall any single or partial exercise thereof preclude any further exercise
thereof or of any other right, power, remedy or privilege. The rights and
remedies of the Administrative Agent and the Lenders under this Agreement and
any other Loan Documents are cumulative and not exclusive of any rights or
remedies which they would otherwise have.
12.3 Expenses; Indemnity; Damage Waiver.
12.3.1 Costs and Expenses. The Borrowers shall pay (i) all outofpocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), and shall pay all fees and time charges and disbursements for attorneys
who may be employees of the Administrative Agent, in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all outofpocket expenses
incurred by the Issuing Lender in
- 107 -



--------------------------------------------------------------------------------



connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder, (iii) all outofpocket expenses
incurred by the Administrative Agent, any Lender or the Issuing Lender
(including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the Issuing Lender), and shall pay all fees
and time charges for attorneys who may be employees of the Administrative Agent,
any Lender or the Issuing Lender, in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made or Letters of Credit issued hereunder, including all such
outofpocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit, and (iv) all
reasonable out-of-pocket expenses of the Administrative Agent's regular
employees and agents engaged periodically to perform audits of the Loan Parties'
books, records and business properties.
12.3.2 Indemnification by the Loan Parties. The Loan Parties shall, jointly and
severally, indemnify the Administrative Agent (and any sub-agent thereof), each
Lender and the Issuing Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an "Indemnitee") against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), and shall indemnify and hold harmless each Indemnitee from
all fees and time charges and disbursements for attorneys who may be employees
of any Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee
by any third party or by the Borrowers or any other Loan Party arising out of,
in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance or nonperformance by the parties hereto of
their respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, (ii) any Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
the Issuing Lender to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) breach of representations, warranties
or covenants of the Loan Parties under the Loan Documents, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, including any such items or losses relating to or arising under
Environmental Laws or pertaining to environmental matters, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrowers or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrowers or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee's obligations hereunder or under any other Loan Document, if
the Borrowers or such Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction.
Notwithstanding the foregoing, a Foreign Loan Party shall only be required to
indemnify any Indemnitee pursuant to this Section to the extent that any such
losses, liabilities, claims, penalties, damages or expenses have been caused by
such Foreign Loan Party or are otherwise directly related or attributable to
such Foreign Loan Party.
12.3.3 Reimbursement by Lenders. To the extent that the Loan Parties for any
reason fail to indefeasibly pay any amount required under Sections 12.3.1 [Costs
and Expenses] or 12.3.2
- 108 -



--------------------------------------------------------------------------------



[Indemnification by the Loan Parties] to be paid by it to the Administrative
Agent (or any sub-agent thereof), the Issuing Lender or any Related Party of any
of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), the Issuing Lender or such Related Party, as the
case may be, such Lender's Ratable Share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or the Issuing
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or Issuing
Lender in connection with such capacity.
12.3.4 Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, no Loan Party shall assert, and hereby waives, any claim against
any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee referred to in Section 12.3.2 [Indemnification by the
Loan Parties] shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.
12.3.5 Payments. All amounts due under this Section shall be payable not later
than ten (10) days after demand therefor.
12.4 Holidays. Whenever payment of a Loan to be made or taken hereunder shall be
due on a day which is not a Business Day such payment shall be due on the next
Business Day (except as provided in Section 4.2 [Interest Periods]) and such
extension of time shall be included in computing interest and fees, except that
the Revolving Credit Loans and Swing Loans shall be due on the Business Day
preceding the Expiration Date if the Expiration Date is not a Business Day.
Whenever any payment or action to be made or taken hereunder (other than payment
of the Loans) shall be stated to be due on a day which is not a Business Day,
such payment or action shall be made or taken on the next following Business
Day, and such extension of time shall not be included in computing interest or
fees, if any, in connection with such payment or action.
12.5 Notices; Effectiveness; Electronic Communication.
12.5.1 Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
Section 12.5.2 [Electronic Communications]), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile (i) if to a Lender, to it at its address set forth in its
administrative questionnaire, or (ii) if to any other Person, to it at its
address set forth on Schedule 1.1(B).
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given
- 109 -



--------------------------------------------------------------------------------



when sent (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient). Notices delivered through electronic
communications to the extent provided in Section 12.5.2 [Electronic
Communications], shall be effective as provided in such Section.
12.5.2 Electronic Communications. Notices and other communications to the
Lenders and the Issuing Lender hereunder may be delivered or furnished by
electronic communication (including email and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or the Issuing Lender if such
Lender or the Issuing Lender, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Loan Parties may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender's receipt of an acknowledgement from the intended
recipient (such as by the "return receipt requested" function, as available,
return e-mail or other written acknowledgement); provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.
12.5.3 Change of Address, Etc. Any party hereto may change its address, email
address or facsimile number for notices and other communications hereunder by
notice to the other parties hereto.
12.6 Severability. The provisions of this Agreement are intended to be
severable. If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.
12.7 Duration; Survival. All representations and warranties of the Loan Parties
contained herein or made in connection herewith shall survive the execution and
delivery of this Agreement, the completion of the transactions hereunder and
Payment In Full. All covenants and agreements of the Loan Parties contained
herein relating to the payment of principal, interest, premiums, additional
compensation or expenses and indemnification, including those set forth in the
Notes, Article 5 [Payments] and Section 12.3 [Expenses; Indemnity; Damage
Waiver], shall survive Payment In Full. All other covenants and agreements of
the Loan Parties shall continue in full force and effect from and after the date
hereof and until Payment In Full.
12.8 Successors and Assigns.
- 110 -



--------------------------------------------------------------------------------



12.8.1 Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Company nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 12.8.2 [Assignments by Lenders],
(ii) by way of participation in accordance with the provisions of Section 12.8.4
[Participations], or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 12.8.6 [Certain Pledges; Successors and
Assigns Generally] (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 12.8.4 [Participations] and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
12.8.2 Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:
(i) Minimum Amounts.
(a) in the case of an assignment of the entire remaining amount of the assigning
Lender's Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and
(b) in any case not described in clause (i)(a) of this Section 12.8.2, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
Agreement with respect to such assignment is delivered to the Administrative
Agent or, if "Trade Date" is specified in the Assignment and Assumption
Agreement, as of the Trade Date) shall not be less than $5,000,000, in the case
of any assignment in respect of the Revolving Credit Commitment of the assigning
Lender, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower Agent otherwise consents
(each such consent not to be unreasonably withheld or delayed).
(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.
(iii) Required Consents. No consent shall be required for any assignment except
for the consent of the Administrative Agent (which shall not be unreasonably
withheld or delayed) and:
- 111 -



--------------------------------------------------------------------------------



(a) the consent of the Borrower Agent (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrower Agent shall be deemed to have consented to any such assignment unless
it has objected thereto by written notice to the Administrative Agent within
five (5) Business Days after having received notice thereof; and
(b) the consent of the Issuing Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).
(iv) Assignment and Assumption Agreement. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption
Agreement, together with a processing and recordation fee of $3,500, and the
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
administrative questionnaire provided by the Administrative Agent.
(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) any Loan Party or any of its Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute a Defaulting Lender or a Subsidiary thereof.
(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 12.8.3 [Register], from and after the effective date specified in
each Assignment and Assumption Agreement, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption Agreement, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption Agreement, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption Agreement covering all of the assigning Lender's
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections 4.4
[Euro-Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available], 5.8 [Increased Costs], and 12.3 [Expenses, Indemnity; Damage Waiver]
with respect to facts and circumstances occurring prior to the effective date of
such assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 12.8.2 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 12.8.4
[Participations].
12.8.3 Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain a record of the names and addresses of
the Lenders, and the Commitments of, and principal amounts of the Loans owing
to, each Lender pursuant to the terms hereof from time to time. Such register
shall be conclusive, and the Borrowers, the Administrative Agent and the Lenders
may treat each Person whose name is in such register pursuant to the terms
- 112 -



--------------------------------------------------------------------------------



hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. Such register shall be available for inspection by the
Borrowers and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
12.8.4 Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrowers or any of the Borrowers'
Affiliates or Subsidiaries) (each, a "Participant") in all or a portion of such
Lender's rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender's obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent and the Lenders, Issuing Lender shall continue to deal solely and directly
with such Lender in connection with such Lender's rights and obligations under
this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
(other than as is already provided for herein) to any amendment, modification or
waiver with respect to Sections 12.1.1 [Increase of Commitment], 12.1.2
[Extension of Payment, Etc.], or 12.1.3 [Release of Guarantor] that affects such
Participant. Each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 4.4 [Euro-Rate Unascertainable, Etc.], 0 [Increased Costs],
5.10 [Indemnity] and 5.9 [Taxes] (subject to the requirements and limitations
therein, including the requirements under Section 5.9.7 [Status of Lenders] (it
being understood that the documentation required under Section 5.9.7 [Status of
Lenders] shall be delivered to the participating Lender)) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
Section 12.8.2 [Assignments by Lenders]; provided that such Participant (A)
agrees to be subject to the provisions of Section 5.6.2 [Replacement of a
Lender] and Section 5.6.3 [Designation of a Different Lending Office] as if it
were an assignee under Section 12.8.2 [Assignments by Lenders]; and (B) shall
not be entitled to receive any greater payment under Sections 5.8[Increased
Costs] or 5.9 [Taxes], with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower Agent's request and expense,
to use reasonable efforts to cooperate with the Borrowers to effectuate the
provisions of Section 5.6.2 [Replacement of a Lender] and Section 5.6.3
[Designation of Different Lending Office] with respect to any Participant. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.2.3 [Set-off] as though it were a Lender; provided that
such Participant agrees to be subject to Section 5.3 [Sharing of Payments by
Lenders] as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrowers,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant's interest
in the Loans or other obligations under the Loan Documents (the "Participant
Register"); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant's interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to
- 113 -



--------------------------------------------------------------------------------



establish that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
12.8.5 Limitations upon Participant Rights Successors and Assigns Generally. A
Participant shall not be entitled to receive any greater payment under
Sections 5.8 [Increased Costs], 5.9 [Taxes] or 12.3 [Expenses; Indemnity; Damage
Waiver] than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrowers' prior written
consent. A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 5.9 [Taxes] unless the Borrowers are
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrowers, to comply with Section 5.9.7 [Status
of Lenders] as though it were a Lender.
12.8.6 Certain Pledges; Successors and Assigns Generally. Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including any pledge
or assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
12.9 Confidentiality.
12.9.1 General. Each of the Administrative Agent, the Lenders and the Issuing
Lender agrees to maintain the confidentiality of the Information, except that
Information may be disclosed (i) to its Affiliates and to its and its
Affiliates' respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section, to (A) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (B) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrowers and their obligations, (vii) with the consent of the Borrowers or
(viii) to the extent such Information (Y) becomes publicly available other than
as a result of a breach of this Section or (Z) becomes available to the
Administrative Agent, any Lender, the Issuing Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrowers or
the other Loan Parties. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has
- 114 -



--------------------------------------------------------------------------------



exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
12.9.2 Sharing Information With Affiliates of the Lenders. Each Loan Party
acknowledges that from time to time financial advisory, investment banking and
other services may be offered or provided to the Borrowers or one or more of
their Affiliates (in connection with this Agreement or otherwise) by any Lender
or by one or more Subsidiaries or Affiliates of such Lender and each of the Loan
Parties hereby authorizes each Lender to share any information delivered to such
Lender by such Loan Party and its Subsidiaries pursuant to this Agreement to any
such Subsidiary or Affiliate subject to the provisions of Section 12.9.1
[General].
Subject to the provisions of Section 12.9.1 [General], each Loan Party consents
to the publication by the Administrative Agent or any Lender of customary
advertising material relating to the transactions contemplated hereby using the
name, product photographs, logo or trademark of such Loan Party. In addition,
the Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
agents and the Lenders in connection with the administration of this Agreement,
the other Loan Documents and the Commitments to the extent applicable or not
exempt.
12.10 Counterparts; Integration; Effectiveness.
12.10.1 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof including
any prior confidentiality agreements and commitments. Except as provided in
Article 7 [Conditions Of Lending And Issuance Of Letters Of Credit], this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or email shall be effective as delivery of a
manually executed counterpart of this Agreement.
12.10.2 Electronic Execution of Assignments. The words "execution," "signed,"
"signature," and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act or any other similar state laws based on the Uniform
Electronic Transactions Act.
12.11 CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF
PROCESS; WAIVER OF JURY TRIAL.
- 115 -



--------------------------------------------------------------------------------



12.11.1 Governing Law. This Agreement shall be deemed to be a contract under the
Laws of the Commonwealth of Pennsylvania without regard to its conflict of laws
principles. Each Standby Letter of Credit issued under this Agreement shall be
subject either to the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce
(the "ICC") at the time of issuance ("UCP") or the rules of the International
Standby Practices (ICC Publication Number 590) ("ISP98"), as determined by the
Issuing Lender, and each trade Letter of Credit shall be subject to UCP, and in
each case to the extent not inconsistent therewith, the Laws of the Commonwealth
of Pennsylvania without regard to is conflict of laws principles.
12.11.2 SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE COMMONWEALTH OF PENNSYLVANIA
SITTING IN ALLEGHENY COUNTY AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
PENNSYLVANIA STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT
IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.
12.11.3 WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN THIS SECTION 12.11. EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT AND AGREES NOT ASSERT ANY SUCH DEFENSE.
12.11.4 SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 12.5 [NOTICES;
EFFECTIVENESS; ELECTRONIC COMMUNICATION]. NOTHING IN THIS AGREEMENT WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.
- 116 -



--------------------------------------------------------------------------------



12.11.5 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, ADMINISTRATIVE
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
12.12 USA PATRIOT Act Notice. Each Lender that is subject to the USA PATRIOT Act
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies Loan Parties that pursuant to the requirements of the USA PATRIOT Act,
it is required to obtain, verify and record information that identifies the Loan
Parties, which information includes the name and address of Loan Parties and
other information that will allow such Lender or Administrative Agent, as
applicable, to identify the Loan Parties in accordance with the USA PATRIOT Act.
12.13 Borrower Agent. Each of the Borrowers hereby irrevocably appoints the
Company as its agent (the "Borrower Agent") for purposes of requesting,
continuing and converting Loans (including all elections of interest rates and
currencies), for delivering notices as to prepayments and commitment reductions
and for providing consents pursuant to Sections 12.8.2(i) and 12.8.2(iii)
[Assignments by Lenders]. The Administrative Agent shall be entitled to rely in
such matters on all communications delivered by the Borrower Agent as being
delivered on behalf of all Borrowers.
12.14 Foreign Loan Parties. The Loan Parties shall be jointly and severally
liable on a solidarity basis for the Obligations. Without limiting the
generality of the foregoing, each of the Loan Parties hereby acknowledges and
agrees that any and all actions, inactions or omissions by any one or more, or
all, of the Loan Parties in connection with, related to or otherwise affecting
this Agreement or any of the other Loan Documents are the obligations of, and
inure to and are binding upon, each and all of the Loan Parties, jointly and
severally and on a solidarity basis. Notwithstanding the foregoing or anything
in this Agreement or any of the Loan Documents to the contrary, the parties
intend that this Agreement shall in all circumstances be interpreted to provide
and by virtue of the operation of this Section 12.14, this Agreement does hereby
provide that each Foreign Loan Party is liable only for Loans made to the
Foreign Borrowers, interest on such Loans, each Foreign Borrower's reimbursement
obligations with respect to any Letter of Credit issued for its account and for
the account of its Subsidiaries and its ratable share of any of the other
Obligations, including, without limitation, general fees, reimbursements,
indemnities and charges hereunder and under any other Loan Document that are
attributable, or attributed as a ratable share, to it.
- 117 -



--------------------------------------------------------------------------------



Nothing in this Agreement or in any other Loan Document or in this Section 12.14
(including, but not limited to provisions which purport to impose joint and
several liability on one or more Foreign Borrowers) shall be deemed or operate
to cause any Foreign Loan Party to guaranty or assume liability with respect to
a Loan made to a Domestic Loan Party or any other Foreign Loan Party outside its
country of organization and jurisdiction, any Letters of Credit issued for the
account of such Loan Party or other Obligation for which such Loan Party is the
primary obligor. Nothing in this Section 12.14 is intended to limit, nor shall
it be deemed to limit, any of the liability of the Company or any other Domestic
Loan Party for any of the Obligations, whether in its primary capacity as a
Borrower, as a Guarantor, at law or otherwise. Subject to the limitation of
liability of Foreign Loan Parties as expressly set forth in this Section 12.14,
all Obligations of the Borrowers and Guarantors are joint and several.


12.15 Joinder of Borrowers and Guarantors. (i) Each Material Subsidiary of the
Company that is acquired, formed or in existence after the Closing Date, shall
be required to become a Borrower or a Guarantor hereunder, as determined by the
Administrative Agent. Each Non-Material Foreign Subsidiary that is acquired,
formed or in existence after the Closing Date shall, at the election of the Loan
Parties, either (A) join this Agreement as a Loan Party or (B) the investment in
such Non-Material Foreign Subsidiary shall be subject to the limitation on
investments set forth in Section 8.2.4(viii) [Loans and Investments] hereof.
Each Subsidiary required or electing to join this Agreement as a Borrower or
Guarantor, or any Immaterial Subsidiary which becomes a Material Subsidiary
hereunder, shall, in each case, execute and deliver to the Administrative Agent
within thirty (30) days (unless such time period is extended in writing by the
Administrative Agent) after the date of organization or acquisition of (or in
the case of a Non-Material Foreign Subsidiary, election by) such Subsidiary, or
after the date such Immaterial Subsidiary becomes a Material Subsidiary, (i) a
Borrower Joinder or a Guarantor Joinder, as applicable, pursuant to which it
shall, after acceptance of such Borrower Joinder or Guarantor Joinder by the
Administrative Agent, join this Agreement as a Domestic Borrower, Foreign
Borrower, Domestic Guarantor or a Foreign Guarantor, as applicable, and join
each of the other Loan Documents to which the Domestic Borrower, Foreign
Borrower, Domestic Guarantor or a Foreign Guarantor, as applicable, are parties,
(ii) documents in the forms described in Section 7.1 [First Loans and Letters of
Credit] (or foreign jurisdictional equivalents, if any), modified as appropriate
to relate to such Subsidiary, and (iii) documents necessary to pledge, grant and
perfect Prior Security Interests to the Administrative Agent for the benefit of
the Lenders in the equity interests of such Subsidiary and in its Collateral
(including, without limitation, a pledge of the equity interests of any Domestic
Subsidiary of such Subsidiary) held by such Subsidiary. The Loan Parties and any
Borrower and/or Guarantor joining this Agreement shall also (x) deliver to the
Administrative Agent such amendments or other modifications to the Loan
Documents, fully executed by the appropriate parties thereto, that the
Administrative Agent deems necessary or appropriate in connection with the
addition of such Borrower and/or Guarantor and (y) provide to the Administrative
Agent and the Lenders such other items and shall have satisfied such other
conditions as may be reasonably required by the Administrative Agent or the
Lenders. Notwithstanding the foregoing, the Administrative
- 118 -



--------------------------------------------------------------------------------



Agent may release any Subsidiary of its obligations as a Guarantor or Borrower
in the event the Administrative Agent makes the reasonable determination that
any such Subsidiary no longer constitutes a Material Subsidiary. No Foreign
Borrower or Foreign Guarantor may be joined pursuant to this Section 12.15 if
its inclusion as a Borrower or a Guarantor, as applicable, under the Loan
Documents would result in any adverse tax or other legal consequences for the
Lenders, as reasonably determined by the Administrative Agent. Joinder of each
new Borrower or Guarantor pursuant to this Section 12.15 shall be subject to
compliance with all the other terms and conditions set forth in this Agreement
and the other Loan Documents, including without limitation Section 8.1.7
[Compliance with Laws; Use of Proceeds] and Section 5.9 [Taxes].
12.16 Increase in Commitments.
        12.16.1 Increasing Lenders and New Lenders. The Borrowers may at any
time, but not more than two (2) times prior to the Expiration Date, as
applicable, request:
(a) one or more increases in the Revolving Credit Commitments (any such
increase, an "Incremental Revolving Credit Commitment" or the "Incremental
Commitments") to make revolving credit loans under the Revolving Credit Facility
(any such increase, an "Incremental Revolving Credit Increase" or the
"Incremental Loans");
and, in the case of clause (a) above, from the existing Lenders (each an
"Increasing Lender") and/or one or more new lenders who will join this Agreement
and become Lenders in connection therewith (each a "New Lender" and together
with each Increasing Lender, the "Incremental Lenders"), subject to the
following:
(a) No Obligation to Increase. No current Lender shall be obligated to provide
an Incremental Commitment, and any Incremental Commitment by any current Lender
shall be in the sole discretion of such current Lender;
(b) Defaults. There shall exist no Event of Default or, unless consented to by
the Required Lenders, Potential Default on the date of such request and/or the
effective date of such increase, either before or after giving effect to such
increase;
(c) Aggregate Revolving Credit Commitments. After giving effect to each such
increase, the aggregate amount of the Incremental Commitments shall not exceed
the sum of the total amount of Commitments in effect at the time of such
increase, plus $50,000,000;
(d) Resolutions; Opinion. The Loan Parties shall deliver to the Administrative
Agent on or before the effective date of such increase the following documents
in a form reasonably acceptable to the Administrative Agent: (1) certifications
of their corporate secretaries (or foreign jurisdiction equivalent) with
attached resolutions certifying that the increase in the Revolving Credit
Commitment has been approved by such Loan Parties, and (2) opinions of domestic
and foreign counsel (as applicable) in form satisfactory to the Administrative
Agent, addressed to the Administrative Agent and the Lenders addressing the
- 119 -



--------------------------------------------------------------------------------



authorization and execution of the Loan Documents by, and enforceability of the
Loan Documents against, the Loan Parties;
(e) Notes. The Borrowers shall execute and deliver (1) to each Increasing Lender
that shall so request a replacement Note or Notes, as applicable, reflecting the
new amount of such Increasing Lender's Revolving Credit Commitment after giving
effect to the increase (and the prior Note issued to such Increasing Lender
shall be deemed to be terminated) and (2) to each New Lender a Note or Notes
reflecting the amount of such New Lender's Revolving Credit Commitment; provided
that such replacement Note(s) shall not be intended to constitute and shall not
constitute a novation or satisfaction of the obligations represented by the
prior Note.
(f) Approval of New Lenders. Any New Lender shall be subject to the approval of
the Administrative Agent (which approval shall not be unreasonably withheld) and
the Company (which approval shall not be unreasonably withheld) and shall not be
(1) a Borrower or any of the Borrowers' Subsidiaries or Affiliates or (2) a
natural person. The Commitment of any New Lender shall not be less than
$10,000,000.
(g) Increasing Lenders. Each Increasing Lender shall confirm its agreement to
increase its Commitment(s) pursuant to an acknowledgement in a form acceptable
to the Administrative Agent, signed by it and the Borrowers and delivered to the
Administrative Agent at least five (5) days before the effective date of such
increase.
(h) New Lenders--Joinder. Each New Lender shall execute a Lender Joinder in
substantially the form of Exhibit 1.1(L) pursuant to which such New Lender shall
join and become a party to this Agreement and the other Loan Documents with a
Revolving Credit Commitment in the amount(s) set forth in such Lender Joinder.
(b) each Incremental Loan Commitment (and the Incremental Loans made thereunder)
shall constitute Obligations of the Borrower and shall be secured and guaranteed
with the other Obligations on a pari passu basis; and


(a) such Incremental Revolving Credit Increase shall be part of the Revolving
Credit Facility, shall mature on the Expiration Date, shall bear interest and be
entitled to fees, in each case at the rate applicable to the Revolving Credit
Facility, and shall otherwise be subject to the same terms and conditions as the
Revolving Credit Facility;
(b) any Incremental Lender making any Incremental Revolving Credit Increase
shall be entitled to the same voting rights as the existing Revolving Credit
Lenders under the Revolving Credit Facility and each Revolving Credit Loan
funded by an Incremental Revolving Credit Increase shall receive proceeds of
prepayments on the same basis as the existing Revolving
- 120 -



--------------------------------------------------------------------------------



Credit Loans (such prepayments to be shared pro rata on the basis of the
original aggregate funded amount thereof); and
(c) the outstanding Revolving Credit Loans and Ratable Shares of Swing Loans and
Letter of Credit Obligations will be reallocated by the Administrative Agent on
the applicable date of such increase among the Lenders to the Revolving Credit
Facility (including the Incremental Lenders providing such Incremental Revolving
Credit Increase) in accordance with their revised Ratable Shares (and the
Lenders to the Revolving Credit Facility (including the Incremental Lenders
providing such Incremental Revolving Credit Increase) agree to make all payments
and adjustments necessary to effect such reallocation and the Borrower shall pay
any and all costs required pursuant to Section 5.10 [Indemnity] in connection
with such reallocation as if such reallocation were a repayment).
i. Amendment Documentation. Incremental Loan Commitments shall be effected
pursuant to such amendments to this Agreement and the other Loan Documents as
may be necessary or appropriate, in the opinion of the Administrative Agent, to
effect the provisions of this Section 12.16, without the consent of any other
Lenders; and
(c) The Incremental Lenders shall be included in any determination of the
Required Lenders and, unless otherwise agreed, the Incremental Lenders will not
constitute a separate voting class for any purposes under this Agreement.
12.17 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Loan Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (a) (i) the arranging and other services regarding this
Agreement provided by the Administrative Agent and any Affiliate thereof, the
Arrangers and the Lenders are arm’s-length commercial transactions between the
Loan Parties and their respective Affiliates, on the one hand, and the
Administrative Agent and, as applicable, its Affiliates and the Lenders and
their Affiliates (solely for purposes of this Section, the Lenders and their
Affiliates shall collectively be referred to as the “Banks”), on the other hand,
(ii) each of the Loan Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (iii)
each Loan Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (b) (i) the Administrative Agent and its Affiliates and
each Bank is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary, for any Loan Party or any of their
respective Affiliates, or any other Person and (ii) neither the Administrative
Agent, any of its Affiliates nor any Bank has any obligation to any Loan Party
or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (c) the Administrative Agent and its Affiliates
and the Banks may be engaged in a broad
- 121 -



--------------------------------------------------------------------------------



range of transactions that involve interests that differ from those of the Loan
Parties and their respective Affiliates, and neither the Administrative Agent,
any of its Affiliates nor any Bank has any obligation to disclose any of such
interests to any Loan Party or any of their respective Affiliates. To the
fullest extent permitted by law, each of the Loan Parties hereby waives and
releases any claims that it may have against the Administrative Agent, any of
its Affiliates or any Bank with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transactions
contemplated hereby.
12.18 No Novation. THIS AGREEMENT REPLACES THE EXISTING Credit Agreement. THIS
AGREEMENT IS NOT INTENDED TO CONSTITUTE, AND DOES NOT CONSTITUTE, A NOVATION OR
SATISFACTION OF THE OBLIGATIONS REPRESENTED BY THE EXISTING Credit Agreement.
12.19 Acknowledgement and Consent to Bail-In of Affected Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Affected Financial Institution
arising under any Loan Document may be subject to the write-down and conversion
powers of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is the applicable Affected Financial
Institution; and
(b) the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)a reduction in full or in part or cancellation of any such liability;
(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent, or
a bridge institution that may be issued to it or otherwise conferred on it, and
that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or
(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any Resolution Authority.
12.19 English Language. The parties hereto confirm that this Agreement has been
drawn up in the English language at their request. Les parties aux présentes
confirment que le présent acte a été rédigé en langue anglaise à leur demande.
- 122 -



--------------------------------------------------------------------------------



          12.20 Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for any
Interest Rate Hedge, any Foreign Currency Hedge, any Commodity Hedge, or any
other agreement or instrument that is a QFC (such support, "QFC Credit Support",
and each such QFC, a "Supported QFC"), the parties acknowledge and agree as
follows with respect to the resolution power of the Federal Deposit Insurance
Corporation under the Federal Deposit Insurance Act and Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the "U.S. Special Resolution Regimes") in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):


        (a)          In the event a Covered Entity that is party to a Supported
QFC (each, a "Covered Party") becomes subject to a proceeding under a U.S.
Special Resolution Regime, the transfer of such Supported QFC and the benefit of
such QFC Credit Support (and any interest and obligation in or under such
Supported QFC and such QFC Credit Support, and any rights in property securing
such Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.


        (b)          As used in this Section 12.20, the following terms have the
following meanings:


         "BHC Act Affiliate" of a party means an “affiliate” (as such term is
defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such
party.


         "Covered Entity" means any of the following:  (i) a “covered entity” as
that term is defined in, and interpreted in accordance with, 12 C.F.R. §
252.82(b); (ii) a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is
defined in, and interpreted in accordance with, 12 C.F.R. § 382.2(b).


- 123 -



--------------------------------------------------------------------------------



         "Default Right" has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.


[SIGNATURE PAGE FOLLOWS]




- 124 -




--------------------------------------------------------------------------------



[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]


IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written as a document under seal.
BORROWERS:


L.B. Foster Company,
a Pennsylvania corporation




By:       (SEAL)
Name:  James P. Maloney
Title:    Senior Vice President, Chief Financial Officer and Treasurer


CXT INCORPORATED,
a Delaware corporation


SALIENT SYSTEMS, INC.,
an Ohio corporation


L.B. FOSTER RAIL TECHNOLOGIES, INC.,
a West Virginia corporation




By:       (SEAL)
Name:  James P. Maloney
Title:    Vice President of each of the above-listed entities






--------------------------------------------------------------------------------



[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]


BORROWERS (CONTINUED):


L.B. FOSTER RAIL TECHNOLOGIES CANADA LTD.,
a corporation incorporated under the laws of Canada




By:       (SEAL)
Name:     
Title:     


L.B. FOSTER RAIL TECHNOLOGIES, CORP.,
a corporation amalgamated under the laws of Canada




By:       (SEAL)
Name:     
Title:     








--------------------------------------------------------------------------------



[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]


BORROWERS (CONTINUED):


L.B. FOSTER RAIL TECHNOLOGIES (UK) LIMITED, a private limited company existing
under the laws of England, acting by its attorney Christopher T. Kijowski under
a power of attorney
 


_________________________________________




TEW ENGINEERING LIMITED, a private limited company existing under the laws of
England, acting by its attorney Christopher T. Kijowski under a power of
attorney
 


_________________________________________


NETPRACTISE LIMITED, a private limited company existing under the laws of
England, acting by its attorney Christopher T. Kijowski under a power of
attorney
 


_________________________________________


TEW PLUS LIMITED, a private limited company existing under the laws of England,
acting by its attorney Christopher T. Kijowski under a power of attorney
 


_________________________________________






--------------------------------------------------------------------------------



[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]
GUARANTORS:


CHEMTEC ENERGY SERVICES, L.L.C,
a Texas limited liability company


IOS HOLDINGS, INC., a Delaware corporation


IOS ACQUISITIONS, LLC, a Delaware
limited liability company


IOS/PCI, LLC, a Louisiana limited liability company


By:       (SEAL)
Name: James P. Maloney
Title: Vice President of each of the above-listed entities














--------------------------------------------------------------------------------



[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]
GUARANTORS (Continued):



PORTEC RAIL NOVA SCOTIA COMPANY, an
unlimited liability company registered under the
laws of Nova Scotia, Canada


By:       (SEAL)
Name:     
Title:     





--------------------------------------------------------------------------------



[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]
GUARANTORS (Continued):



TEW HOLDINGS (2008) LIMITED, a private
limited company existing under the laws of England, acting
by its attorney Christopher T. Kijowski under a
power of attorney




            






TEW HOLDINGS (2012) LIMITED, private
limited company existing under the laws of England, acting
by its attorney Christopher T. Kijowski under
a power of attorney




            











--------------------------------------------------------------------------------



[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]




PNC BANK, NATIONAL ASSOCIATION,
as a Lender and as Administrative Agent
By: 
Name: 
Title: 





--------------------------------------------------------------------------------



[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]




BANK OF AMERICA, N.A., as a Lender and as Co-Syndication Agent, Joint Lead
Arranger
By: 
Name: 
Title: 








--------------------------------------------------------------------------------





[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]




CITIZENS BANK, N.A.,
as a Lender and as Co-Syndication Agent
By: 
Name: 
Title: 










--------------------------------------------------------------------------------



[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]




WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender and as Co-Syndication Agent
By: 
Name: 
Title: 








--------------------------------------------------------------------------------







[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT]




BMO HARRIS BANK, NATIONAL ASSOCIATION, as a Lender
By: 
Name: 
Title: 










--------------------------------------------------------------------------------





SCHEDULE 1.1(A)
PRICING GRID--
VARIABLE PRICING AND FEES BASED ON LEVERAGE RATIO



LevelLeverage Ratio
Commitment
Fee
Standby Letter of Credit Fee
Commercial Letter of Credit Fee
Base Rate Spread
Euro-Rate Spread
ILess than 1.00 to 1.000.275%2.00%1.00%1.00%2.00%IIGreater than or equal to 1.00
to 1.00 but less than 1.50 to 1.000.300%2.25%1.125%1.25%2.25%IIIGreater than or
equal to 1.50 to 1.00 but less than 2.00 to
1.000.325%2.50%1.25%1.50%2.50%IVGreater than or equal to 2.00 to 1.00 but less
than 2.50 to 1.000.350%2.75%1.375%1.75%2.75%VGreater than or equal to 2.50 to
1.000.400%3.00%1.50%2.00%3.00%



For purposes of determining the Applicable Margin, the Applicable Commitment Fee
Rate and the Applicable Letter of Credit Fee Rate:
(a) The Applicable Margin, the Applicable Commitment Fee Rate and the Applicable
Letter of Credit Fee Rate shall be set on the First Amendment Closing Date to
the fees and spreads associated with "Level III" pricing and shall remain at
such level until the due date of the Compliance Certificate for the fiscal
quarter ending June 30, 2020.
(b) The Applicable Margin, the Applicable Commitment Fee Rate and the Applicable
Letter of Credit Fee Rate shall be recomputed as of the end of each fiscal
quarter ending after the First Amendment Closing Date based on the Leverage
Ratio as of such quarter end. Any increase or decrease in the Applicable Margin,
the Applicable Commitment Fee Rate or the Applicable Letter of Credit Fee Rate
computed as of a quarter end shall be effective on the date on which the
Compliance Certificate evidencing such computation is due to be delivered under
Section 8.3.3 [Certificate of the Company]. If a Compliance Certificate is not
delivered when due in accordance with such Section 8.3.3, then the rates in
Level V shall apply as of the first Business Day after the date on which such
Compliance Certificate was required to have been delivered and shall remain in
effect until the date on which such Compliance Certificate is delivered.
(c) If, as a result of any restatement of or other adjustment to the financial
statements of the Company or for any other reason, the Borrowers or the Lenders
determine that (i) the Leverage Ratio as calculated by the Borrowers as of any
applicable date was inaccurate and (ii) a proper calculation of the Leverage
Ratio would have resulted in higher pricing for such period,



--------------------------------------------------------------------------------



the Borrowers shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders, promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrowers under the
Bankruptcy Code of the United States or any other Insolvency Proceeding,
automatically and without further action by the Administrative Agent, any Lender
or the Issuing Lender), an amount equal to the excess of the amount of interest
and fees that should have been paid for such period over the amount of interest
and fees actually paid for such period. This paragraph shall not limit the
rights of the Administrative Agent, any Lender or the Issuing Lender, as the
case may be, under Section 2.8 [Letter of Credit Subfacility], Section 4.3
[Interest After Default] or Article 9 [Default]. The Borrowers' obligations
under this paragraph shall survive the termination of the Commitments and the
repayment of all other Obligations hereunder.


Schedule 1.1(A) – Page 2






--------------------------------------------------------------------------------



SCHEDULE 1.1B
COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES


Part 1 - Commitments of Lenders and Addresses for Notices to Lenders

Lender
Amount of Commitment for Revolving Credit Loans**




Commitment**


Ratable Share


Treaty Passport scheme reference number and jurisdiction of tax residence (if
applicable)
Name: PNC Bank,
National Association
Address: Tower at PNC Plaza
300 Fifth Avenue
Pittsburgh, Pennsylvania 15222
Attention: Felicia E. Leksono
Telephone: (412) 645-9959
Telecopy: (412) 762-9767
$29,090,909.10$29,090,909.1024.242424243%
Name: Bank of America, N.A.
Address: 600 Grant Street, 53rd Floor
        Pittsburgh, PA 15219
Attention: J. Barrett Donovan
Telephone: (412) 338-8763
Telecopy: (212) 909-8582
$25,454,545.45$25,454,545.4521.212121212%
Name: Wells Fargo Bank, N.A.
Address: 11 Stanwix Street
23rd Floor
Pittsburgh, Pennsylvania 15222
Attention: Joseph King
Telephone: (412) 209-3008
Telecopy:  (866) 967-9350
$25,454,545.45$25,454,545.4521.212121212%
Name: Citizens Bank, NA
Address: 525 William Penn Place, PW 2625
        Pittsburgh, Pennsylvania 15219
Attention: Eric Hersom
Telephone: (412) 867-2270
Telecopy: (866) 967-9350
$25,454,545.45$25,454,545.45








21.212121212%


Name: BMO Harris Bank,
National Association
Address: 191 West Nationwide Blvd.
Suite 650
Columbus, Ohio 43215
Attention: Kimberly Dennis
Telephone: (614) 857-2187
Telecopy: (262) 938-8684
$14,545,454.55$14,545,454.5512.121212121%


Total
$120,000,000.00$120,000,000.00100.000000000%** All Commitment amounts shall be
subject to the annual decrease in the amount of the Lenders’ Commitments
referenced in the definition of “Revolving Credit Commitments”.








--------------------------------------------------------------------------------



SCHEDULE 1.1(B)
COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES


Part 2 - Addresses for Notices to Borrowers and Guarantors:
ADMINISTRATIVE AGENT
PNC Bank, National Association
The Tower at PNC Plaza, 13th Floor
300 Fifth Avenue
Mailstop: TT-TTWR-13-2
Pittsburgh, Pennsylvania 15222
Attention: Felicia E. Leksono
Telephone:  (412) 645-9959
Facsimile: (412) 762-9767


With a Copy To:


Agency Services
PNC Bank, National Association
Mail Stop: PT-PTWR-13-2
500 First Avenue
Pittsburgh, Pennsylvania 15219
Attention: Agency Services
Telephone: (412) 762-6442
Facsimile: (412) 762-8672


BORROWERS and GUARANTORS:


All notices to Borrowers and Guarantors should be sent to:


Name: L.B. Foster Company
Address: 415 Holiday Drive, Suite 100
        Pittsburgh, Pennsylvania 15220
Attention: James Maloney
Telephone: (412) 928-3450
Facsimile: (412) 928-7891


with copies to:


Name: L.B. Foster Company
Address: 415 Holiday Drive, Suite 100
        Pittsburgh, Pennsylvania 15220
Attention: Patrick J. Guinee
Telephone: (412) 928-7829
Facsimile: (412) 928-7891





--------------------------------------------------------------------------------



and


Name: L.B. Foster Company
Address: 415 Holiday Drive, Suite 100
        Pittsburgh, Pennsylvania 15220
Attention: Christopher T. Kijowski
Telephone: (412) 928-3448
Facsimile: (412) 928-3486











